Exhibit 10.2

EXECUTION VERSION

 

 

 

£340,000,000

$1,050,000,000

AMENDED AND RESTATED 364-DAY BRIDGE CREDIT

AGREEMENT

Dated as of March 31, 2015

among

NEW STERIS LIMITED and STERIS CORPORATION,

as Borrowers and as Guarantors,

the other Guarantors from time to time party hereto,

SOLAR US PARENT CO.,

as Retiring Borrower,

VARIOUS FINANCIAL INSTITUTIONS,

as Lenders,

and

BANK OF AMERICA, N.A.

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

J.P. MORGAN SECURITIES LLC

and

KEYBANC CAPITAL MARKETS INC.

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

     Certain Defined Terms      1   

SECTION 1.02

     Computation of Time Periods      33   

SECTION 1.03

     Accounting Terms      33   

SECTION 1.04

     Terms Generally      34   

SECTION 1.05

     Currency Translations      34   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     35   

SECTION 2.01

     The Advances      35   

SECTION 2.02

     Making the Advances      36   

SECTION 2.03

     Supplemental Advances      37   

SECTION 2.04

     Fees      38   

SECTION 2.05

     Termination or Reduction of the Commitments      39   

SECTION 2.06

     Repayment of Advances      43   

SECTION 2.07

     Interest on Advances      43   

SECTION 2.08

     Interest Rate Determination      44   

SECTION 2.09

     Optional Conversion of Advances      45   

SECTION 2.10

     Optional Prepayments of Advances      45   

SECTION 2.11

     Increased Costs      46   

SECTION 2.12

     Illegality      47   

SECTION 2.13

     Payments and Computations      47   

SECTION 2.14

     Taxes      49   

SECTION 2.15

     Sharing of Payments, Etc.      56   

SECTION 2.16

     Use of Proceeds      57   

SECTION 2.17

     Evidence of Debt      57   

SECTION 2.18

     [Reserved].      57   

SECTION 2.19

     Defaulting Lenders      58   

SECTION 2.20

     Mitigation      59   

SECTION 2.21

     VAT      60   

 

i



--------------------------------------------------------------------------------

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

  61   

SECTION 3.01

Conditions Precedent to Effective Date   61   

SECTION 3.02

Conditions Precedent to Closing Date   62   

SECTION 3.03

Conditions Precedent to Delayed Draw Date   65   

SECTION 3.04

Actions by Lenders During the Certain Funds Period   65   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

  66   

SECTION 4.01

Representations and Warranties   66   

ARTICLE V COVENANTS

  72   

SECTION 5.01

Affirmative Covenants   72   

SECTION 5.02

Negative Covenants   79   

SECTION 5.03

Financial Covenants   86   

SECTION 5.04

Limitations on Activities of Certain Entities During the Certain Funds Period
and Prior to the Closing Date   86   

ARTICLE VI EVENTS OF DEFAULT

  86   

SECTION 6.01

Events of Default   86   

ARTICLE VII THE AGENTS

  89   

SECTION 7.01

Authorization and Action   89   

SECTION 7.02

Administrative Agent Individually   89   

SECTION 7.03

Duties of Administrative Agent; Exculpatory Provisions   89   

SECTION 7.04

Reliance by Administrative Agent   90   

SECTION 7.05

Delegation of Duties   91   

SECTION 7.06

Resignation of Administrative Agent   91   

SECTION 7.07

Non-Reliance on Administrative Agent and Other Lenders   92   

SECTION 7.08

[Reserved.]   92   

SECTION 7.09

Other Agents   92   

ARTICLE VIII GUARANTY

  93   

SECTION 8.01

Guaranty   93   

SECTION 8.02

No Termination   93   

SECTION 8.03

Waiver by the Guarantors   93   

SECTION 8.04

Subrogation   93   

SECTION 8.05

Waiver of Defenses   93   

SECTION 8.06

Exhaustion of Other Remedies Not Required   94   

 

-ii-



--------------------------------------------------------------------------------

SECTION 8.07

Stay of Acceleration   95   

SECTION 8.08

Release of Guarantees   95   

SECTION 8.09

Guaranty Limitations   95   

ARTICLE IX MISCELLANEOUS

  96   

SECTION 9.01

Amendments, Etc.   96   

SECTION 9.02

Notices, Etc.   97   

SECTION 9.03

No Waiver; Remedies   99   

SECTION 9.04

Costs and Expenses   99   

SECTION 9.05

Right of Setoff   101   

SECTION 9.06

Binding Effect   102   

SECTION 9.07

Assignments and Participations   102   

SECTION 9.08

Confidentiality   107   

SECTION 9.09

Debt Syndication during the Certain Funds Period   107   

SECTION 9.10

Governing Law   107   

SECTION 9.11

Execution in Counterparts   108   

SECTION 9.12

Jurisdiction, Etc.   108   

SECTION 9.13

Patriot Act Notice   108   

SECTION 9.14

No Advisory or Fiduciary Responsibility   109   

SECTION 9.15

Waiver of Jury Trial   109   

SECTION 9.16

Conversion of Currencies   109   

SECTION 9.17

Amendment and Restatement and Continuing Effect   110   

 

SCHEDULES

Schedule I

  –   

Commitments

Schedule II

  –   

Administrative Agent’s Office; Certain Addresses for Notices

Schedule 4.01(f)

  –   

Legal Proceedings

Schedule 5.01(i)

  –   

Affiliate Transactions

Schedule 5.02(a)(viii)

  –   

Liens

Schedule 5.02(e)

  –   

Subsidiary Indebtedness

 

EXHIBITS

Exhibit A

  –   

Form of Notice of Borrowing

Exhibit B

  –   

Form of Assignment and Acceptance

Exhibit C-1

  –   

Form of Tax Compliance Certificate

 

-iii-



--------------------------------------------------------------------------------

Exhibit C-2

  –   

Form of Tax Compliance Certificate

Exhibit C-3

  –   

Form of Tax Compliance Certificate

Exhibit C-4

  –   

Form of Tax Compliance Certificate

Exhibit D

  –   

Form of Guarantor Joinder Agreement

 

-iv-



--------------------------------------------------------------------------------

364-DAY BRIDGE CREDIT AGREEMENT

This Amended and Restated 364-Day Bridge Credit Agreement (this “Agreement”)
dated as of March 31, 2015 is among New STERIS Limited, a private limited
company organized under the laws of England and Wales, which is intended to be
reregistered as a public limited company (“New HoldCo”), STERIS Corporation, an
Ohio corporation (“STERIS” and, together with New HoldCo, the “Borrowers” and
each a “Borrower”), Solar US Parent Co., a Delaware corporation (the “Retiring
Borrower”), the Guarantors (as defined below) that are parties hereto from time
to time, the Lenders (as defined below) that are parties hereto, and Bank of
America, N.A., as administrative agent (together with any successor thereto
appointed pursuant to Article VII, and including any applicable designated
Affiliate, the “Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, New HoldCo intends to directly or indirectly acquire (the
“Acquisitions”) pursuant to the Offer Documents or Scheme Documents, as
applicable (each as defined below) (a) all of the outstanding shares of Synergy
(as defined below) which are subject to the Scheme or Takeover Offer (as the
case may be) for consideration in cash (the “Cash Consideration”) and newly
issued ordinary shares of New HoldCo, which acquisition will be effected
pursuant to a Scheme or a Takeover Offer (each, as defined below) (the “Synergy
Acquisition”) and (b) all of the outstanding capital stock of STERIS for
consideration consisting of newly issued ordinary shares of New HoldCo, which
acquisition will be effected pursuant to a merger of a newly created indirect
Subsidiary of New HoldCo organized under the laws of Delaware with and into
STERIS with STERIS as the surviving company (the “Company Merger”).

IN CONSIDERATION THEREOF the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms.

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“2015 STERIS Credit Agreement” means the Credit Agreement, dated as of the date
hereof, among STERIS, New HoldCo, the lenders from time to time party thereto,
and JPMorgan Chase Bank, N.A., as administrative agent.

“Acceptance Condition” means, in respect of a Takeover Offer, the condition to
the Takeover Offer relating to the number of acceptances of the Takeover Offer
which must be secured to declare the Takeover Offer unconditional as to
acceptances (as set out in the Offer Press Announcement), being acceptances in
respect of such number of Synergy Shares to which the Takeover Offer relates
that, when aggregated with all Synergy Shares to which the Takeover Offer
relates (excluding shares held in treasury) directly or indirectly acquired by
New HoldCo,



--------------------------------------------------------------------------------

represent at least 90% of the Synergy Shares to which the Takeover Offer relates
(excluding any shares held in treasury). “Shares to which the Takeover Offer
relates” shall be construed in accordance with Chapter 3 of Part 28 of the
Companies Act 2006.

“Acquisitions” has the meaning specified in the recital of parties to this
Agreement.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule II, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

“Advance” means a Tranche 1 Advance or a Tranche 2 Advance, as appropriate.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent Parties” has the meaning set forth in Section 9.02(c).

“Agents” means, collectively, the Administrative Agent, the Joint Lead
Arrangers, the Syndication Agent and each Documentation Agent.

“Agreement” has the meaning set forth in the introduction hereto.

“Agreement Currency” has the meaning set forth in Section 9.16.

“Anti-Corruption Laws” has the meaning set forth in Section 4.01(s).

“Applicable Creditor” has the meaning set forth in Section 9.16.

“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Applicable Lending Office” or similar concept in
its Administrative Questionnaire or in the Assignment and Acceptance pursuant to
which it became a Lender, or such other office, branch, Subsidiary or affiliate
of such Lender as such Lender may from time to time specify to the Borrowers and
the Administrative Agent.

 

-2-



--------------------------------------------------------------------------------

“Applicable Margin” means, as of any date, a percentage per annum equal to the
percentage set forth opposite the period following the Closing Date in which
such date occurs as set forth below:

 

DATE    Applicable Margin for
Eurocurrency Rate
Advances     Applicable Margin for
Base Rate Advances  

Prior to the 90th day after the Closing Date

     1.50 %      0.50 % 

On or after the 90th day after the Closing Date, but prior to the 180th day
after the Closing Date

     1.75 %      0.75 % 

On or after the 180th day after the Closing Date, but prior to the 270th day
after the Closing Date

     2.00 %      1.00 % 

On or after the 270th day after the Closing Date, but prior to the 365th day
after the Closing Date

     2.25 %      1.25 % 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit B hereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate for a one-month Interest Period plus
1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.07(a)(i).

“Borrowed Debt” means any Debt for money borrowed, including loans, hybrid
securities, debt convertible into Equity Interests and any Debt represented by
notes, bonds, debentures or other similar evidences of Debt for money borrowed.

 

-3-



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” have the meanings specified in the recital of parties
to this Agreement.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower, which:

(i) where it relates to a Treaty Lender that is a Lender on the day on which
this Agreement is entered into, contains the scheme reference number and
jurisdiction of tax residence stated opposite such Lender’s name in Part I of
Schedule I; and

(1) where the relevant Borrower is a Borrower on the Effective Date, is filed
with HM Revenue & Customs within 30 days of the date of this Agreement; or

(2) where the relevant Borrower has become a Borrower after the Effective Date,
is filed with HM Revenue & Customs within 30 days of the date on which that
relevant Borrower becomes such a Borrower; or

(ii) where it relates to a Treaty Lender that is a New Lender, contains the
scheme reference number and jurisdiction of tax residence stated in respect of
that Lender in the relevant Assignment and Acceptance, and:

(1) where the relevant Borrower is a Borrower as at the relevant Transfer Date,
is filed with HM Revenue & Customs within 30 days of that Transfer Date; or

(2) where the relevant Borrower is not a Borrower as at the relevant Transfer
Date, is filed with HM Revenue & Customs within 30 days of the date on which
that relevant Borrower becomes a Borrower.

“Borrower Materials” has the meaning specified in the penultimate paragraph of
Section 5.01.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and Class made by each of the Lenders to each applicable Borrower pursuant
to Section 2.01.

“Borrowing Minimum” means with respect to Tranche 1 Advances £50,000,000 and
with respect to Tranche 2 Advances $50,000,000.

“Borrowing Multiple” means with respect to Tranche 1 Advances £5,000,000 and
with respect to Tranche 2 Advances $5,000,000.

“Bridge Facility” means the Commitments and any Advances made thereunder.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
obligations denominated in Dollars is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Advance denominated in Dollars
or Sterling, any fundings, disbursements, settlements and payments in

 

-4-



--------------------------------------------------------------------------------

Dollars or Sterling in respect of any such Eurocurrency Rate Advance, or any
other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Advance, means any such day that is also a
Business Day.

“Cash Consideration” has the meaning set forth in the recitals hereto.

“Cash Equivalents” means (a) marketable direct obligations with maturities of
one year or less from the date of acquisition, issued by or fully guaranteed or
insured by (i) the United States Government or any agency or instrumentality
thereof or (ii) any member state of the European Union; (b) marketable general
obligations issued or fully guaranteed by any state, commonwealth or territory
of the United States of America or any political subdivision, agency or taxing
authority of any such state, commonwealth or territory or any public
instrumentality thereof or any other foreign government or any agency or
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, which are rated at least A- by S&P or
A-1 by Moody’s; (c) marketable direct obligations with maturities of one year or
less from the date of acquisition, issued by an issuer rated at least A-/A-1 by
S&P or A3/P-1 by Moody’s; or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of investments, and, in either case, maturing within one year
from the date of acquisition; (d) certificates of deposit, time deposits,
eurodollar time deposits, overnight bank deposits, notes, debt securities,
bankers’ acceptances and repurchase agreements, in each case having maturities
of one year or less from the date of acquisition, issued, and money market
deposit accounts issued or offered, by any Lender or by any commercial bank
organized under the laws of the United States of America or any state thereof or
foreign commercial bank of recognized standing having combined capital and
surplus of not less than $100,000,000 or any bank (or the parent company of any
such bank) whose short-term commercial paper rating from S&P is at least A-1 or
from Moody’s is at least P-2 or an equivalent rating from another rating agency;
(e) commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s,
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of investments,
and, in either case, maturing within one year from the date of acquisition;
(f) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (d) of this definition, having a term of not more
than 30 days, with respect to notes or other securities described in clause
(a) of this definition; (g) any notes or other debt securities or instruments
issued by any Person, (i) the payment and performance of which is premised upon
(A) securities issued by any state, commonwealth or territory of the United
States of America or any political subdivision or taxing authority of such
state, commonwealth or territory or any public instrumentality or agency thereof
or any foreign government or (B) loans originated or acquired by any other
Person pursuant to a plan or program established by any Governmental Authority
that requires the payment of not less than 95% of the outstanding principal
amount of such loans to be guaranteed by (1) a specified Governmental Authority
or (2) any other Person (provided that all or substantially all of such
guarantee payments made by such Person are contractually required to be
reimbursed by any other Governmental Authority), (ii) that are rated at least
AAA by S&P and Aaa by Moody’s and (iii) which are disposed of by the Reporting
Entity or any member of the Consolidated Group within one year after the date of
acquisition thereof; (h) shares of money market, mutual or similar funds that
(i) invest in assets satisfying the

 

-5-



--------------------------------------------------------------------------------

requirements of clauses (a) through (g) (or any of such clauses) of this
definition, and (ii) have portfolio assets of at least $1,000,000,000; (i) any
other investment which constitutes a “cash equivalent” under GAAP as in effect
from time to time; and (j) any other notes, securities or other instruments or
deposit-based products consented to in writing by the Administrative Agent.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Certain Funds Default” means an Event of Default arising from any of the
following (other than in respect of Synergy and its Subsidiaries (the “Synergy
Group”)):

(a) Section 6.01(a);

(b) Section 6.01(b) as it relates to a Certain Funds Representation;

(c) Section 6.01(c) as it relates to the failure to perform any of the following
covenants: (i) Sections 5.01(d)(i) or (k) (other than paragraph (x) thereof),
(ii) Sections 5.02(a), (b), (d), (e) or (f) (but only with respect to STERIS),
and (iii) Section 5.04;

(d) Section 6.01(e) in relation to New HoldCo or STERIS, but excluding, in
relation to involuntary proceedings, any Event of Default caused by a frivolous
or vexatious (and in either case, lacking in merit) action, proceeding or
petition in respect of which no order or decree in respect of such involuntary
proceeding shall have been entered; or

(e) Section 6.01(i).

“Certain Funds Period” means the period commencing on the Initial Effective Date
and ending on the date on which a Mandatory Cancellation Event occurs or exists,
for the avoidance of doubt, on such date but immediately after the relevant
Mandatory Cancellation Event occurs or first exists.

“Certain Funds Purposes” means:

(a) where the Synergy Acquisition proceeds by way of a Scheme:

(i) payment (directly or indirectly) of the cash price payable by New HoldCo to
the holders of the Scheme Shares in consideration of such Scheme Shares being
acquired by New HoldCo;

(ii) financing (directly or indirectly) the cash consideration payable to
holders of options or awards to acquire Synergy Shares pursuant to any proposal
in respect of such options or awards pursuant to the City Code;

(iii) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

 

-6-



--------------------------------------------------------------------------------

(iv) repayment of Existing STERIS Indebtedness (including pursuant to any
Delayed Draw Advance) and Existing Synergy Indebtedness; or

(b) where the Synergy Acquisition proceeds by way of a Takeover Offer:

(i) payment (directly or indirectly) of all or part of the cash price payable by
New HoldCo to the holders of the Synergy Shares subject to the Takeover Offer in
consideration of the acquisition of such Synergy Shares pursuant to the Takeover
Offer;

(ii) payment (directly or indirectly) of the cash consideration payable to the
holders of Synergy Shares pursuant to the operation by the Borrowers of the
procedures contained in sections 979 and 983 of the UK Companies Act;

(iii) financing (directly or indirectly) the consideration payable to holders of
options to acquire Synergy Shares pursuant to any proposal in respect of those
options as required by the City Code;

(iv) financing (directly or indirectly) the fees, costs and expenses in respect
of the Transactions; and

(v) repayment of Existing STERIS Indebtedness (including pursuant to any Delayed
Draw Advance) and Existing Synergy Indebtedness.

“Certain Funds Representations” means, with respect to the Borrowers and
entities that are required to be Guarantors on the Closing Date, each of the
following: (1) Sections 4.01(a), (b)(i), (b)(ii), (b)(iii)(A) and b(iii)(B) (but
only with respect to contravention of law); (2) Section 4.01(c) (but only as it
relates to receipt of required governmental authority or regulatory body
approvals as of the Closing Date) and Section 4.01(d); (3) Section 4.01(g);
(4) Section 4.01(o); (5) Section 4.01(q); (6) Sections 4.01(r) and 4.01(s)
(but only with respect to compliance of use of proceeds with OFAC, FCPA and the
USA Patriot Act) and (7) Sections 4.01(t), (u) and (v) (but only to the extent
they relate to the then current actual method of the Synergy Acquisition and
subject to any waiver or requirement of the Panel).

“City Code” means the City Code on Takeovers and Mergers.

“Class” when used in reference to any Advance or Borrowing, refers to whether
such Advance, or the Advances comprising such Borrowing, are Tranche 1 Advances
or Tranche 2 Advances. When used in reference to any Commitment, “Class” refers
to whether such Commitment is a Tranche 1 Commitment or a Tranche 2 Commitment.

“Clean-up Date” has the meaning set forth in Section 6.01(i).

“Closing Date” means the date on which each of the conditions set forth in
Section 3.02 have been satisfied (or waived in accordance with Section 9.01).

“Closing Date Guarantor” means each of (i) US HoldCo, (ii) US Parent and
(iii) US AcquisitionCo.

 

-7-



--------------------------------------------------------------------------------

“Commitment” means the Tranche 1 Commitments and the Tranche 2 Commitments.

“Commitment Fee Payment Date” means the date that is the earlier of (x) the date
that is 90 days after the Initial Effective Date and (y) the Closing Date.

“Commitment Termination Date” means the earlier of (a) the date on which a
Mandatory Cancellation Event occurs or exists, for the avoidance of doubt, on
such date but immediately after the relevant Mandatory Cancellation Event occurs
or first exists and (b) the date on which the applicable Class of Commitments is
terminated in full in accordance with Section 2.05 or Section 6.01.

“Company Merger” has the meaning set forth in the recitals hereto.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, for any fiscal period, the Consolidated net income
of the Consolidated Group for such period determined in accordance with GAAP
plus the following, to the extent deducted in calculating such Consolidated net
income: (a) Consolidated Interest Expense, (b) the provision for Federal, state,
local and foreign taxes based on income, profits, revenue, business activities,
capital or similar measures payable by the Reporting Entity and its Subsidiaries
in each case, as set forth on the financial statements of the Consolidated
Group, (c) depreciation (including depletion) and amortization expense, (d) any
extraordinary or unusual charges, expenses or losses, (e) net after-tax losses
(including all fees and expenses or charges relating thereto) on sales of assets
outside of the ordinary course of business and net after-tax losses from
discontinued operations, (f) any net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement of debt, (g) any other
nonrecurring or non-cash charges, expenses or losses (including charges, fees
and expenses incurred in connection with the Transactions); provided that for
any period of four consecutive fiscal quarters nonrecurring cash expenses added
back pursuant to this clause (g) (other than those in connection with the
Transactions or any acquisition) shall not exceed the greater of (x) $50,000,000
and (y) 10% of Consolidated EBITDA (before giving effect to such nonrecurring
cash add back) for the applicable four quarter period, (h) minority interest
expense, and (i) non-cash stock option expenses, non-cash equity-based
compensation and/or non-cash expenses related to stock-based compensation, and
minus, to the extent included in calculating such Consolidated net income for
such period, the sum of (i) any extraordinary or unusual income or gains,
(ii) net after-tax gains (less all fees and expenses or charges relating
thereto) on the sales of assets outside of the ordinary course of business and
net after-tax gains from discontinued operations (without duplication of any
amounts added back in clause (b) of this definition), (iii) any net after-tax
gains (less all fees and expenses or charges relating thereto) on the retirement
of debt, (iv) any other nonrecurring or non-cash income and (v) minority
interest income, all as determined on a Consolidated basis. Consolidated EBITDA
will be calculated on a pro forma basis as if the Transactions and any related
incurrence or repayment of Debt by the Reporting Entity or any of its
Subsidiaries had occurred on the first day of the relevant period, but shall not
take into account any cost savings projected to be realized as a result of such
acquisition or disposition other than cost savings permitted to be included
under Regulation S-X of the Securities and Exchange Commission. In addition, in
the event that the Reporting Entity or any of its

 

-8-



--------------------------------------------------------------------------------

Subsidiaries acquired or disposed of any Person, business unit or line of
business or made any investment during the relevant period, Consolidated EBITDA
will be determined giving pro forma effect to such acquisition, disposition or
investment as if such acquisition, disposition or investment and any related
incurrence or repayment of Debt had occurred on the first day of the relevant
period, but shall not take into account any cost savings projected to be
realized as a result of such acquisition or disposition other than cost savings
permitted to be included under Regulation S-X of the Securities and Exchange
Commission; provided, that if appropriate financial items to calculate
Consolidated EBITDA on a pro forma basis for an acquisition or investment are
unavailable or were not prepared in accordance with GAAP, then the Reporting
Entity may elect not to include such financial items relating to such
acquisition or investment if the amount of Consolidated EBITDA attributable to
such acquisition or investment as reasonably determined in good faith by the
Reporting Entity is greater than or equal to $0 or is less negative than
negative $25,000,000.

“Consolidated Group” means the Reporting Entity and its Subsidiaries.

“Consolidated Interest Expense” means, for any fiscal period, the total interest
expense of the Consolidated Group on a Consolidated basis determined in
accordance with GAAP, including the imputed interest component of capitalized
lease obligations during such period, and all commissions, discounts and other
fees and charges owed with respect to letters of credit, if any, and net costs
under Hedge Agreements relating to interest rates; provided that if the
Reporting Entity or any of its Subsidiaries acquired or disposed of any Person
or line of business during the relevant period (including for the avoidance of
doubt the Transactions and the Acquisitions), Consolidated Interest Expense will
be determined giving pro forma effect to any incurrence or repayment of Debt
related to such acquisition or disposition as if such incurrence or repayment of
Debt had occurred on the first day of the relevant period.

“Consolidated Total Assets” means, as of any date of determination, the net book
value of all assets at such date as reflected on the Consolidated balance sheet
of the Reporting Entity most recently delivered pursuant to Section 5.01(j)(i)
or Section 5.01(j)(ii).

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Borrowed Debt of the Consolidated Group determined on a Consolidated
basis as of such date.

“Continuing Director” means, for any period, an individual who is a member of
the board of directors of the Reporting Entity on the first day of such period
or whose election to the board of directors of the Reporting Entity is approved
by a majority of the other Continuing Directors.

“Conversion,” “Convert,” or “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or
Section 2.09.

“Court” means the High Court of Justice in England and Wales.

 

-9-



--------------------------------------------------------------------------------

“Court Meeting” means the meeting or meetings of Scheme Shareholders (or any
adjournment thereof) to be convened by order of the Court under section 896(1)
of the UK Companies Act for the purposes of considering and, if thought fit,
approving the Scheme.

“Court Order” means the court order sanctioning the Scheme under section 899(1)
of the UK Companies Act.

“CTA” means the Corporation Tax Act 2009.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below directly guaranteed in any
manner by such Person, or the payment of which is otherwise provided for by such
Person, and (i) all Debt referred to in clauses (a) through (h) above secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement specified in Article VI that notice be given
or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrowers in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it

 

-10-



--------------------------------------------------------------------------------

hereunder within two Business Days of the date when due, (b) has notified the
Borrowers or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or a Borrower, to confirm in writing to the Administrative Agent and the
Borrowers that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrowers), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that for the avoidance of doubt, a
Lender shall not be a Defaulting Lender solely by virtue of (A) the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or (B) in the case of a
solvent Person, the precautionary appointment of an administrator, guardian or
custodian or similar official by a Governmental Authority under or based on the
law of the country where such Person is organized if the applicable law of such
jurisdiction requires that such appointment not be publicly disclosed, in any
such case, where such ownership or action, as applicable, does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding as to such Lender absent demonstrable error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b))
upon delivery of written notice of such determination to the Borrowers and each
Lender.

“Delayed Draw Advance” has the meaning specified in Section 2.01(b).

“Delayed Draw Commitment” means as to any Lender, the commitment of such Lender
to make an Advance pursuant to Section 2.01(b), as such commitment may be
reduced from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Delayed Draw Commitment shall be equal to such Lender’s Pro Rata
Share of the remaining Tranche 2 Commitments after giving effect to any Advances
made pursuant to Section 2.01(b)(x) and 2.01(c), as such amount may be reduced
pursuant to Sections 2.05 or 6.01; provided that the aggregate amount of all
Delayed Draw Commitments shall not exceed $100,000,000.

“Delayed Draw Date” has the meaning specified in Section 2.01(b).

“Delayed Draw Long Stop Date” means the date that is 45 days after the Closing
Date or, if such date is not a Business Day, the next succeeding Business Day.

 

-11-



--------------------------------------------------------------------------------

“Delayed Draw Notice” means the notice delivered by STERIS to the Administrative
Agent setting forth the amount necessary to finance the change of control
payments (including any accrued interest) to be made to the holders of the
Existing STERIS Notes who accept STERIS’s change of control prepayment offer in
accordance with the terms of such offer.

“Direction” has the meaning specified in Section 2.14(g)(iv)(C)(1).

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

“Disposition” has the meaning specified in Section 5.02(f).

“Documentation Agent” means KeyBank National Association.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Dollar Equivalent” means, on any date, with respect to any amount in any
currency other than Dollars, the equivalent in Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the Spot
Rate with respect to such currency at the time in effect pursuant to the
provisions of such Section 1.05.

“Dollars” and the “$” sign each means lawful currency of the United States.

“Effective Date” means the date the conditions set forth in Section 3.01 are
satisfied (or waived in accordance with Section 9.01).

“Effective Date Guarantor” means each of (i) American Sterilizer Company,
(ii) Integrated Medical Systems International, Inc., (iii) Isomedix Inc.,
(iv) Isomedix Operations Inc., (v) STERIS Europe, Inc., (vi) STERIS Inc.,
(vii) United States Endoscopy Group, Inc., (viii) STERIS and (ix) New HoldCo.

“Embargoed Person” means (a) any country or territory that is the target of a
sanctions program administered by OFAC or (b) any Person that (i) is or is owned
or controlled by a Person publicly identified on the most current list of
“Specially Designated Nationals and Blocked Persons” published by OFAC, (ii) is
the target of a sanctions program or sanctions list (A) administered by OFAC,
the European Union or Her Majesty’s Treasury, or (B) under the International
Emergency Economic Powers Act, the Trading with the Enemy Act, the Iran
Sanctions Act, the Comprehensive Iran Sanctions, Accountability and Divestment
Act, and the Iran Threat Reduction and Syria Human Rights Act, each as amended,
section 1245 of the National Defense Authorization Act for Fiscal Year 2012 or
any Executive Order promulgated pursuant to any of the foregoing (collectively
(A) and (B) referred to as “Sanctions”) or (iii) resides, is organized or
chartered, or has a place of business in a country or territory that is the
subject of a Sanctions program administered by OFAC that prohibits dealing with
the government of such country or territory (unless such Person has an
appropriate license to transact business in such country or territory or
otherwise is permitted to reside, be organized or chartered or maintain a place
of business in such country or territory without violating any Sanctions).

 

-12-



--------------------------------------------------------------------------------

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of the Reporting Entity’s controlled group, or under common control
with the Reporting Entity, within the meaning of Section 414 of the Internal
Revenue Code.

“ERISA Event” means:

(a) (i) the occurrence of a reportable event, within the meaning of Section 4043
of ERISA, with respect to any Plan unless the 30-day notice requirement with
respect to such event has been waived by the PBGC, or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such Section) are being met with a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, of a Plan, and an event described in paragraph
(9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is reasonably expected
to occur with respect to such Plan within the following 30 days;

(b) the application for a minimum funding waiver with respect to a Plan;

 

-13-



--------------------------------------------------------------------------------

(c) the provision by the administrator of any Plan of a notice of intent to
terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any such
notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA);

(d) the cessation of operations at a facility of the Reporting Entity or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;

(e) the withdrawal by the Reporting Entity or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA;

(f) the conditions for the imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; or

(g) the institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that could constitute grounds for the termination of, or
the appointment of a trustee to administer, a Plan.

“Escrow Account” means any account established for the purpose of depositing
funds prior to their being applied towards Certain Funds Purposes.

“Eurocurrency Base Rate” has the meaning specified in the definition of
Eurocurrency Rate and if the Eurocurrency Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Advance, or a Base Rate Advance the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

 

Eurocurrency Rate  = 

 

Eurocurrency Base Rate

1.00 – Eurocurrency Reserve Percentage

Where,

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Advance, the
rate per annum equal to (i) the ICE Benchmark Administration LIBOR Rate or the
successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available (“LIBOR”), as published by Bloomberg (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a

 

-14-



--------------------------------------------------------------------------------

term equivalent to such Interest Period or, (ii) if such rate is not available
at such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Rate Advance being made, continued or converted and
with a term equivalent to such Interest Period would be offered by Bank of
America’s London Branch (or other Bank of America branch or Affiliate) to major
banks in the London or other offshore interbank market for such currency at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Advance on any
date, the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London
time determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Advance being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.

“Eurocurrency Rate Advance” means an Advance denominated in Dollars or Sterling
that bears interest as provided in Section 2.07(a)(ii).

“Eurocurrency Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurocurrency Rate for each outstanding
Eurocurrency Rate Advance shall be adjusted automatically as of the effective
date of any change in the Eurocurrency Reserve Percentage.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” has the meaning specified in Section 2.14(a).

“Existing Bridge Credit Agreement” means that certain 364-Day Bridge Credit
Agreement dated as of October 13, 2014, as amended on March 9, 2015, among Solar
US Parent Co., as Borrower, STERIS Corporation, as Guarantor, the Lenders party
thereto, and Bank of America, as Administrative Agent.

“Existing Debt” means the Existing STERIS Indebtedness and the Existing Synergy
Indebtedness.

 

-15-



--------------------------------------------------------------------------------

“Existing STERIS Credit Agreement” means the Third Amended and Restated Credit
Agreement, dated as of April 13, 2012, among STERIS, the lenders from time to
time party thereto, and KeyBank National Association, as administrative agent.

“Existing STERIS Indebtedness” means the Existing STERIS Credit Agreement,
Existing STERIS Letter Agreement and the Existing STERIS Notes.

“Existing STERIS Letter Agreement” means the Amended and Restated Letter
Agreement, dated as of May 15, 2014, between STERIS and PNC Bank, National
Association.

“Existing STERIS Notes” means STERIS’s (i) 5.38% Senior Notes, Series A-3, due
December 15, 2015 in an aggregate principal amount of $20,000,000 issued under
those certain Note Purchase Agreements, dated as of December 17, 2003, as
amended by the First Amendment to the Note Purchase Agreements, dated as of
August 15, 2008, each by and among STERIS and the purchasers named therein;
(ii) (A) 6.33% Senior Notes, Series A-2, due August 15, 2018 in principal amount
of $85,000,000 and (B) 6.43% Senior Notes, Series A-3, due August 15, 2020 in
principal amount of $35,000,000 issued under those certain Note Purchase
Agreements, each dated as of August 15, 2008, by and among STERIS and the
purchasers named therein; and (iii) (A) 3.20% Senior Notes, Series A-1A, due
December 4, 2022 in principal amount of $47,500,000, (B) 3.20% Senior Notes,
Series A-1B, due December 4, 2022 in principal amount of $47,500,000, (C) 3.35%
Senior Notes, Series A-2A, due December 4, 2024 in principal amount of
$40,000,000, (D) 3.35% Senior Notes, Series A-2B, due December 4, 2024 in
principal amount of $40,000,000, (E) 3.55% Senior Notes, Series A-3A, due
December 4, 2027 in principal amount of $12,500,000 and (F) 3.55% Senior Notes,
Series A-3B, due December 4, 2027 in principal amount of $12,500,000 issued
under those certain Note Purchase Agreements, each dated as of December 4, 2012,
by and among STERIS and the purchasers named therein.

“Existing Synergy Credit Agreement” means the Multicurrency Revolving Credit
Agreement, dated as of July 26, 2011, among Synergy, the other borrowers party
thereto, the other guarantors party thereto, the lenders from time to time party
thereto, and Barclays Bank Plc, as administrative agent.

“Existing Synergy Indebtedness” means (i) the Existing Synergy Credit Agreement,
(ii) the Existing Synergy Notes and (iii) other Debt of Synergy existing on the
Initial Effective Date consisting of, among other things, overdraft and
uncommitted facilities and other loans that STERIS elects to refinance as of the
Closing Date.

“Existing Synergy Notes” means Synergy’s senior notes issued under that certain
Note Purchase Agreement and Private Shelf Facility, dated as of September 13,
2012, by and among Synergy and the purchasers named therein.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the

 

-16-



--------------------------------------------------------------------------------

Internal Revenue Code and any intergovernmental agreements between the United
States and any other jurisdiction entered into in connection with the foregoing
(including any treaty, law, regulation or other official guidance adopted
pursuant to any such intergovernmental agreement).

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided further that if the Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

“Fee Letter” means the fee letter dated as of October 13, 2014 among STERIS, the
Joint Lead Arrangers and the Initial Lenders concerning fees to be paid in
connection with the Bridge Facility and related matters.

“Fee Payment Date” has the meaning specified in Section 3.01(b).

“Foreign Parent” means the entity organized or to be organized under the laws of
the Cayman Islands that, on the Closing Date, will be a wholly-owned direct
Subsidiary of New HoldCo and the direct parent of US HoldCo.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia, and any direct or indirect Subsidiary thereof.

“GAAP” has the meaning specified in Section 1.03.

“General Meeting” means the extraordinary general meeting of the holders of
Synergy Shares (or any adjournment thereof) to be convened in connection with
the implementation of a Scheme.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Obligations” has the meaning specified in Section 8.01.

 

-17-



--------------------------------------------------------------------------------

“Guarantor” means each member of the Consolidated Group that guarantees the
Guaranteed Obligations by becoming a party hereto, including by way of executing
a joinder hereto substantially in the form of Exhibit D hereto or any other form
agreed by the Administrative Agent; provided, however, that notwithstanding
anything contrary in the Loan Documents, no Foreign Subsidiary of STERIS shall
be a Guarantor; provided, further, that no Guarantor that is also a Borrower
shall guarantee its own obligations.

“Guaranty” has the meaning specified in Section 8.01.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as “hazardous” or “toxic” or
as a “pollutant” or “contaminant” under any Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board (or any successor board or agency),
as in effect on the date of the election, if any, by the Borrowers to change
GAAP to IFRS.

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Information” has the meaning specified in Section 9.08.

“Initial Effective Date” means October 13, 2014.

“Initial Lender” has the meaning specified in the definition of “Lenders.”

“Interest Period” means as to each Eurocurrency Rate Advance, the period
commencing on the date such Eurocurrency Rate Advance is disbursed or Converted
to or continued as a Eurocurrency Rate Advance and ending on the date one, two,
three or six months thereafter (in each case, subject to availability), as
selected by a Borrower in its Notice of Borrowing, or such other period that is
twelve months or less requested by the applicable Borrower and consented to by
all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Advance, such Business Day falls in another calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

-18-



--------------------------------------------------------------------------------

(b) any Interest Period pertaining to a Eurocurrency Rate Advance that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.

“ITA” means the Income Tax Act 2007.

“Joint Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
J.P. Morgan Securities LLC and KeyBanc Capital Markets.

“Judgment Currency” has the meaning set forth in Section 9.16.

“Laws” means, collectively, all international, foreign, federal, state,
provincial, municipal and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“Lenders” means, collectively, (a) each of Bank of America, N.A., JPMorgan Chase
Bank, N.A. and KeyBank National Association (each, an “Initial Lender”) and
(b) each other bank, financial institution and other institutional lender listed
on the signature pages hereof and each assignee that shall become a party hereto
pursuant to Section 9.07.

“Lender Parties” has the meaning specified in Section 8.01.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, the Fee Letter and any amendments or
notes entered into in connection herewith.

“Loan Party” means each of the Borrowers and the Guarantors.

“Local Time” means (a) with respect to any extensions of credit hereunder
denominated in Dollars, New York time, and (b) with respect to any extensions of
credit hereunder denominated in Sterling, London time.

 

-19-



--------------------------------------------------------------------------------

“Long Stop Date” means July 12, 2015.

“Losses” has the meaning specified in Section 9.04(b).

“Mandatory Cancellation Event” means the occurrence of any of the following
conditions or events:

(a) where the Synergy Acquisition proceeds by way of a Scheme:

(i) the Court Meeting is held (and not adjourned or otherwise postponed) to
approve the Scheme at which a vote is held to approve the Scheme, but the Scheme
is not so approved in accordance with section 899(1) of the UK Companies Act by
the requisite majority of the Scheme Shareholders at such Court Meeting;

(ii) the General Meeting is held (and not adjourned or otherwise postponed) to
pass the Scheme Resolutions at which a vote is held on the Scheme Resolutions,
but the Scheme Resolutions are not passed by the requisite majority of the
shareholders of Synergy at such General Meeting;

(iii) an application for the issuance of the Court Order is made to the Court
(and not adjourned or otherwise postponed) but the Court (in its final judgment)
refuses to grant the Court Order;

(iv) either the Scheme lapses or it is withdrawn with the consent of the Panel
or by order of the Court;

(v) a Court Order is issued but not filed with the Registrar within five
Business Days of its issuance; or

(vi) (A) if following the Closing Date no Delayed Draw Commitments remain
outstanding, the date which is 15 days after the Scheme Effective Date, or

(B) if following the Closing Date any Delayed Draw Commitments remain
outstanding, the earlier of (x) the Delayed Draw Date and (y) the Delayed Draw
Long Stop Date,

unless, in respect of paragraphs (i) to (v) inclusive above, for the purpose of
switching from a Scheme to a Takeover Offer, within 10 Business Days of such
event STERIS has notified the Administrative Agent that it intends to issue, and
then within 20 Business Days after delivery of such notice STERIS or such
Affiliate does issue, an Offer Press Announcement and provides a copy to the
Administrative Agent (in which case no Mandatory Cancellation Event shall have
occurred);

(b) where the Synergy Acquisition proceeds by way of a Takeover Offer, such
Takeover Offer lapses, terminates or is withdrawn with the consent of the Panel
unless, for the purpose of switching from a Takeover Offer to a Scheme, within
10 Business Days of such event STERIS has notified the Administrative Agent that
it intends to issue, and then within

 

-20-



--------------------------------------------------------------------------------

20 Business Days after delivery of such notice STERIS does issue, a Press
Release and STERIS provides a copy to the Administrative Agent (in which case no
Mandatory Cancellation Event shall have occurred);

(c) the date upon which all payments made or to be made for Certain Funds
Purposes have been paid in full in cleared funds; or

(d) the Long Stop Date; provided that if any Delayed Draw Commitments remain
outstanding on the Long Stop Date, a Mandatory Cancellation Event shall not
occur on the Long Stop Date, but instead on the earlier of (A) the Delayed Draw
Date and (B) the Delayed Draw Long Stop Date.

“Margin Stock” has the meaning provided in Regulation U.

“Material Adverse Change” means any material adverse change in the business,
financial condition or results of operations of the Reporting Entity and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Reporting Entity and its Subsidiaries,
taken as a whole, (b) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, taken as a whole, or (c) the ability of the
Borrowers and the Guarantors, taken as a whole, to perform their payment
obligations under this Agreement.

“Material Indebtedness” means Debt, excluding any Debt incurred under the Loan
Documents, in excess of the greater of (a) $75,000,000 and (b) 2% of
Consolidated Total Assets.

“Material Subsidiary” means a Subsidiary that has total assets (on a
Consolidated basis with its Subsidiaries) of $80,000,000 or more.

“Maturity Date” means in the case of Tranche 1 Advances and Tranche 2 Advances,
the date that is 364 calendar days following the Closing Date, or, if the date
that is 364 calendar days following the Closing Date is not a Business Day, the
Business Day immediately preceding the date that is 364 calendar days following
the Closing Date.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof).

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, (a) to which the Reporting Entity or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions and (b) that is covered by Title IV of ERISA or subject to
the minimum funding standards under Section 412 of the Internal Revenue Code.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate and at least one Person other than the
Reporting Entity and its ERISA Affiliates or (ii) was so maintained and in
respect of which the Reporting Entity or any ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated and (b) is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code.

 

-21-



--------------------------------------------------------------------------------

“Net Cash Proceeds” means:

(a) with respect to a Specified Asset Sale, the aggregate amount of all cash
(which term, for the purpose of this definition, shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received by the
Reporting Entity or such subsidiary in respect of such Specified Asset Sale, net
of (i) all reasonable attorneys’ fees, accountants’ fees, brokerage, consultant
and other customary fees and commissions, title and recording tax expenses and
other reasonable fees and expenses incurred by the Reporting Entity or such
subsidiary in connection therewith, (ii) all Taxes paid or reasonably estimated
to be payable as a result thereof, (iii) all payments made, and all installment
payments required to be made, with respect to any obligation (x) that is secured
by any assets subject to such Specified Asset Sale, in accordance with the terms
of any Lien upon such assets, or (y) that must by its terms, or in order to
obtain a necessary consent to such Specified Asset Sale, or by applicable law,
be repaid out of the proceeds from such Specified Asset Sale, (iv) all
distributions and other payments required to be made to minority interest
holders in subsidiaries or joint ventures as a result of such Specified Asset
Sale, or to any other person (other than the Reporting Entity or any of its
subsidiaries) owning a beneficial interest in the assets disposed of in such
Specified Asset Sale, and (v) the amount of any reserves established by the
Reporting Entity or any of its subsidiaries in accordance with GAAP to fund
purchase price or similar adjustments, indemnities or liabilities, contingent or
otherwise, reasonably estimated to be payable in connection with such Specified
Asset Sale (provided that to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds);
and

(b) with respect to the incurrence or issuance of Borrowed Debt or Equity
Interests, the excess of (i) the cash received in connection with such
incurrence or issuance over (ii) the underwriting discounts and commissions and
other fees, costs and expenses incurred by the Consolidated Group in connection
with such issuance, and any taxes paid or reasonably estimated to be payable in
connection with such issuance.

“New HoldCo” has the meaning set forth in the recitals hereto (and includes any
conversion of such entity to a public limited company).

“New Lender” means any Lender that shall become a party hereto pursuant to
Section 9.07.

“New Senior Notes” means private placement notes issued by STERIS on or after
the date hereof in connection with the Transactions.

“Non-Consenting Lender” has the meaning specified in Section 9.01(b).

 

-22-



--------------------------------------------------------------------------------

“Non-Contravention Exception” means the extent that a contravention of the
Existing STERIS Notes and Existing Synergy Notes exists in connection with the
provision for the repayment or constructive discharge thereof.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Funding Lender” has the meaning specified in Section 2.03.

“Non-US Lender” has the meaning specified in Section 2.14(f)(ii).

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“NPL” means the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time.

“OFAC” means the U.S. Treasury Department’s Office of Foreign Assets Control.

“Offer Documents” means the Takeover Offer Document and the Offer Press
Announcement.

“Offer Press Announcement” means a press announcement released by or on behalf
of STERIS announcing that the Synergy Acquisition is to be effected by a
Takeover Offer and setting out the terms and conditions of the Takeover Offer.

“Original Press Release” means the Press Release issued on October 13, 2014.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising from such
Lender’s having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction required pursuant to, or
enforced, any Loan Document or sold or assigned an interest in any Loan
Document).

“Other Taxes” has the meaning specified in Section 2.14(b).

“Panel” means the Panel on Takeovers and Mergers.

“Participant Register” has the meaning specified in Section 9.07(h).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor
thereto).

 

-23-



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f);

(b) statutory and contractual Liens in favor of a landlord on real property
leased or subleased by or to any member of the Consolidated Group; provided
that, if the lease or sublease is to a member of the Consolidated Group, such
member is current with respect to payment of all rent and other amounts due to
the lessor or sublessor under any lease or sublease of such real property,
except where the failure to be current in payment would not, individually or in
the aggregate, be reasonably likely to result in a Material Adverse Effect;

(c) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Debt and are not subject to restrictions
on access by any member of the Consolidated Group in excess of those required by
applicable banking regulations;

(d) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by any member of the Consolidated Group in the ordinary course of
business;

(e) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(f) Liens solely on any cash earnest money deposits made by any member of the
Consolidated Group in connection with any letter of intent or purchase agreement
relating to an acquisition;

(g) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any member of the
Consolidated Group in the ordinary course of business and permitted by this
Agreement;

(h) options, put and call arrangements, rights of first refusal and similar
rights relating to investments in joint ventures, partnerships and the like; and

(i) Liens securing obligations in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of Debt) and trade-related
letters of credit, in each case, outstanding on the Effective Date or issued
thereafter in and covering the goods (or the documents of title in respect of
such goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof.

“Permitted Receivables Facility” means an accounts receivable facility
established by the Receivables Subsidiary and one or more of the Reporting
Entity or its Subsidiaries, whereby

 

-24-



--------------------------------------------------------------------------------

such Reporting Entity or its Subsidiaries shall have sold or transferred the
accounts receivables of such Reporting Entity or its Subsidiaries to the
Receivables Subsidiary which in turn transfers to a buyer, purchaser or lender
undivided fractional interests in such accounts receivable, so long as (a) no
portion of the Debt or any other obligation (contingent or otherwise) under such
Permitted Receivables Facility shall be guaranteed by any member of the
Consolidated Group (other than the Receivables Subsidiary), (b) there shall be
no recourse or obligation to any member of the Consolidated Group (other than
the Receivables Subsidiary) whatsoever other than pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with such Permitted Receivables Facility that in the
reasonable opinion of Borrowers are customary for securitization transactions,
and (c) no member of the Consolidated Group (other than the Receivables
Subsidiary) shall have provided, either directly or indirectly, any other credit
support of any kind in connection with such Permitted Receivables Facility,
other than as set forth in clause (b) of this definition.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 5.01.

“Post-Sanction Conditions” means the conditions specified in the Original Press
Release at Appendix 2 “Conditions of the Offer” Section 2(e)(y), 2(e)(i) and
2(e)(ii).

“Post-Sanction Notice” has the meaning specified in Section 3.02(e).

“Pre-Approved Lenders” has the meaning specified in Section 9.07(a).

“Press Release” means a press announcement released by or on behalf of STERIS
announcing that the Synergy Acquisition is to be effected by a Scheme and
setting out the terms and conditions of the Scheme.

“Previously Delivered Financial Statements” means (a) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of STERIS and its Subsidiaries and, to the extent publicly available at
that time, Synergy and its Subsidiaries, for the fiscal years ended on March 31,
2012, March 31, 2013 and March 31, 2014 and (b) unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of
STERIS and its Subsidiaries for the fiscal quarters ended June 30, 2014 and
September 30, 2014.

“Pro Rata Share” means, with respect to each Lender at any time and with respect
to each applicable Class of Commitments, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is either
(x) the amount of the undrawn applicable Class of Commitment of such Lender at
such time or (y) the aggregate outstanding principal amount of the applicable
Class of Advances of such Lender at such time, and the denominator of which is

 

-25-



--------------------------------------------------------------------------------

either (x) the aggregate amount of the undrawn applicable Class of Commitments
at such time or (y) the aggregate outstanding principal amount of the applicable
Class of Advances at such time, in each case as the context may require.

“Public Lender” has the meaning set forth in Section 5.01.

“Qualifying Committed Facility” has the meaning specified in
Section 2.05(d)(iv).

“Qualifying Lender” means:

(i) a Lender which is beneficially entitled to interest payable to that Lender
in respect of an advance under a Loan Document and is:

(1) a Lender:

(a) which is a bank (as defined for the purpose of section 879 of the ITA)
making an advance under a Loan Document and is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payments apart from
section 18A of the CTA; or

(b) in respect of an advance made under a Loan Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made and within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or

(2) a Lender which is:

(a) a company resident in the United Kingdom for United Kingdom tax purposes;

(b) a partnership each member of which is:

(i) a company so resident in the United Kingdom; or

(ii) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
that falls to it by reason of Part 17 of the CTA;

(c) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company; or

 

-26-



--------------------------------------------------------------------------------

(3) a Treaty Lender.

“Receivables Related Assets” means, collectively, accounts receivable,
instruments, chattel paper, obligations, general intangibles and other similar
assets, in each case relating to receivables subject to the Permitted
Receivables Facility, including interests in merchandise or goods, the sale or
lease of which gave rise to such receivables, related contractual rights,
guaranties, insurance proceeds, collections and proceeds of all of the
foregoing.

“Receivables Subsidiary” means a wholly-owned Subsidiary of the Reporting Entity
that has been established as a “bankruptcy remote” Subsidiary for the sole
purpose of acquiring accounts receivable under the Permitted Receivables
Facility and that shall not engage in any activities other than in connection
with the Permitted Receivables Facility.

“Recipient” has the meaning specified in Section 2.21(b).

“Register” has the meaning specified in Section 9.07(g).

“Registrar” means the Registrar of Companies in England and Wales.

“Reinvestment Amount” has the meaning specified in Section 2.05(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Party” has the meaning specified in Section 2.21(b).

“Removal Effective Date” has the meaning specified in Section 7.06(b).

“Reporting Entity” has the meaning specified in Section 5.01(j)(i).

“Required Lenders” means, at any time, Lenders holding more than 50% of the
unused Commitments and aggregate outstanding principal amount of Advances at
such time; provided that the Commitment of, and the Advances held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Resignation Effective Date” has the meaning specified in Section 7.06(a).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 3.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the

 

-27-



--------------------------------------------------------------------------------

applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Margin Stock” means Margin Stock owned by the Consolidated Group the
value of which (determined as required under clause 2(i) of the definition of
“Indirectly Secured” set forth in Regulation U) represents not more than 33% of
the aggregate value (determined as required under clause (2)(i) of the
definition of “Indirectly Secured” set forth in Regulation U), on a consolidated
basis, of the property and assets of the Consolidated Group (excluding any
Margin Stock) that is subject to the provisions of Section 5.02(a) or (b).

“Retiring Borrower” has the meaning set forth in the introduction hereto.

“S&P” means Standard & Poor’s Financial Services LLC (or any successor thereof).

“Sanctions” has the meaning specified in the definition of Embargoed Person.

“Scheme” means a scheme of arrangement under section 895 of the UK Companies Act
between Synergy and the Scheme Shareholders pursuant to which New HoldCo will
become the holder of all of the Scheme Shares in accordance with the Scheme
Documents, subject to such changes and amendments to the extent not prohibited
by the Loan Documents.

“Scheme Circular” means the document issued by or on behalf of Synergy to
shareholders of Synergy setting out the terms and conditions of and an
explanatory statement in relation to the Scheme and setting out the notices of
the Court Meeting and the General Meeting as such document may be amended from
time to time to the extent such amendment is not prohibited by the Loan
Documents.

“Scheme Documents” means the relevant Press Release and Scheme Circular.

“Scheme Effective Date” means the date on which the Court Order sanctioning the
Scheme is duly delivered on behalf of Synergy to the Registrar in accordance
with section 899(4) of the UK Companies Act.

“Scheme Resolutions” means the resolutions of the Synergy Shareholders which are
required to implement the Scheme and which are referred to and substantially in
the form set out in the Scheme Circular and which are to be proposed at the
General Meeting.

“Scheme Shareholders” means the registered holders of Scheme Shares at the
relevant time.

“Scheme Shares” means the Synergy Shares which are subject to the Scheme in
accordance with its terms.

 

-28-



--------------------------------------------------------------------------------

“Significant Subsidiary” means any Subsidiary of the Reporting Entity that
constitutes a “significant subsidiary” under Regulation S-X promulgated by the
Securities and Exchange Commission, as in effect from time to time.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) (i) is maintained for employees of the
Reporting Entity or any ERISA Affiliate and no Person other than the Reporting
Entity and the ERISA Affiliates or (ii) was so maintained and in respect of
which the Reporting Entity or any ERISA Affiliate could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated
and (b) is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Internal Revenue Code.

“Specified Asset Sale” means any disposition or series of related dispositions
by any member of the Consolidated Group not in the ordinary course of business
(as determined in good faith by the Reporting Entity) to any person other than
the Reporting Entity or any of its subsidiaries; provided that no such
disposition or series of related dispositions shall constitute an Specified
Asset Sale if (i) the Net Cash Proceeds from such disposition or series of
related dispositions does not individually or in the aggregate exceed $5,000,000
or (ii) such disposition or series of related dispositions is (a) the sale of
inventory or sale, lease (including sublease) or license of other property in
the ordinary course of business, (b) the sale or other disposition of cash or
cash equivalents and (c) the sale, exchange or other disposition of accounts
receivable in connection with the compromise, settlement or collection thereof
consistent with past practice.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
or the L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency.

“STERIS” means STERIS Corporation.

“Sterling” and the “£” sign each means lawful currency of the United Kingdom.

“Sterling Equivalent” means, on any date, (a) with respect to any amount in
Sterling, such amount, and (b) with respect to any amount in any currency other
than Sterling, the equivalent in Sterling of such amount, determined by the
Administrative Agent pursuant to Section 1.05 using the Spot Rate with respect
to such currency at the time in effect pursuant to the provisions of such
Section 1.05.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, trust or estate of which (or in which)
more than 50% of (a) the issued and outstanding capital stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any

 

-29-



--------------------------------------------------------------------------------

other class or classes of such corporation shall or might have voting power upon
the occurrence of any contingency), (b) the interest in the capital or profits
of such limited liability company, partnership or joint venture or (c) the
beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries. As
used herein “Subsidiary” refers to a Subsidiary of the Reporting Entity, unless
the context otherwise requires.

“Supplemental Advance” has the meaning specified in Section 2.01.

“Supplemental Borrowing” has the meaning specified in Section 2.03.

“Supplier” has the meaning specified in Section 2.21(b).

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Synergy” means Synergy Health plc.

“Synergy Acquisition” has the meaning set forth in the recitals hereto.

“Synergy Group” has the meaning set forth in the definition of Certain Funds
Default.

“Synergy Shares” means all of the issued share capital of Synergy.

“Takeover Offer” means a “takeover offer” within the meaning of section 974
(other than section 974 (2)(b)) of the UK Companies Act proposed to be made by
or on behalf of New HoldCo to acquire (directly or indirectly) Synergy Shares,
substantially on the terms and conditions set out in an Offer Press Announcement
(as such offer may be amended in any way which is not prohibited by the terms of
the Loan Documents).

“Takeover Offer Document” means the document issued by or on behalf of New
HoldCo and dispatched to shareholders of Synergy in respect of a Takeover Offer
containing the terms and conditions of the Takeover Offer reflecting the Offer
Press Announcement in all material respects as such document may be amended from
time to time to the extent such amendment is not prohibited by the Loan
Documents.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Loan Document is:

(i) a company resident in the United Kingdom for United Kingdom tax purposes; or

(ii) a partnership, each member of which is:

(1) a company so resident in the United Kingdom; or

(2) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which

 

-30-



--------------------------------------------------------------------------------

brings into account in computing its chargeable profits (within the meaning of
section 19 of the CTA) the whole of any share of interest payable in respect of
that advance that falls to it by reason of Part 17 of the CTA; or

(iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the CTA) of that company.

“Tax Deduction” means a deduction or withholding for or on account of Tax
imposed by United Kingdom legislation from a payment under a Loan Document,
other than a FATCA Deduction.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including back-up withholdings), assessments, fees or
other like charges imposed by any governmental authority, including any
interest, additions to tax or penalties applicable thereto.

“Tranche 1 Advance” means an advance by a Lender pursuant to its Tranche 1
Commitment to the applicable Borrower as part of a Borrowing.

“Tranche 1 Commitment” means as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01(a), as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Tranche 1 Commitment is (a) the amount set forth in the column labeled
“Tranche 1 Commitment” opposite such Lender’s name on Schedule I hereto, or
(b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(g), as such amount may be reduced pursuant to
Section 2.05. As of the Effective Date, the aggregate amount of the Tranche 1
Commitments is £340,000,000 as such amount may be reduced in accordance with
Section 2.05 or 6.01.

“Tranche 2 Advance” means an advance by a Lender pursuant to its Tranche 2
Commitment to the applicable Borrower as part of a Borrowing.

“Tranche 2 Commitment” means as to any Lender, the commitment of such Lender to
make an Advance pursuant to Section 2.01(b), as such commitment may be reduced
from time to time pursuant to the terms hereof. The initial amount of each
Lender’s Tranche 2 Commitment is (a) the amount set forth in the column labeled
“Tranche 2 Commitment” opposite such Lender’s name on Schedule I hereto, or
(b) if such Lender has entered into any Assignment and Acceptance, the amount
set forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 9.07(g), as such amount may be reduced pursuant to
Section 2.05. As of the Effective Date, the aggregate amount of the Tranche 2
Commitments is $1,050,000,000 as such amount may be reduced in accordance with
Section 2.05 or 6.01.

“Transactions” means the Acquisitions, the entry into this Agreement (and the
Existing Bridge Credit Agreement), the New Senior Notes and the 2015 STERIS
Credit Agreement, as applicable, and the refinancing, prepayment, repayment,
redemption, discharge, defeasance and/or amendment of all Existing STERIS
Indebtedness and Existing Synergy Indebtedness.

 

-31-



--------------------------------------------------------------------------------

“Treaty Lender” means a Lender which:

(i) is treated as a resident of a Treaty State for the purposes of the Treaty;

(ii) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(iii) meets all other conditions in the Treaty for full exemption from Tax
imposed by the United Kingdom on interest, except for this purpose it shall be
assumed that the following are satisfied: (A) any condition which relates
(expressly or by implication) to there being a special relationship between the
applicable Borrower and the Lender or between both of them and another Person,
or to the amounts or terms of any Advance or the Loan Documents; and (B) any
necessary procedural formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
Treaty) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“Type” refers to a Base Rate Advance or a Eurocurrency Rate Advance.

“UK Non-Bank Lender” means:

(i) where a Lender becomes a party on the day on which this Agreement is entered
into, a Lender listed in Part II of Schedule I; and

(ii) any New Lender which gives a Tax Confirmation in the Assignment and
Acceptance which it executes on becoming a party hereto.

“United States” and “U.S.” each means the United States of America.

“Unrestricted Margin Stock” means any Margin Stock owned by the Consolidated
Group which is not Restricted Margin Stock.

“US AcquisitionCo” means the entity organized or to be organized under the laws
of Delaware that is or will be a direct wholly-owned Subsidiary of US Parent
and, on the Closing Date, will be the direct parent of STERIS and will be a
wholly-owned indirect Subsidiary of New HoldCo.

“US HoldCo” means the entity organized or to be organized under the laws of
Delaware that is or will be the direct parent of US Parent and, on the Closing
Date, will be a wholly-owned direct Subsidiary of Foreign Parent.

 

-32-



--------------------------------------------------------------------------------

“US Parent” means the entity organized or to be organized under the laws of
Delaware that is or will be a wholly-owned direct Subsidiary of US HoldCo and,
on the Closing Date, will be a wholly-owned indirect Subsidiary of New HoldCo.
For the avoidance of doubt, the Retiring Borrower is not US Parent.

“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.14(f)(ii).

“VAT” means:

(a) any tax imposed in compliance with the Council Directive of 28 November 2006
on the common system of value added tax (EC Directive 2006/112); and

(b) any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02 Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the word “through” means “through and
including” and each of the words “to” and “until” mean “to but excluding.”

SECTION 1.03 Accounting Terms. Except as otherwise expressly provided herein,
all accounting terms not specifically defined herein shall be construed in
accordance with, and all financial data (including financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, generally accepted accounting principles as in effect in the
United States from time to time (“GAAP”); provided that at any time after the
Effective Date, the Borrowers may elect to apply IFRS accounting principles in
lieu of GAAP and, upon any such election, references herein to GAAP shall
thereafter be construed to mean IFRS, provided further that any calculation or
determination in this Agreement that requires the application of GAAP for
periods that include fiscal quarters ended prior to the Borrowers’ election to
apply IFRS shall remain as previously calculated or determined in accordance
with GAAP (it being agreed that all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without

 

-33-



--------------------------------------------------------------------------------

giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Debt or other
liabilities of the Borrowers or any Subsidiary at “fair value,” as defined
therein and (ii) any treatment of Debt in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof). If at any time any change in GAAP
(including as a result of an election by the Borrowers to apply IFRS) would
affect the calculation of any covenant set forth herein and either the Borrowers
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the Borrowers shall negotiate in good faith to amend such covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
covenant shall continue to be calculated in accordance with GAAP prior to such
change and (ii) the Borrowers shall provide to the Administrative Agent and the
Lenders, concurrently with the delivery of any financial statements or reports
with respect to such covenant, statements setting forth a reconciliation between
calculations of such covenant made before and after giving effect to such change
in GAAP.

SECTION 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein and (d) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereto. Any reference herein to a “writing”
includes telecopier or other electronic communication.

SECTION 1.05 Currency Translations.

(a) The Administrative Agent shall determine the Dollar Equivalent of each
Advance denominated in Sterling as of the date of the making of any Advance
using the Spot Rate for such currency in relation to Dollars in effect on the
date that is three Business Days prior to such calculation date and such amount
shall be used in calculating any applicable fees payable hereunder.

 

-34-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall determine the Sterling Equivalent of any
amount denominated in a currency other than Sterling by using the Spot Rate for
such currency in relation to Sterling in effect on the date that is three
Business Days prior to such calculation date.

(c) For purposes of determining compliance with Articles V and VI, with respect
to any amount in currency other than Dollars, amounts shall be deemed to be the
Dollar Equivalent thereof determined using the Spot Rate for such currency in
relation to Dollars in effect on the date that is three Business Days prior to
the date on which such amounts were incurred or expended, as applicable.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Advances. Each Lender severally and not jointly agrees, on the
terms and conditions hereinafter set forth (a) to make a Tranche 1 Advance
denominated in Sterling to each applicable Borrower on the Closing Date in an
amount not to exceed such Lender’s outstanding Tranche 1 Commitment immediately
prior to the making of the Tranche 1 Advance, (b) to make a Tranche 2 Advance
denominated in Dollars to each applicable Borrower (x) on the Closing Date in an
amount not to exceed such Lender’s outstanding Tranche 2 Commitment immediately
prior to the making of such Tranche 2 Advance and (y) on a single date after the
Closing Date during the Certain Funds Period and no later than the Delayed Draw
Long Stop Date (such date, the “Delayed Draw Date”) in an amount not to exceed
such Lender’s Delayed Draw Commitment immediately prior to the making of such
Tranche 2 Advance (such Advance, a “Delayed Draw Advance”) and (c) in the event
that any Lender (other than an Initial Lender) shall have become a Non-Funding
Lender, to make Supplemental Advances (each, a “Supplemental Advance”)
denominated in Sterling or Dollars, as applicable, on the Closing Date (or the
Delayed Draw Date, if applicable) to each applicable Borrower in an amount
deemed to be requested by each such Borrower under Section 2.03 not exceeding
such Lender’s remaining Commitment (after giving effect to all Tranche 1
Advances and Tranche 2 Advances made by such Lender pursuant to Sections 2.01(a)
and (b)). For the avoidance of doubt, each Supplemental Advance made by a Lender
in respect of its Commitment under a particular Tranche shall be an Advance of
the same Tranche. Each Borrowing shall be in an aggregate amount equal to the
Borrowing Minimum or a Borrowing Multiple in excess thereof and shall consist of
Advances of the same Type and Class made on the same day by the Lenders ratably
according to their respective relevant Commitments. Upon the making of any
Advance by a Lender such Lender’s Tranche 1 Commitment will be permanently
reduced by the aggregate principal amount of such Tranche 1 Advance and such
Lender’s Tranche 2 Commitment will be permanently reduced by the aggregate
principal amount of such Tranche 2 Advance. Each Borrower may prepay Advances
pursuant to Section 2.10, provided that Advances may not be reborrowed once
repaid.

 

-35-



--------------------------------------------------------------------------------

SECTION 2.02 Making the Advances.

(a) Each Borrowing shall be made on notice by a Borrower, given not later than
(x) 9:00 A.M. (Local Time) on (1) the fourth Business Day prior to the date of
the proposed Borrowing in the case of a Borrowing in Sterling or (2) the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing in Dollars consisting of Eurocurrency Rate Advances or (y) 9:00 A.M.
(New York time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, to the Administrative Agent, which shall give
to each Lender prompt notice thereof by telecopier or other electronic
communication. Each notice of a Borrowing (a “Notice of Borrowing”) shall be in
writing or by telephone, and if by telephone, confirmed immediately in writing,
including by telecopier (or other electronic communication) in substantially the
form of Exhibit A hereto, specifying therein the requested (i) date of such
Borrowing (which shall be a Business Day), (ii) Type and Class of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing,
(iv) initial Interest Period for such Advance, if such Borrowing is to consist
of Eurocurrency Rate Advances, (v) account or accounts in which the proceeds of
the Borrowing should be credited and (vi) whether such notice is conditioned on
the occurrence of any event and if such notice is so conditioned, a description
of such event. Each Lender shall, before 12:00 P.M. (London time) in the case of
Advances in Sterling and 11:00 A.M. (New York time) in the case of Advances in
Dollars on the date of such Borrowing make available for the account of its
Applicable Lending Office to the Administrative Agent at the applicable
Administrative Agent’s Office, in same day funds, such Lender’s ratable portion
of such Borrowing. After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such funds available to the applicable Borrower
in immediately available funds to the account or accounts specified by such
Borrower to the Administrative Agent in the Notice of Borrowing relating to the
applicable Borrowing. Anything in Section 2.02(a) to the contrary
notwithstanding, (i) Advances denominated in Sterling may only be requested and
maintained as Eurocurrency Rate Advances (subject to Section 2.12), (ii) a
Borrower may not select Eurocurrency Rate Advances denominated in Dollars if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (iii) the Eurocurrency Rate
Advances may not be outstanding as part of more than ten separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the applicable
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the applicable
Borrower shall indemnify each Lender against any reasonable loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Article III, including, without limitation,
any reasonable loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Advance to be made by such Lender as part of
such Borrowing when such Advance, as a result of such failure, is not made on
such date.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the time of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative

 

-36-



--------------------------------------------------------------------------------

Agent may assume that such Lender has made such portion available to the
Administrative Agent on the date of such Borrowing in accordance with
Section 2.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If and to the extent that any Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the applicable Borrower severally agree to pay or to repay to the Administrative
Agent forthwith on demand such corresponding amount and to pay interest thereon,
for each day from the date such amount is made available to such Borrower until
the date such amount is paid or repaid to the Administrative Agent, at (i) in
the case of the applicable Borrower, the higher of (A) the interest rate
applicable at the time to Advances comprising such Borrowing and (B) the cost of
funds incurred by the Administrative Agent in respect of such amount and (ii) in
the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation. If such Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to such Borrower the amount of such
interest paid by such Borrower for such period. If such Lender shall pay to the
Administrative Agent such corresponding principal amount, such amount so paid
shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement. Any payment by such Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

(e) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing, except as set forth in
Section 2.03.

(f) If any Lender makes available to the Administrative Agent funds for any
Advance to be made by such Lender as provided herein, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to such Borrowing are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall promptly return such funds (in
like funds as received from such Lender) to such Lender, without interest.

SECTION 2.03 Supplemental Advances. If any Lender (other than an Initial Lender)
(such Lender a “Non-Funding Lender”) shall fail to fund its Pro Rata Share of
any Loan, then the applicable Borrower shall be deemed to have requested a
Borrowing (a “Supplemental Borrowing”) to be made pursuant to Section 2.01(c) in
aggregate principal amount equal to the lesser of (a) the aggregate principal
amount of the Advances so failed to have been made by all Non-Funding Lenders
and (b) the aggregate remaining amount of all Lenders’ (other than the
Non-Funding Lenders’) Commitments in respect of the relevant Tranche after
giving effect to the prior funding of each such Lender’s Pro Rata Share of the
relevant Advance. The Supplemental Borrowing shall be deemed to be requested to
be made on the Closing Date (or the Delayed Draw Date, if applicable) as a Base
Rate Advance, and the location and number of the account to which funds are
deemed to be requested to be disbursed in respect of the Supplemental Borrowing
shall be identical to those specified by the applicable Borrower in the

 

-37-



--------------------------------------------------------------------------------

notice delivered in respect of the initial Borrowing. Promptly after obtaining
knowledge thereof, the Administrative Agent shall advise the applicable Borrower
and each Lender of any Lender having become a Non-Funding Lender and shall
advise each Lender of the amount of such Lender’s Supplemental Loan to be made
under Section 2.01(c) as part of the Supplemental Borrowing. No amounts shall be
reallocated from Tranche 1 to Tranche 2 or vice versa as a result of this
Section 2.03.

SECTION 2.04 Fees.

(a) Commitment Fee. The Reporting Entity agrees to pay, or cause to be paid, to
the Administrative Agent, for the account of each Lender in accordance with its
Pro Rata Share (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender), a non-refundable commitment fee (x) on the Initial Effective
Date, in an amount equal to 0.20% of the aggregate amount of such Lender’s
Commitments on such date and (y) on the Commitment Fee Payment Date, in an
amount equal to 0.20% of the aggregate amount of such Lender’s Commitments on
such date.

(b) Ticking Fee. The Reporting Entity shall pay, or cause to be paid, to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share (other than a Defaulting Lender for such time as such Lender is a
Defaulting Lender), a ticking fee which shall accrue in an amount equal to
0.20% per annum on the aggregate outstanding amount of the undrawn Commitment of
such Lender during the period from and including the date that is 60 days after
the Initial Effective Date and shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December, during such period
until and upon the earlier of (i) the termination of such Lender’s Commitments
and (ii) the Delayed Draw Date.

(c) Duration Fee. The Reporting Entity will pay, or cause to be paid, to the
Administrative Agent for the account of each Lender (subject to
Section 2.19(a)(ii), and other than a Defaulting Lender for such time as such
Lender is a Defaulting Lender)) a duration fee on each date set forth below in
an amount equal to the percentage set forth opposite such date of the aggregate
principal amount of Advances held by such Lender on such date:

 

DATE

   PERCENTAGE  

90 days after the Closing Date

     0.50 % 

180 days after the Closing Date

     0.75 % 

270 days after the Closing Date

     1.00 % 

(d) Additional Fees. The Reporting Entity shall, without duplication to the fees
referred to above in clauses (a), (b) and (c), pay, or cause to be paid, to the
Administrative Agent and the Joint Lead Arrangers for their account (or that of
their applicable Affiliate) such fees as may from time to time be agreed between
any of the Consolidated Group and the Administrative Agent and/or the Joint Lead
Arrangers, including pursuant to the Fee Letter.

 

-38-



--------------------------------------------------------------------------------

(e) Calculation of Commitment. For the avoidance of doubt, with respect to the
definition of “Mandatory Cancellation Event” and the ability thereunder for the
Borrowers to provide notices and issue documents to facilitate a switch from a
Scheme to a Takeover Offer and vice versa, the Commitment shall be deemed to be
in effect until the end of the day on which the applicable notice or issuance is
required to but does not occur for the purposes of calculating any fees under
this Agreement or any fee letters related hereto.

SECTION 2.05 Termination or Reduction of the Commitments.

(a) Unless previously terminated, the Commitments shall terminate in full at
11:59 P.M. (New York time) on the earliest of (i) the date on which all of the
Certain Funds Purposes have been achieved without the making of any Advances,
(ii) the Delayed Draw Date after giving effect to any Borrowing on the Delayed
Draw Date (including, if applicable, any Supplemental Advances) and (iii) the
date a Mandatory Cancellation Event occurs. Additionally, each Lender’s Tranche
1 Commitment will be permanently reduced upon such Lender making any Tranche 1
Advance and each Lender’s Tranche 2 Commitment will be permanently reduced upon
such Lender making any Tranche 2 Advance, in each case by the amount of such
Advance. Upon the Administrative Agent’s receipt of the Delayed Draw Notice from
STERIS, the Delayed Draw Commitments will be permanently reduced to an amount
equal to the amount set forth in such Delayed Draw Notice. Any termination or
reduction of the Commitments shall be permanent. The foregoing shall not excuse
any Defaulting Lender from liability for a failure to fund its Commitment.
Voluntary Reduction or Termination; Voluntary Prepayments. (i) The Reporting
Entity may, upon notice to the Administrative Agent, terminate the Commitments,
or from time to time permanently reduce the Commitments; provided that (x) any
such notice shall be received by the Administrative Agent not later than 11:00
A.M. (New York time) on the date of termination or reduction, and (y) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof. The Administrative Agent will promptly
notify the Lenders of any such notice of termination or reduction of the
applicable Commitments. Any reduction of the Commitments shall be applied to the
Tranche 1 Commitment and/or Tranche 2 Commitment (as specified by the Reporting
Entity) of each Lender according to its proportional share of such Tranche. All
undrawn commitment fees accrued until the effective date of any termination of
the applicable Commitments shall be paid on the effective date of such
termination.

(ii) Each Borrower may, upon notice to the Administrative Agent, prepay the
outstanding principal amount of the Advances, in whole or in part; provided,
that (i) each partial prepayment shall be in an aggregate principal amount of
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, (ii) any
such notice shall be received by the Administrative Agent not later than 11:00
A.M. (New York time) on the date of prepayment, in the case of any Base Rate
Advance, or three Business Days prior to the date of prepayment, in the case of
Eurocurrency Rate Advance.

 

-39-



--------------------------------------------------------------------------------

(c) Defaulting Lender Commitment Reductions. The Reporting Entity may terminate
the unused amount of the Commitments of any Lender that is a Defaulting Lender
upon not less than three Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), it being understood that
notwithstanding such Commitment termination, the provisions of Section 2.19(c)
will continue to apply to all amounts thereafter paid by any applicable Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
such termination shall not be deemed to be a waiver or release of any claim any
of the Borrowers, the Administrative Agent or any Lender may have against such
Defaulting Lender.

(d) Mandatory Prepayments and Commitment Reductions. If any Commitments are
outstanding on the applicable date, the Commitments shall be automatically (or,
in the case of clause (iii) below only, upon notice) reduced, and after the
Closing Date, the Advances shall be prepaid, in each case, on a
Sterling-for-Sterling or Dollar-for-Dollar basis as applicable (with amounts
received in non-Sterling (or if applicable, non-Dollar) currencies to be
converted by a Borrower to Sterling (or if applicable, Dollars) for purposes of
this calculation based upon foreign exchange rates actually received, in the
case of a prepayment (or that would actually be received, in the case of a
Commitment reduction) by a Borrower acting in good faith and in a commercially
reasonable manner in consultation with the Administrative Agent) within three
Business Days of (in the case of a prepayment of Advances) or automatically on
the date of (in the case of a reduction of Commitments) receipt by the
Consolidated Group of any Net Cash Proceeds (or in the case of clause
(iv) below, commitments) referred to in this paragraph (d):

(i) from 100.0% of the Net Cash Proceeds actually received by the Consolidated
Group from the incurrence of Borrowed Debt by such entity (excluding
(A) intercompany debt of such entities, (B) borrowings (1) under the 2015 STERIS
Credit Agreement in an amount up to $500,000,000 or (2) under the Existing
STERIS Letter Agreement in an amount not to exceed $20,000,000, (C) any trade,
vendor or customer finance-related financing in the ordinary course of business
of the Reporting Entity and its Subsidiaries, (D) indebtedness issued or
incurred in the ordinary course of business for working capital purposes,
(E) purchase money indebtedness incurred in the ordinary course of business,
(F) indebtedness with respect to capital leases and indebtedness issued or
incurred to finance the acquisition, construction or improvement of assets, each
in the ordinary course of business, (G) other Debt in an amount not to exceed
$50,000,000 in the aggregate, (H) any refinancing, renewal or replacement of
indebtedness or commitments for indebtedness before or at maturity, to the
extent that such refinanced Debt (x) is existing on the Initial Effective Date
(it being understood that any Debt refinancing, renewing or replacing Existing
Debt shall be deemed “Existing Debt” for the purposes of the requirements
otherwise set forth in this Agreement relating to Existing Debt), (y) of any
person acquired after the Initial Effective Date by the Reporting Entity or any
Subsidiary and existing at the time of such acquisition (and not incurred in
contemplation of such acquisition at the request of any Reporting Entity) or
(z) assumed by the Reporting Entity or any Subsidiary in connection with an
acquisition of assets and existing at the time of such acquisition (and not
incurred in contemplation

 

-40-



--------------------------------------------------------------------------------

of such acquisition at the request of the Reporting Entity), in each case, that
does not increase the aggregate principal or commitment amount thereof (plus
accrued unpaid interest and premium thereon and underwriting discounts, fees,
commission and expenses) and (I) indebtedness under the Bridge Facility);

(ii) from 100.0% of the Net Cash Proceeds actually received from the issuance of
any Equity Interests by the Consolidated Group (other than (A) issuances
pursuant to employee stock plans or other benefit or employee incentive
arrangements, (B) issuances among the Consolidated Group or (C) issuances to the
shareholders of Synergy as consideration for the Acquisition);

(iii) from 100.0% of the Net Cash Proceeds actually received by the Consolidated
Group from Specified Asset Sales; and

(iv) in an amount equal to 100% of the committed amount of any (i) term loan
facility or (ii) private placement note purchase agreement made available to a
member of the Consolidated Group that is (x) subject to conditions precedent to
funding of the term loans or purchasing the notes thereunder that are, in
respect of certainty of funding, substantially equivalent to or more favorable
to the Borrowers than the conditions set forth in this Agreement, (y) subject to
restrictions on assignments of the term loans or private placement notes
thereunder substantially similar to those set forth in this Agreement and
(z) entered into with financial institutions that are either (A) Lenders or an
affiliate or approved fund of the Lenders, (B) Pre-Approved Lenders or
(C) approved by the Borrowers (each such term facility or private placement
agreement, a “Qualifying Committed Facility”) (such reduction to occur upon the
effectiveness of definitive documentation for such Qualifying Committed
Facility).

(v) In addition, STERIS shall use commercially reasonable efforts to cause the
cash confirmer to approve a reduction in Facility commitments (1) in an
aggregate principal amount equal to (A) the outstanding principal amount of any
series of Existing STERIS Notes, upon the effectiveness of an amendment or
waiver by the requisite holders thereof that permits the Transactions (including
the waiver of any put right with respect thereto) and on terms and conditions
consistent with those in this Agreement (including the requirements of
Section 5.01(m)) and satisfactory to STERIS and (B) the outstanding principal
amount of any Existing Synergy Notes upon the effectiveness of an amendment or
waiver by the requisite holders thereof that permits the Transactions (including
the waiver of any put rights with respect thereto) and on terms and conditions
consistent with those in this Agreement (including the requirements of
Section 5.01(m)) and satisfactory to STERIS and (2) in an aggregate principal
amount equal to the excess of any commitments over $250,000,000 under any new
revolving credit facility that is structured in a manner so as to permit the
Transactions and that satisfies the criteria described in clauses (x), (y) and
(z) of clause (iv)(ii) above. For the avoidance of doubt, the foregoing
provisions in this Section 2.05(d)(v) shall not obligate STERIS to seek any
amendments or waivers with respect to clause (1) of this Section 2.05(d)(v) or
obtain a new revolving credit facility under clause (2) of this
Section 2.05(d)(v).

 

-41-



--------------------------------------------------------------------------------

(vi) Notwithstanding any other provisions of this Section 2.05(d) or any other
provision in any Loan Document to the contrary, in the case of any Net Cash
Proceeds (x) of any sale (including Specified Asset Sales) by a Foreign
Subsidiary or (y) any sale or issuance of Equity Interests or incurrence of Debt
by a Foreign Subsidiary, in each case giving rise to a prepayment event pursuant
to this Section 2.05(d), (A) the amount of such Net Cash Proceeds that is
required to be applied to repay Advances at the times provided in this
Section 2.05(d) shall be net of any additional Taxes paid, reasonably estimated
by the Borrowers in good faith to be payable (pending a final determination of
the amount of such Taxes by a Governmental Authority), or reserved against as a
result of repatriation of such Net Cash Proceeds to the United States and (B) if
such Net Cash Proceeds are prohibited, restricted or delayed by applicable local
law from being repatriated to the United States, the portion of such Net Cash
Proceeds so affected will not be required to be applied to repay Advances or
reduce Commitments at the times provided in this Section 2.05(d) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrowers hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
two Business Days after such repatriation) applied to the repayment of Advances
or reduction of Commitments pursuant to this Section 2.05(d) to the extent
provided herein.

If the Reporting Entity or any of its Subsidiaries receives proceeds that would
otherwise constitute Net Cash Proceeds from any Specified Asset Sale, then so
long as at the time of receipt of such proceeds and at the proposed time of the
reinvestment or commitment to reinvest such proceeds, no Default shall be
continuing, the Reporting Entity or such Subsidiary may use, or commit to use,
any portion of such proceeds (the “Reinvestment Amount”) to acquire, construct,
improve, upgrade or repair assets useful in the business of the Reporting Entity
or its Subsidiaries or to consummate any business acquisition, and in each case,
the Reinvestment Amount shall only constitute Net Cash Proceeds to the extent
(A) not so used (or committed to be used pursuant to a bona fide third-party
contract) within the six-month period following receipt of such proceeds or
(B) if so committed to be used within such six-month period, not so used within
the period specified in such contract.

Unless otherwise agreed by the Lenders and the Borrowers, all mandatory
prepayments or Commitment reductions shall be applied ratably between Tranche 1
and Tranche 2, provided that (1) any payment or reduction pursuant to clause
(i) as a result of the issuance or sale of private placement notes denominated
in Dollars, clause (iv) as a result of a term loan commitment denominated in
Dollars or clause (v) as a result of an amendment or waiver of the Existing
STERIS Notes or a revolving commitment denominated in Dollars, in each case,
shall be applied first to reduce Tranche 2 prior to reducing Tranche 1 and (2) a
term loan commitment denominated in Sterling shall be applied first to reduce
Tranche 1 prior to reducing Tranche 2. All mandatory prepayments and commitment
reductions shall be applied pro rata among the Lenders of a given Tranche.

 

-42-



--------------------------------------------------------------------------------

SECTION 2.06 Repayment of Advances. Each Borrower shall repay to the
Administrative Agent for the benefit of the Lenders on the Maturity Date the
aggregate principal amount of the Advances outstanding to such Borrower on such
date.

SECTION 2.07 Interest on Advances.

(a) Scheduled Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Advance made to it from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time and (B) the Applicable Margin, payable in arrears
quarterly on the last Business Day of each March, June, September and December,
during such periods and on the date such Advances are paid in full.

(ii) Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurocurrency Rate for
such Interest Period for such Advance, and (B) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default pursuant to Section 6.01(a), the Administrative Agent shall, upon the
request of the Required Lenders, require each Borrower to pay interest (“Default
Interest”), which amount shall accrue as of the date of occurrence of the Event
of Default, on (i) amounts that are overdue from such Borrower, payable in
arrears on the dates referred to in Section 2.07(a)(i) or 2.07(a)(ii), at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such overdue amount pursuant to Section 2.07(a)(i) or 2.07(a)(ii)
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to Section 2.07(a)(i), or in the case of amounts
due in Sterling, at a rate for short term borrowings of Sterling determined in a
customary manner in good faith by the Administrative Agent, provided, however,
that following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.

 

-43-



--------------------------------------------------------------------------------

(c) Additional Interest on Eurocurrency Rate Advances. The applicable Borrower
shall pay to each Lender, so long as and to the extent such Lender shall be
required under regulations of the Board of Governors of the Federal Reserve
System to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities, additional interest on the unpaid
principal amount of each Advance of such Lender made to such Borrower that is a
Eurocurrency Rate Advance, from the date of such Advance until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (a) the Eurocurrency Rate for the applicable
Interest Period for such Advance from (b) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the Eurocurrency Reserve
Percentage of such Lender for such Interest Period, payable on each date on
which interest is payable on such Advance. Such Lender shall as soon as
practicable provide notice to the Administrative Agent and the Borrowers of any
such additional interest arising in connection with such Advance, which notice
shall be conclusive and binding, absent demonstrable error.

SECTION 2.08 Interest Rate Determination.

(a) The Administrative Agent shall give prompt notice to the applicable Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.07(a)(i) or 2.07(a)(ii).

(b) If, with respect to any Eurocurrency Rate Advances, (i) the Administrative
Agent shall have determined (which determination shall be conclusive and binding
absent demonstrable error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the Eurocurrency Rate for such Interest Period or (ii) the Required
Lenders notify the Administrative Agent that (x) they are unable to obtain
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before (or in the case of Borrowings in
Sterling, on the Business Day of) the making of a Borrowing in sufficient
amounts to fund their respective Advances as a part of such Borrowing during its
Interest Period or (y) the Eurocurrency Rate for any Interest Period for such
Advances will not adequately and fairly reflect the cost to the Required Lenders
of making, funding or maintaining their respective Eurocurrency Rate Advances
for such Interest Period, the Administrative Agent shall forthwith so notify the
applicable Borrower and the Lenders, whereupon (A) such Borrower will, on the
last day of the then existing Interest Period therefor, either, in the case of
Dollar denominated Advances, (w) prepay such Advances or (x) Convert such
Advances into Base Rate Advances or, in the case of Sterling denominated
Advances, (y) prepay such Advances or (z) consent to the maintenance of such
Advances at a rate for short term borrowings of Sterling determined in a
customary manner in good faith by the Administrative Agent and (B) the
obligation of the Lenders to make, or to Convert Dollar denominated Advances
into, Eurocurrency Rate Advances shall be suspended, and any applicable Sterling
denominated Advances shall be made and maintained at a rate for short term
borrowings of Sterling determined in a customary manner in good faith by the
Administrative Agent, until the Administrative Agent shall notify the applicable
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

 

-44-



--------------------------------------------------------------------------------

(c) If a Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances made to such Borrower in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify such Borrower and the Lenders and
such Eurocurrency Rate Advances will automatically, on the last day of the then
existing Interest Period therefor, Convert into Base Rate Advances, or in the
case of Eurocurrency Rate Advances denominated in Sterling, automatically
Convert to a new Eurocurrency Rate Advance with an Interest Period of one
month’s duration.

(d) [Reserved].

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurocurrency Rate Advance denominated in Dollars will automatically, on
the last day of the then existing Interest Period therefor, be Converted into a
Base Rate Advance (unless the Required Lenders otherwise consent) and (ii) the
obligation of the Lenders to make, or to Convert Dollar denominated Advances
into, Eurocurrency Rate Advances shall be suspended.

SECTION 2.09 Optional Conversion of Advances. Each Borrower may on any Business
Day, upon notice given to the Administrative Agent not later than 10:00 A.M.
(New York time) on the third Business Day prior to the date of the proposed
Conversion (or in the case of a Conversion into Base Rate Advances, the Business
Day prior) and subject to the provisions of Sections 2.08 and 2.12, Convert all
Advances denominated in Dollars made to such Borrower of one Type comprising the
same Borrowing into Advances of the other Type; provided, however, that any
Conversion of Eurocurrency Rate Advances into Base Rate Advances shall be made
only on the last day of an Interest Period for such Eurocurrency Rate Advances,
any Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in
an amount not less than the minimum amount specified in Section 2.01 and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion (which
shall be a Business Day), (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower giving such notice.

SECTION 2.10 Optional Prepayments of Advances. A Borrower may, upon written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the proposed prepayment, given not later than 10:00 A.M.
(New York time) on the date (which date shall be a Business Day) of such
proposed prepayment, in the case of a Borrowing consisting of Base Rate
Advances, and not later than 10:00 A.M. (Local Time) at least two Business Days
prior to the date of such proposed prepayment, in the case of a Borrowing
consisting of Eurocurrency Rate Advances, and if such notice is given, such
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing made to such Borrower in whole or ratably
in part, and in the case of any Eurocurrency Rate Borrowing, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment shall be in an aggregate
principal amount of the Borrowing Minimum or a Borrowing Multiple in excess

 

-45-



--------------------------------------------------------------------------------

thereof and (ii) if any prepayment of a Eurocurrency Rate Advance is made on a
date other than the last day of an Interest Period for such Eurocurrency Rate
Advance, such Borrower shall also pay any amount owing pursuant to
Section 9.04(c); and provided, further, that, subject to clause (ii) of the
immediately preceding proviso, any such notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or the
consummation of a specific transaction, in which case such notice may be revoked
by such Borrower if such condition is not satisfied.

SECTION 2.11 Increased Costs.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
directive, guideline or request from any central bank or other governmental
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority (whether or not having the force of
law), in each case after the date hereof (or with respect to any Lender (or the
Administrative Agent), if later, the date on which such Lender (or the
Administrative Agent) becomes a Lender (or the Administrative Agent)), there
shall be any increase in the cost to any Lender or the Administrative Agent of
agreeing to make or making, funding or maintaining Advances (excluding for
purposes of this Section 2.11 any such increased costs resulting from (i) Taxes
as to which such Lender is indemnified under Section 2.14, (ii) Excluded Taxes,
or (iii) Other Taxes), then the Reporting Entity shall from time to time, upon
demand by such Lender or the Administrative Agent (with a copy of such demand to
the Administrative Agent, if applicable), pay or cause to be paid to the
Administrative Agent for the account of such Lender (or for its own account, if
applicable) additional amounts sufficient to compensate such Lender or the
Administrative Agent for such increased cost. A certificate describing such
increased costs in reasonable detail delivered to the Reporting Entity shall be
conclusive and binding for all purposes, absent demonstrable error.

(b) If any Lender reasonably determines that compliance with any law or
regulation or any directive, guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in each case promulgated or given after the date hereof (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), affects or would affect the amount of capital, insurance or liquidity
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital, insurance or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend hereunder and other commitments of this type, the Borrowers
shall, from time to time upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital, insurance or liquidity to be
allocable to the existence of such Lender’s Advances or commitment to lend
hereunder. A certificate as to such amounts submitted to the Borrowers and the
Administrative Agent by such Lender shall be conclusive and binding for all
purposes, absent demonstrable error.

 

-46-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Section 2.11 to the contrary, for purposes
of this Section 2.11, (A) the Dodd Frank Wall Street Reform and Consumer
Protection Act and the rules and regulations issued thereunder or in connection
therewith or in implementation thereof, and (B) all requests, rules, guidelines
and directions promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any similar or successor agency, or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III) shall be deemed to have been enacted following the date hereof (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender); provided that no Lender shall demand compensation pursuant to this
Section 2.11(c) unless such Lender is making corresponding demands on similarly
situated borrowers in comparable credit facilities to which such Lender is a
party.

SECTION 2.12 Illegality. Notwithstanding any other provision of this Agreement,
subject to Section 3.02(i), with respect to Dollar denominated Advances, (a) if
any Lender shall notify the Administrative Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority, including without
limitation, any agency of the European Union or similar monetary or
multinational authority, asserts that it is unlawful, for such Lender or its
Eurocurrency Lending Office to perform its obligations hereunder to make
Eurocurrency Rate Advances or to fund or maintain Eurocurrency Rate Advances
hereunder, (i) each Eurocurrency Rate Advance of such Lender will automatically,
upon such notification, be Converted into a Base Rate Advance and (ii) the
obligation of such Lender to make Eurocurrency Rate Advances or to Convert
Advances into Eurocurrency Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrowers and such Lender that the
circumstances causing such suspension no longer exist and (b) if Lenders
constituting the Required Lenders so notify the Administrative Agent, (i) each
Eurocurrency Rate Advance of each Lender will automatically, upon such
notification, Convert into a Base Rate Advance and (ii) the obligation of each
Lender to make Eurocurrency Rate Advances or to Convert Advances into
Eurocurrency Rate Advances shall be suspended until the Administrative Agent
shall notify the Borrowers and each Lender that the circumstances causing such
suspension no longer exist. Notwithstanding any other provision of this
Agreement, subject to Section 3.02(i), if any of the circumstances set forth in
clauses (a) or (b) above arise with respect to Advances denominated in Sterling,
such Sterling denominated Advances shall be made or maintained, as applicable,
at a rate for short term borrowings of Sterling determined in a customary manner
in good faith by the Administrative Agent.

SECTION 2.13 Payments and Computations.

(a) Each Borrower shall make each payment required to be made by it under this
Agreement not later than 11:00 A.M. (Local Time) on the day when due in Sterling
(or (i) with respect to principal, interest or breakage indemnity due in respect
of Advances denominated in Dollars, in Dollars and (ii) with respect to other
payments required to be made pursuant to Section 2.11 or 9.04 that are invoiced
in a currency other than Sterling shall be payable in the currency so invoiced)
to the Administrative Agent at the applicable Administrative Agent’s Office in
same day funds. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest or
commitment fees ratably (other than amounts payable pursuant to Section 2.02(c),
2.07(c), 2.11, 2.12(i) (or if applicable

 

-47-



--------------------------------------------------------------------------------

the last sentence of Section 2.12), 2.14, 2.15 or 9.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(f), from and after the effective date
specified in such Assignment and Acceptance, the Administrative Agent shall make
all payments hereunder in respect of the interest assigned thereby to the
assignor for amounts which have accrued to but excluding the effective date of
such assignment and to the assignee for amounts which have accrued from and
after the effective date of such assignment. All payments to be made by each
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.

(b) Each Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender by such Borrower is not made when due hereunder, to charge
from time to time against any or all of such Borrower’s accounts with such
Lender any amount so due, unless otherwise agreed between such Borrower and such
Lender.

(c) All computations of interest based on the Base Rate or with respect to any
Advances denominated in Sterling shall be made by the Administrative Agent on
the basis of a year of 365 days or, other than with respect to Sterling, 366
days, as the case may be, and all computations of interest based on the
Eurocurrency Rate (other than with respect to any Advances denominated in
Sterling) or the Federal Funds Rate (other than determinations of the Base Rate
made at any time by reference to the Federal Funds Rate), and of commitment fees
and ticking fees shall be made by the Administrative Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or such fees are payable. Each determination by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent demonstrable error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurocurrency Rate Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have received written notice from a
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such payment in full, the Administrative Agent
may assume that such Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative
Agent, each Lender shall repay to the Administrative Agent, following prompt
notice thereof, forthwith

 

-48-



--------------------------------------------------------------------------------

on demand such amount distributed to such Lender, together with interest
thereon, for each day from the date such amount is distributed to such Lender
until the date such Lender repays such amount to the Administrative Agent, at
the Federal Funds Rate, or in the case of amounts in Sterling, at a rate for
short term borrowings of Sterling determined in a customary manner in good faith
by the Administrative Agent.

SECTION 2.14 Taxes.

(a) Any and all payments by or on behalf of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future Taxes, excluding, in the case of each Lender
and each Agent, (i) Taxes imposed on (or measured by) its overall net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case
only to the extent imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender or such Agent, as the case may be,
is organized, by the jurisdiction (or any political subdivision thereof) of such
Lender’s Applicable Lending Office or such Lender’s or such Agent’s principal
office, or as a result of a present or former connection between such Lender or
such Agent and the jurisdiction imposing such Tax (other than connections
arising from such Lender or such Agent having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Advance
or Loan Document), (ii) backup withholding Tax imposed by the United States on
payments by any Loan Party to any Lender, (iii) any Tax that is imposed by the
United States by reason of such recipient’s failure to comply with
Section 2.14(f), (iv) any U.S. federal withholding Tax pursuant to a law in
effect at the time a Lender becomes a party to this Agreement or acquires an
interest in the Advance (or designates a new Applicable Lending Office), except
to the extent that such Lender (or its assignor, if any) was entitled,
immediately before the designation of a new Applicable Lending Office or
assignment, to receive additional amounts from the Loan Party with respect to
such withholding Tax pursuant to this Section 2.14, and (v) any taxes imposed
under FATCA, including as a result of such recipient’s failure to comply with
Section 2.14(f)(iii) (all such excluded Taxes in respect of payments under any
Loan Document being hereinafter referred to as “Excluded Taxes”). If the
applicable Withholding Agent shall be required by applicable law to deduct any
Taxes from or in respect of any sum payable under any Loan Document to any
Lender or any Agent, (A) the applicable Withholding Agent shall make such
deductions and (B) the applicable Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable law. If a Loan Party shall be required by applicable law to
deduct any Taxes (other than (i) Taxes required to be deducted by way of a Tax
Deduction in which case the provisions of Section 2.14(g) shall apply or
(ii) Excluded Taxes) from or in respect of any sum payable under any Loan
Document to any Lender or any Agent, the sum payable by the applicable Loan
Party shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or such Agent, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made.

(b) In addition, without duplication of any other obligation set forth in this
Section 2.14, the Reporting Entity shall, or shall cause the applicable Loan
Party to, pay to the

 

-49-



--------------------------------------------------------------------------------

relevant Governmental Authority any present or future stamp, court or
documentary, intangible, recording, filing Taxes and any other similar Taxes,
that arise from any payment made by it under any Loan Document or from the
execution, delivery, performance or registration of, or otherwise with respect
to, any Loan Document, except to the extent such Taxes are Other Connection
Taxes imposed with respect to a sale, an assignment or the designation of a new
Applicable Lending Office (other than an assignment or designation made pursuant
to Section 2.20) (hereinafter referred to as “Other Taxes”).

(c) Without duplication of any other obligation set forth in this Section 2.14,
the Reporting Entity shall, or shall cause the applicable Loan Party to,
indemnify each Lender and each Agent for the full amount of Taxes (other than
(i) withholding Tax imposed by United Kingdom legislation which is compensated
for by an increased payment under Section 2.14(g) or would have been so
compensated but was not solely because one of the exclusions in
Section 2.14(g)(iv) applied; (ii) any Excluded Taxes or (iii) for the avoidance
of doubt, any Taxes which were compensated by an increased payment under
Section 2.14(a)) and Other Taxes imposed on, payable or paid by such Lender or
such Agent, as the case may be, in respect of Advances made to any Loan Party
and any liability (including, without limitation, penalties, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within 30 days from the date such
Lender or such Agent, as the case may be, makes written demand therefor. A
certificate as to the amount of such payment or liability delivered to the
Reporting Entity by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Loan Parties to do so) and (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.07(h) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate describing in reasonable detail the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent demonstrable error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

(e) As soon as practicable after the date of any payment of Taxes or Other Taxes
for which any Loan Party is responsible under this Section 2.14, such Loan Party
shall furnish to the Administrative Agent, at its address as specified pursuant
to Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.

 

-50-



--------------------------------------------------------------------------------

(f) Except in connection with withholding tax imposed by United Kingdom
legislation (to which the provisions of Section 2.14(g) apply):

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent at the time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by such Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the applicable Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(f)(ii) and (iii) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing: (x) any Lender that is a
US Person shall deliver to the applicable Borrower and the Administrative Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of such
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
and (y) any Lender that is not a US Person (a “Non-US Lender”) shall, to the
extent it is legally entitled to do so, deliver to the applicable Borrower and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-US Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the Administrative Agent), whichever of the
following is applicable:

(A) in the case of a Non-US Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(B) executed originals of IRS Form W-8ECI;

(C) in the case of a Non-US Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue

 

-51-



--------------------------------------------------------------------------------

Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Non-US Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the applicable Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E; or

(D) to the extent a Non-US Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the Non-US
Lender is a partnership and one or more direct or indirect partners of such
Non-US Lender are claiming the portfolio interest exemption, such Non-US Lender
may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-4 on behalf of each such direct and indirect partner;

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the applicable Borrower and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by such Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this clause 2.14(f)(iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(g) United Kingdom Tax Gross-Up.

(i) Each Loan Party shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

(ii) The Reporting Entity shall promptly upon becoming aware that a Loan Party
must make a Tax Deduction (or that there is any change in the rate or the basis
of a Tax Deduction) notify the Administrative Agent accordingly. Similarly, a
Lender shall notify the Administrative Agent on becoming so aware in respect of
a payment payable to that Lender. If the Administrative Agent receives such
notification from a Lender it shall notify the Reporting Entity and such Loan
Party.

 

-52-



--------------------------------------------------------------------------------

(iii) If a Tax Deduction is required by law to be made by a Loan Party, the
amount of the payment due from such Loan Party shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.

(iv) A payment shall not be increased under paragraph (iii) above by reason of a
Tax Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due the payment is a payment of yearly interest and:

(A) the payment could have been made to the relevant Lender without a Tax
Deduction if the Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty or any
published practice or published concession of any relevant taxing authority; or

(B) the relevant Lender is a Treaty Lender and the Loan Party making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
this Section 2.14(g); or

(C) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1) an officer of H.M. Revenue & Customs has given (and not revoked) a direction
(a “Direction”) under section 931 of the ITA which relates to the payment and
that Lender has received from the Borrower making the payment a certified copy
of that Direction; and

(2) the payment could have been made to the Lender without any Tax Deduction if
that Direction had not been made; or

(D) the relevant Lender is a Qualifying Lender solely by virtue of paragraph
(i)(2) of the definition of Qualifying Lender and:

(1) the Lender has not given a Tax Confirmation to the relevant Borrower; and

(2) the payment could have been made to the Lender without any Tax Deduction if
the Lender had given a Tax Confirmation to the relevant Borrower, on the basis
that the Tax Confirmation would have enabled the relevant Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA.

 

-53-



--------------------------------------------------------------------------------

(v) If a Loan Party is required to make a Tax Deduction, such Loan Party shall
make such Tax Deduction and any payment required in connection with such Tax
Deduction within the time allowed and in the minimum amount required by law.

(vi) Within thirty days of making either a Tax Deduction or any payment required
in connection with such Tax Deduction, the Loan Party making such Tax Deduction
shall deliver to the Administrative Agent for the Lender entitled to the payment
a statement under section 975 of the ITA or other evidence reasonably
satisfactory to that Lender that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(vii) (A) Subject to (B) below, a Treaty Lender and each Loan Party which makes
a payment to which such Treaty Lender is entitled shall cooperate in completing
any procedural formalities necessary for such Loan Party to obtain authorization
to make such payment without a Tax Deduction.

(B) (1) A Treaty Lender which is a Lender on the date on which this Agreement is
entered into and which (x) holds a passport under the HMRC DT Treaty Passport
scheme and (y) wishes such scheme to apply to this Agreement, shall confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
on Schedule I; and

(2) A New Lender that (x) is a Treaty Lender that holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence in the Assignment and Acceptance which it executes,

and having done so, that Lender shall be under no obligation pursuant to
paragraph (vii)(A), or for the avoidance of doubt, Section 2.14(f), above.

(viii) If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(vii) above and:

(A) a Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B) a Borrower making a payment to such Lender has made a Borrower DTTP Filing
in respect of such Lender but:

(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2) HM Revenue & Customs has not given such Borrower authority to make payments
to such Lender without Tax Deduction within 60 days of the date of such Borrower
DTTP Filing;

 

-54-



--------------------------------------------------------------------------------

and in each case, such Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such Borrower shall cooperate in
completing any additional procedural formalities necessary for such Borrower to
obtain authorization to make that payment without a Tax Deduction.

(ix) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(vii) above, no Loan Party
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(x) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

(xi) Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate in the Assignment and Acceptance which it executes on
becoming a party, and for the benefit of the Administrative Agent and without
liability to any Loan Party, which of the following categories it falls in:

(A) not a Qualifying Lender

(B) a Qualifying Lender (other than a Treaty Lender); or

(C) a Treaty Lender.

If a New Lender fails to indicate its status in accordance with this
Section 2.14(g)(xi) then such New Lender shall be treated for the purposes of
this Agreement (including by each Loan Party) as if it is not a Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the Loan Party). For the avoidance of doubt, an Assignment and Acceptance
shall not be invalidated by any failure of a Lender to comply with this
Section 2.14(g)(xi).

(xii) A UK Non-Bank Lender which becomes a party on the day on which this
Agreement is entered into gives a Tax Confirmation to the relevant Borrower by
entry into this Agreement.

(xiii) A UK Non-Bank Lender shall promptly notify the relevant Borrower and the
Administrative Agent if there is any change in the position from that set forth
in the Tax Confirmation.

(h)

(i) Each party hereto may make any deduction it is required to make by FATCA,
and any payment required in connection with such deduction, and no party hereto
shall be required to increase any payment in respect of which it makes such a
deduction or otherwise compensate the recipient of the payment for such
deduction; and

 

-55-



--------------------------------------------------------------------------------

(ii) Each party hereto shall promptly, upon becoming aware that it must make a
deduction as required by FATCA (or that there is any change in the rate or the
basis of such deduction), notify the party to whom it is making the payment and,
in addition, shall notify the Reporting Entity and the Administrative Agent and
the Administrative Agent shall notify the other Lenders.

(i) In the event that an additional payment is made under Section 2.14(a) or
2.14(c) for the account of any Lender and such Lender, in its sole discretion
exercised in good faith, determines that it has received a refund of any tax
paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such additional payment, such Lender
shall, to the extent that it reasonably determines that it can do so without
prejudice to the retention of the amount of such refund, pay to the applicable
Borrower such amount as such Lender shall, in its reasonable discretion
exercised in good faith, have determined is attributable to such deduction or
withholding and will leave such Lender (after such payment) in no worse position
than it would have been had such Borrower not been required to make such
deduction or withholding. Nothing contained in this Section 2.14(i) shall
(i) interfere with the right of a Lender to arrange its tax affairs in whatever
manner it thinks fit or (ii) oblige any Lender to disclose any information
relating to its tax returns, tax affairs or any computations in respect thereof
or (iii) require any Lender to take or refrain from taking any action that would
prejudice its ability to benefit from any other credits, reliefs, remissions or
repayments to which it may be entitled.

(j) Each participant of an interest in any Commitment, Advance or Loan Document
hereunder shall be entitled to the benefits of this Section 2.14 (subject to the
requirements and limitations herein) to the same extent as if it were a Lender
and had acquired its interest by assignment hereunder; provided that such
participant (A) agrees to be subject to the provisions of Section 2.20 as if it
were an assignee hereunder; and (B) shall not be entitled to receive any greater
payment under this Section 2.14 with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a change in law that
occurs after the participant acquired the applicable participation.

(k) Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

(l) For purposes of this Section 2.14, the term “applicable law” includes FATCA.

SECTION 2.15 Sharing of Payments, Etc. Subject to Section 2.19 in the case of a
Defaulting Lender, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of the Advances owing to it

 

-56-



--------------------------------------------------------------------------------

(other than pursuant to Section 2.02(c), 2.07(c), 2.11, 2.12(a), 2.14 or
9.04(c)) in excess of its ratable share of payments on account of the Advances
obtained by all the Lenders, such Lender shall forthwith purchase from the other
Lenders such participations in the Advances owing to them as shall be necessary
to cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (a) the amount of
such Lender’s required repayment to (b) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
applicable Borrower in the amount of such participation. The provisions of this
Section 2.15 shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant permitted hereunder.

SECTION 2.16 Use of Proceeds. The proceeds of the Advances shall be available,
and each Borrower agrees that it shall apply such proceeds, solely towards
Certain Funds Purposes.

SECTION 2.17 Evidence of Debt. The Register maintained by the Administrative
Agent pursuant to Section 9.07(g) shall include (i) the date and amount of each
Borrowing made hereunder by each Borrower, the Type and Class of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Administrative Agent from each
Borrower hereunder and each Lender’s share thereof.

Entries made reasonably and in good faith by the Administrative Agent in the
Register pursuant to subsection (a) above shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from each Borrower to each Lender under this Agreement, absent demonstrable
error; provided, however, that the failure of the Administrative Agent to make
an entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit, expand or otherwise affect the obligations
of any Borrower under this Agreement.

SECTION 2.18 [Reserved].

 

-57-



--------------------------------------------------------------------------------

SECTION 2.19 Defaulting Lenders.

(a) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender (it being understood that the
determination of whether a Lender is no longer a Defaulting Lender shall be made
as described in Section 2.19(b)):

(i) such Defaulting Lender will not be entitled to any fees accruing during such
period pursuant to Section 2.04(a);

(ii) such Defaulting Lender will not be entitled to any fees accruing under
Section 2.04(b) to the extent it is a Defaulting Lender on the date such fee
would otherwise be payable and such fee would be attributable to its Commitment
(for the avoidance of doubt fees attributable to funded Advances shall be
payable);

(iii) to the fullest extent permitted by applicable law, such Lender will not be
entitled to vote in respect of amendments and waivers hereunder, and the
Commitment and the outstanding Advances of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

(iv) the Reporting Entity may, or may cause the applicable Borrower to, at its
sole expense and effort, require such Defaulting Lender to assign and delegate
its interests, rights and obligations under this Agreement pursuant to
Section 9.07.

(b) If the Borrowers and the Administrative Agent agree in writing in their
discretion that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, such
Lender will cease to be a Defaulting Lender and will be a Non-Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of a Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

(c) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent hereunder for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Section 6.01 or
otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 9.05 shall be applied at such time or times

 

-58-



--------------------------------------------------------------------------------

as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the applicable Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as reasonably determined by the
Administrative Agent; third, as the Reporting Entity may request, to be held in
a deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Advances under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, to the payment of any
amounts owing to a Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or otherwise pursuant to this Section 2.19(c) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

SECTION 2.20 Mitigation.

(a) Each Lender shall promptly notify the applicable Borrower and the
Administrative Agent of any event of which it has knowledge that will result in,
and will use reasonable commercial efforts available to it (and not, in such
Lender’s good faith judgment, otherwise disadvantageous to such Lender) to
mitigate or avoid, (i) any obligation by any Loan Party to pay any amount
pursuant to Section 2.11 or 2.14 or (ii) the occurrence of any circumstance
described in Section 2.12 (and, if any Lender has given notice of any such event
described in clause (i) or (ii) above and thereafter such event ceases to exist,
such Lender shall promptly so notify such Loan Party and the Administrative
Agent). In furtherance of the foregoing, each Lender will (at the request of
such Loan Party) designate a different funding office if, in the judgment of
such Lender, such designation will avoid (or reduce the cost to such Loan Party
of) any event described in clause (i) or (ii) of the preceding sentence and such
designation will not, in such Lender’s good faith judgment, be otherwise
materially disadvantageous to such Lender. The Reporting Entity hereby agrees
to, or to cause the applicable Loan Party to, pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation.

(b) Notwithstanding any other provision of this Agreement, if any Lender fails
to notify the applicable Borrower of any event or circumstance which will
entitle such Lender to compensation pursuant to Section 2.11 within 180 days
after such Lender obtains knowledge of such event or circumstance, then such
Lender shall not be entitled to compensation from such Borrower for any amount
arising prior to the date which is 180 days before the date on which such Lender
notifies such Borrower of such event or circumstance.

 

-59-



--------------------------------------------------------------------------------

SECTION 2.21 VAT. Notwithstanding anything in Section 2.14 to the contrary:

(a) All amounts expressed to be payable under a Loan Document by any Loan Party
to a Lender Party which (in whole or in part) constitute the consideration for
any supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Lender Party to any Loan
Party under a Loan Document and such Lender Party is required to account to the
relevant tax authority for the VAT, that Loan Party must pay to such Lender
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Lender Party
must promptly provide an appropriate VAT invoice to that Loan Party).

(b) If VAT is or becomes chargeable on any supply made by any Lender Party (the
“Supplier”) to any other Lender Party (the “Recipient”) under a Loan Document,
and any Loan Party other than the Recipient (the “Relevant Party”) is required
by the terms of any Loan Document to pay an amount equal to the consideration
for that supply to the Supplier (rather than being required to reimburse or
indemnify the Recipient in respect of that consideration):

(i) (where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

(ii) (where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

(c) Where a Loan Document requires any Loan Party to reimburse or indemnify a
Lender Party for any cost or expense, that Loan Party shall reimburse or
indemnify (as the case may be) such Lender Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Lender Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

(d) Any reference in this Section 2.21 to any Loan Party shall, at any time when
such Loan Party is treated as a member of a group for VAT purposes, include
(where appropriate and unless the context otherwise requires) a reference to the
Person who is treated as making the supply, or (as appropriate) receiving the
supply, under the grouping rules (as provided for in Article 11 of Council
Directive 2006/112/EC or as implemented by a European Member State, or
equivalent provisions in any other jurisdiction).

(e) In relation to any supply made by a Lender Party to any Loan Party under a
Loan Document, if reasonably requested by such Lender Party, that Loan Party
must promptly

 

-60-



--------------------------------------------------------------------------------

provide such Lender Party with details of that Loan Party’s VAT registration and
such other information as is reasonably requested in connection with such Lender
Party’s VAT reporting requirements in relation to such supply.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Conditions Precedent to Effective Date. This Agreement shall become
effective on and as of the first date on which the following conditions
precedent have been satisfied (with the Administrative Agent acting reasonably
in assessing whether the conditions precedent have been satisfied) (or waived in
accordance with Section 9.01):

(a) The Administrative Agent (or its counsel) shall have received from STERIS,
New HoldCo and each other Effective Date Guarantor, the Retiring Borrower and
each Lender either (i) a counterpart of this Agreement and the other Loan
Documents signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include .pdf or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

(b) All fees and other amounts then due and payable by any of the Borrowers to
the Administrative Agent, the Joint Lead Arrangers and the Lenders under the
Loan Documents or pursuant to any fee or similar letters relating to the Loan
Documents shall be paid (or, in the event that clauses (a) above and clauses
(d), (e) and (f) below have each been satisfied (or waived) on a date that is
not a Business Day, STERIS has delivered written notice that it intends to pay
on the next succeeding Business Day (the “Fee Payment Date”)), to the extent
invoiced by the relevant person at least one Business Day prior to the Effective
Date and to the extent such amounts are payable on or prior to the Effective
Date.

(c) [Reserved.]

(d) The Administrative Agent (or its counsel) shall have received on or before
the Effective Date:

(i) Certified copies of the resolutions or similar authorizing documentation of
the respective governing bodies of STERIS, New HoldCo and each other Effective
Date Guarantor authorizing such Person to enter into and perform its obligations
under the Loan Documents to which it is a party;

(ii) A good standing certificate or similar certificate dated a date reasonably
close to the Effective Date from the jurisdiction of formation of STERIS, New
HoldCo and each other Effective Date Guarantor, but only where such concept is
applicable;

(iii) A customary certificate of STERIS, New HoldCo and each other Effective
Date Guarantor certifying the names and true signatures of the officers of
STERIS, New HoldCo and each other Effective Date Guarantor authorized to sign
this Agreement and the other documents to be delivered hereunder; and

 

-61-



--------------------------------------------------------------------------------

(iv) A favorable opinion letter of (A) the General Counsel of STERIS and
(B) Wachtell, Lipton, Rosen & Katz and/or other legal counsel to STERIS
reasonably satisfactory to the Administrative Agent, in each case in form and
substance reasonably satisfactory to the Administrative Agent and covering
STERIS, New HoldCo and each other Effective Date Guarantor.

(e) [Reserved].

(f) The Administrative Agent shall have received, on or prior to the Effective
Date, so long as requested no less than one Business Day prior to the Effective
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case relating to STERIS, New
HoldCo and each other Effective Date Guarantor.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date in writing promptly upon the conditions precedent in this
Section 3.01 being satisfied (or waived in accordance with Section 9.01), and
such notice shall be conclusive and binding.

SECTION 3.02 Conditions Precedent to Closing Date. The obligation of each Lender
to make Advances on the Closing Date is subject to the satisfaction (with the
Administrative Agent acting reasonably in assessing whether the conditions
precedent have been satisfied) (or waiver in accordance with Section 9.01) of
the following conditions:

(a) The Effective Date shall have occurred.

(b) If the Synergy Acquisition is effected by way of a Scheme, the
Administrative Agent (or its counsel) shall have received:

(i) a certificate of the Borrowers signed by an officer or director certifying:

(1) the date on which the Scheme Circular was posted to the shareholders of
Synergy;

(2) the date on which the Court has sanctioned the Scheme and the Borrowers have
duly delivered the Post-Sanction Notice;

(3) as to the satisfaction of each condition set forth in clauses (d), (e) (to
the extent relating to the Scheme) and (f) below; and

(4) each copy of the documents specified in paragraph (ii) below is correct and
complete and has not been amended or superseded on or prior to the Closing Date,
except to the extent such changes thereto have been required pursuant to the
City Code or required by the Panel or a court of competent jurisdiction or to
the extent not prohibited by the Loan Documents; and

 

-62-



--------------------------------------------------------------------------------

(ii) a copy of the Scheme Circular which complies with the requirements of
Section 5.01(k)(iv).

(c) If the Synergy Acquisition is effected by way of a Takeover Offer, the
Administrative Agent (or its counsel) shall have received:

(i) a certificate of the Borrowers signed by an officer or director certifying:

(1) the date on which the Takeover Offer Document was posted to the shareholders
of Synergy;

(2) as to the satisfaction of each condition set forth in clauses (d), (e) (to
the extent relating to the Takeover Offer) and (f) below;

(3) each copy of the documents specified in paragraph (ii) below is correct and
complete and has not been amended or superseded on or prior to the Closing Date,
except to the extent such changes thereto have been required pursuant to the
City Code or required by the Panel or are not prohibited by the Loan Documents;
and

(ii) a copy of the Takeover Offer Document which complies with the requirements
of Section 5.01(k)(iv); and

(d) On the Closing Date (x) no Certain Funds Default is continuing or would
result from the proposed Borrowing and (y) all the Certain Funds Representations
are true and correct or, if a Certain Funds Representation does not include a
materiality concept, true and correct in all material respects.

(e) Where the Synergy Acquisition is to be implemented by way of a Scheme, each
of the Synergy Acquisition and the Company Merger shall have been, or
substantially concurrently with the occurrence of the Closing Date shall be,
consummated in the case of the Synergy Acquisition in all material respects in
accordance with the terms and conditions of the Scheme Documents; provided that,
if the conditions precedent to the Synergy Acquisition specified in the Original
Press Release at Appendix 2 “Conditions of the Offer” Section 2 (a) through (e),
other than the Post-Sanction Conditions, have been satisfied or waived and the
Borrowers deliver a notice (the “Post-Sanction Notice”) in writing to the
Administrative Agent confirming satisfaction or waiver of such conditions, then
the condition precedent in this clause (e) shall be deemed to have been
satisfied subject to the satisfaction of the Post-Sanction Conditions within two
Business Days following delivery of such notice or, where the Synergy
Acquisition is to be implemented by way of a Takeover Offer, the Takeover Offer
shall have become unconditional in accordance with the terms of the Offer
Document and as promptly as reasonably practicable thereafter the Company Merger
shall be consummated, in each case,

 

-63-



--------------------------------------------------------------------------------

without giving effect to (and there shall not have been) any modifications,
amendments, consents, requests or waivers by the Borrowers (or their applicable
Affiliate) thereunder that are materially adverse to the interests of the
Lenders, without the prior written consent of the Administrative Agent, except,
in each case, to the extent such modifications, amendments, consents, requests
or waivers have been required by the City Code, the Panel or a court of
competent jurisdiction or are not prohibited by the Loan Documents; provided,
however, that any increase in the Cash Consideration composed of Equity
Interests of New HoldCo shall not be deemed to be materially adverse to the
interests of the Lenders.

(f) All fees and other amounts due and payable by any of the Borrowers to each
Joint Lead Arranger, the Administrative Agent and the Lenders under the Loan
Documents shall have been paid, or substantially simultaneously shall be paid,
to the extent invoiced at least three Business Days prior to the Closing Date by
the relevant person and to the extent such amounts are payable on or prior to
the Closing Date.

(g) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

(h) The Administrative Agent (or its counsel) shall have received on or before
the Closing Date:

(i) certified copies of the resolutions or similar authorizing documentation of
the governing bodies of each of the Closing Date Guarantors authorizing the
Acquisitions and such Person to enter into and perform its obligations under the
Loan Documents to which it is a party;

(ii) a good standing certificate or similar certificate dated a date reasonably
close to the Closing Date from the jurisdiction of formation of the Closing Date
Guarantors, but only where such concept is applicable;

(iii) a customary certificate of each Closing Date Guarantor certifying the
names and true signatures of the officers of such Closing Date Guarantor
authorized to sign this Agreement and the other documents to be delivered by it
hereunder; and

(iv) a favorable opinion letter of legal counsel to the Closing Date Guarantors,
in each case in form and substance substantially similar, with applicable
changes, to the opinion letters delivered on the Effective Date.

(i) With respect to the funding obligation of any affected Lender, it is not
illegal for such Lender to make such Advance hereunder, provided that such
Lender has used commercially reasonable efforts to make the Advance through an
Affiliate of such Lender not subject to such legal restriction.

(j) The Administrative Agent shall have received, on or prior to the Closing
Date, so long as requested no less than 5 Business Days prior to the Closing
Date, all documentation and other information required by regulatory authorities
under applicable “know

 

-64-



--------------------------------------------------------------------------------

your customer” and anti-money laundering rules and regulations, including the
Patriot Act, in each case relating to the Guarantors that have acceded before or
are acceding on the Closing Date (other than the Effective Date Guarantors).

(k) The Administrative Agent (or its counsel) shall have received from each
Closing Date Guarantor either (i) a joinder to this Agreement and the other Loan
Documents signed on behalf of such party substantially in the form of Exhibit D
or any other form agreed by the Administrative Agent or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include .pdf or
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

(l) The Administrative Agent shall have received a Delayed Draw Notice in
accordance with Section 2.05.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Closing Date in writing promptly upon the conditions precedent in this
Section 3.02 being satisfied (or waived in accordance with Section 9.01), and
such notice shall be conclusive and binding.

SECTION 3.03 Conditions Precedent to Delayed Draw Date. The obligation of each
Lender to make Advances on the Delayed Draw Date is subject to the satisfaction
(with the Administrative Agent acting reasonably in assessing whether the
conditions precedent have been satisfied) (or waiver in accordance with
Section 9.01) of the following conditions:

(a) The Closing Date shall have occurred.

(b) On the Delayed Draw Date (x) no Certain Funds Default is continuing or would
result from the proposed Borrowing and (y) all the Certain Funds Representations
are true and correct or, if a Certain Funds Representation does not include a
materiality concept, true and correct in all material respects.

(c) All fees and other amounts due and payable by any of the Borrowers to each
Joint Lead Arranger, the Administrative Agent and the Lenders under the Loan
Documents shall have been paid, or substantially simultaneously shall be paid,
to the extent invoiced at least three Business Days prior to the Delayed Draw
Date by the relevant person and to the extent such amounts are payable on or
prior to the Delayed Draw Date.

(d) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.02.

SECTION 3.04 Actions by Lenders During the Certain Funds Period. During the
Certain Funds Period and notwithstanding (i) any provision to the contrary in
the Loan Documents or otherwise or (ii) that any condition set out in Sections
3.01 or 3.02 may subsequently be determined to not have been satisfied or any
representation given was incorrect in any material respect, none of the Lenders
nor the Agents shall, unless a Certain Funds Default has occurred and is
continuing on the proposed Closing Date or would result from a proposed
borrowing or a Certain Funds Representation remains incorrect or, if a Certain
Funds

 

-65-



--------------------------------------------------------------------------------

Representation does not include a materiality concept, incorrect in any material
respect, in each case on the Closing Date, be entitled to:

(i) cancel any of its Commitments, except as set forth in Section 2.05(d) above;

(ii) rescind, terminate or cancel the Loan Documents or the Commitments or
exercise any similar right or remedy or make or enforce any claim under the Loan
Documents it may have to the extent to do so would prevent, delay or limit
(A) the making of an Advance or (B) the application of amounts standing to the
credit of an Escrow Account;

(iii) refuse to participate in the making of an Advance unless the conditions
set forth in Section 3.02 have not been satisfied;

(iv) exercise any right of set-off or counterclaim in respect of an Advance to
the extent to do so would prevent, delay or limit (A) the making of an Advance
or (B) the application of amounts standing to the credit of an Escrow Account;
or

(v) cancel, accelerate or cause repayment or prepayment of any amounts owing
under any Loan Document to the extent to do so would prevent, limit or delay
(A) the making of an Advance or (B) the application of amounts standing to the
credit of an Escrow Account;

provided, that immediately upon the expiry of the Certain Funds Period all such
rights, remedies and entitlements shall be available to the Lenders and the
Agents notwithstanding that they may not have been used or been available for
use during the Certain Funds Period; provided, further that without limiting the
conditions set forth in Section 3.02 above, failure by the Borrowers to comply
with the covenants set forth in Article V prior to the Closing Date shall not
constitute a breach of this Agreement and the Administrative Agent and the
Lenders shall have no rights or remedies with respect thereto other than with
respect to a Certain Funds Default that is continuing on, or a breach of a
Certain Funds Representation as of, the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties. Each Borrower represents and
warrants on the Effective Date and, subject to the last paragraph of this
Section, the Closing Date and the Delayed Draw Date as follows:

(a) Each Loan Party is duly organized or incorporated, validly existing and in
good standing (to the extent that such concept exists) under the laws of its
jurisdiction of organization or incorporation, except (other than with respect
to any Borrower, to which this exception shall not apply) to the extent such
failure would not reasonably be expected to have a Material Adverse Effect.

 

-66-



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by each Loan Party of this Agreement
and the other Loan Documents to which it is a party, and the consummation of the
transactions (including the Acquisitions) contemplated hereby and thereby,
(i) are within such Loan Party’s organizational powers, (ii) have been duly
authorized by all necessary organizational action and (iii) do not contravene
(A) such Loan Party’s charter or by-laws or other organizational documents or
(B) any law, regulation or contractual restriction binding on or affecting such
Loan Party, subject to the Non-Contravention Exception and (iv) will not result
in or require the creation or imposition of any Lien upon or with respect to any
of the properties of the Consolidated Group, except, in the case of clause
(iii)(B) and (iv), as would not be reasonably expected to have a Material
Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Borrowers and each Guarantor of this
Agreement and the consummation of the transactions (including the Acquisitions)
contemplated hereby, other than the Panel, as directed by the Panel pursuant to
the requirements of the City Code, anti-trust regulators, as directed by
anti-trust regulators, as contemplated by the Scheme Documents or (as the case
may be) the Takeover Offer Documents or as is obtained by the time required.

(d) This Agreement and the other Loan Documents have been duly executed and
delivered by the Loan Parties party thereto. This Agreement and the other Loan
Documents are legal, valid and binding obligations of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with their
terms, except as affected by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(e) Each of the Previously Delivered Financial Statements (to the Borrowers’
knowledge with respect to the financial statements of Synergy) present fairly,
in all material respects, the consolidated financial position and results of
operations and cash flows of STERIS and Synergy, as applicable, and their
respective consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP with respect to STERIS and IFRS as adopted for use in the
European Union with respect to Synergy, except as may be indicated in the notes
thereto and subject to year-end audit adjustments and the absence of footnotes
in the case of unaudited financial statements.

(f) There is no action, suit, investigation, litigation or proceeding
(including, without limitation, any Environmental Action), affecting the
Consolidated Group pending or, to the knowledge of the Borrowers, threatened
before any court, governmental agency or arbitrator that would reasonably be
expected to be adversely determined, and if so determined, (a) would reasonably
be expected to have a material adverse effect on the financial condition or
results of operations of the Consolidated Group taken as a whole (other than the
litigation set forth on Schedule 4.01(f) attached hereto) or (b) would adversely
affect the legality, validity and enforceability of any material provision of
this Agreement in any material respect.

 

-67-



--------------------------------------------------------------------------------

(g) Following application of the proceeds of each Advance, not more than 25
percent of the value of the assets of the Borrowers and of the Consolidated
Group, on a Consolidated basis, subject to the provisions of Section 5.02(a)
will be margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

(h) Each of the Loan Parties and their Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by them, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP with
respect to STERIS and IFRS as adopted for use in the European Union with respect
to Synergy or (b) to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

(i) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan which would reasonably be expected to have a Material Adverse
Effect.

(j) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) as of the last annual actuarial valuation date prior to the
Effective Date, no Plan was in at-risk status (as defined in Section 430(i)(4)
of the Internal Revenue Code), and (ii) since such annual actuarial valuation
date there has been no material adverse change in the funding status of any Plan
that would reasonably be expected to cause such Plan to be in at-risk status (as
defined in Section 430(i)(4) of the Internal Revenue Code).

(k) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) none of the Borrowers nor any ERISA Affiliate (A) is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan or has
incurred any such Withdrawal Liability that has not been satisfied in full or
(B) has been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA), and (ii) no
Multiemployer Plan is reasonably expected to be in reorganization, insolvent or
in “endangered” or “critical” status.

(l) (i) The operations and properties of the Consolidated Group comply in all
respects with all applicable Environmental Laws and Environmental Permits except
to the extent that the failure to so comply, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) all past non-compliance with such Environmental Laws and Environmental
Permits has been resolved without any ongoing obligations or costs except to the
extent that such non-compliance, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect; and (iii) no
circumstances exist that would be reasonably expected to (A) form the basis of
an Environmental Action against a member of the Consolidated Group or any of its
properties that, either individually or in the aggregate, would have a Material
Adverse Effect or (B) cause any such

 

-68-



--------------------------------------------------------------------------------

property to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law that, either individually or in the
aggregate, would have a Material Adverse Effect.

(m) (i) None of the properties currently or formerly owned or operated by a
member of the Consolidated Group is listed or proposed for listing on the NPL or
on the CERCLIS or any analogous foreign, state or local list or, to the best
knowledge of the Borrowers, is adjacent to any such property other than such
properties of a member of the Consolidated Group that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
(ii) there are no, and never have been any, underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed of on any
property currently owned or operated by any member of the Consolidated Group or,
to the best knowledge of the Borrowers, on any property formerly owned or
operated by a member of the Consolidated Group that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect;
(iii) there is no asbestos or asbestos-containing material on any property
currently owned or operated by a member of the Consolidated Group that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; and (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by a member of the Consolidated Group or, to the best knowledge of the
Borrowers, on any adjoining property that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

(n) No member of the Consolidated Group is undertaking, and no member of the
Consolidated Group has completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any governmental or regulatory authority
or the requirements of any Environmental Law that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect; and
all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
a member of the Consolidated Group have been disposed of in a manner that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(o) No member of the Consolidated Group is an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (each as defined in the Investment Company Act of 1940, as
amended). Neither the making of any Advances nor the application of the proceeds
or repayment thereof by the Borrowers, nor the consummation of the other
transactions contemplated hereby, will violate any provision of such Act or any
rule, regulation or order of the Securities and Exchange Commission thereunder.

(p) The Advances and all related obligations of the Loan Parties under this
Agreement (including the Guaranty) rank pari passu with all other unsecured
obligations of the Loan Parties that are not, by their terms, expressly
subordinate to the obligations of the Loan Parties hereunder.

 

-69-



--------------------------------------------------------------------------------

(q) The proceeds of the Advances will be used in accordance with Section 2.16.

(r) No member of the Consolidated Group or any of their respective officers or
directors (a) has violated or is in violation of, in any material respect, or
has engaged in any conduct or dealings that would be sanctionable under any
applicable anti-money laundering law or Sanctions or (b) is an Embargoed Person
(any such representation with respect to the Synergy Group, to the best of the
knowledge of STERIS); provided that if any member of the Consolidated Group
(other than the Borrowers) becomes an Embargoed Person pursuant to clause
(b)(iii) of the definition thereof as a result of a country or territory
becoming subject to any applicable Sanctions program after the Effective Date,
such Person shall not be an Embargoed Person so long as (x) the Borrowers are,
as applicable, taking reasonable steps to either obtain an appropriate license
for transacting business in such country or territory or to cause such Person to
no longer reside, be organized or chartered or have a place of business in such
country or territory and (y) such Person’s residing, being organized or
chartered or having a place of business in such country or territory would not
be reasonably expected to have Material Adverse Effect. The Consolidated Group
(i) has adopted and maintains policies and procedures designed to ensure
compliance and are reasonably expected to continue to ensure compliance with any
Sanction imposed by the United States and (ii) will use commercially reasonable
efforts to adopt and maintain policies and procedures designed to ensure
compliance with any applicable Sanction other than those imposed by the United
States; provided that, with respect to the Synergy Group, STERIS shall use
commercially reasonable efforts to take the actions contemplated in clauses
(i) and (ii) above promptly following the Closing Date.

(s) No member of the Consolidated Group is in violation, in any material
respects, of any applicable law, relating to anti-corruption (including the FCPA
and the United Kingdom Bribery Act of 2010 (“Anti-Corruption Laws”)) or
counter-terrorism (including United States Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2011, the Patriot Act, the United
Kingdom Terrorism Act of 2000, the United Kingdom Anti-Terrorism, Crime and
Security Act of 2011, the United Kingdom Terrorism (United Nations Measures)
Order of 2006, the United Kingdom Terrorism (United Nations Measures) Order of
2009 and the United Kingdom Terrorist Asset-Freezing etc. Act of 2010) (any such
representation with respect to the Synergy Group, to the best of the knowledge
of STERIS). The Consolidated Group (i) has adopted and maintains policies and
procedures that are designed to ensure compliance and are reasonably expected to
continue to ensure compliance with the FCPA and (ii) will use commercially
reasonable efforts to adopt and maintain policies and procedures designed to
ensure compliance with the United Kingdom Bribery Act of 2010; provided that,
with respect to the Synergy Group, STERIS shall use commercially reasonable
efforts to take the actions contemplated in clauses (i) and (ii) above promptly
following the Closing Date.

(t) The Borrowers have delivered to the Administrative Agent a complete and
correct copy of the Scheme Documents (if and when issued) or, as the case may
be, the Offer Documents (if and when issued). The release of the Offer Press
Announcement and the posting of the Takeover Offer Documents if a Takeover Offer
is pursued has been or will be, prior to their release or posting (as the case
may be) duly authorized by New HoldCo. Each of the obligations of New HoldCo
under the Takeover Offer Documents is or will be, when entered into

 

-70-



--------------------------------------------------------------------------------

and delivered, the legal, valid and binding obligation of New HoldCo,
enforceable against such Persons in accordance with its terms in each case,
except as may be limited by (i) bankruptcy, insolvency, examination or other
similar laws affecting the rights and remedies of creditors generally and
(ii) general principals of equity.

(u) The Press Release and the Scheme Circular (in each case if and when issued)
when taken as a whole: (i) except for the information that relates to Synergy or
the Synergy Group, do not (or will not if and when issued) contain (to the best
of its knowledge and belief (having taken all reasonable care to ensure that
such is the case)) any statements which are not in accordance with the facts, or
where appropriate, do not omit anything likely to affect the import of such
information and (ii) contain all the material terms of the Scheme, except to the
extent any provision of such documents is permitted to be waived, amended or
varied by, or the extent that any such waiver, amendment or variation is not
otherwise prohibited under Section 5.01(k).

(v) If the Synergy Acquisition is effected by way of a Scheme, each of the
Scheme Documents complies in all material respects with the UK Companies Act and
the City Code, subject to any applicable waivers by or requirements of the
Panel, except to the extent any provision of such documents is permitted to be
waived, amended or varied by, or the extent that any such waiver, amendment or
variation is not otherwise prohibited under Section 5.01(k).

(w) Immediately after the consummation of the Transactions to occur on the
Closing Date, including the making of each Advance to be made on the Closing
Date and the application of the proceeds of such Advances, (a) the fair value of
the assets of the Reporting Entity and its Subsidiaries on a consolidated basis
will exceed its debts and liabilities, subordinated, contingent or otherwise,
(b) the present fair saleable value of the assets of the Reporting Entity and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability on its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Reporting Entity and its
Subsidiaries on a consolidated basis will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Reporting Entity and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which it is engaged, as such business is
now conducted and is proposed to be conducted following the Closing Date.

(x) Since March 31, 2014, there has been no Material Adverse Change.

(y) The Effective Date Guarantors (other than STERIS and New HoldCo) represent
all of the Material Subsidiaries that are Domestic Subsidiaries (other than any
Receivables Subsidiaries) of STERIS as of the Effective Date.

Notwithstanding anything else herein, the Borrowers may elect by notice to the
Administrative Agent not to make any representation and warranty in this
Section 4.01 on the Closing Date or the Delayed Draw Date. In the event a
Borrower makes such election, such representation and warranty shall not be
required to be made on the Closing Date or the Delayed Draw Date, as applicable,
and, following the funding of the applicable Advances (including any
Supplemental Advances) there shall exist an Event of Default pursuant to
Section 6.01(b)(ii).

 

-71-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Reporting Entity will:

(a) Compliance with Laws, Etc. Comply, and cause each member of the Consolidated
Group to comply, with all applicable laws, rules, regulations and orders (such
compliance to include, without limitation, compliance with ERISA and
Environmental Laws), except to the extent that the failure to so comply, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all Taxes, assessments and
governmental charges levied or imposed upon a member of the Consolidated Group
or upon the income, profits or property of a member of the Consolidated Group,
in each case except to the extent that (i) the amount, applicability or validity
thereof is being contested in good faith and by proper proceedings or (ii) the
failure to pay such Taxes, assessments and charges, either individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintenance of Insurance. Maintain, and cause each member of the
Consolidated Group to maintain, insurance with responsible and reputable
insurance companies or associations (or pursuant to self-insurance arrangements)
in such amounts and covering such risks as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which any member of the Consolidated Group operates.

(d) Preservation of Existence, Etc. Do, or cause to be done, all things
necessary to preserve and keep in full force and effect its and each other Loan
Party’s (i) existence and (ii) rights (charter and statutory) and franchises;
provided, however, that any Loan Party may consummate any merger or
consolidation permitted under Section 5.02(b); and provided, further, that no
Loan Party shall be required to preserve any such right or franchise if the
management of the Borrowers shall determine that the preservation thereof is no
longer desirable in the conduct of the business of such Loan Party and that the
loss thereof is not disadvantageous in any material respect to the Lenders.

(e) Visitation Rights. At any reasonable time and from time to time during
normal business hours (but not more than once annually if no Event of Default
has occurred and is continuing), upon reasonable notice to the Borrowers, permit
the Administrative Agent or any of the Lenders, or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account, and visit the properties, of the Consolidated Group, and to discuss
the affairs, finances and accounts of the Consolidated Group with any of the
members of the senior treasury staff of the Borrowers or any other Loan Party.

 

-72-



--------------------------------------------------------------------------------

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Consolidated Group
sufficient to permit the preparation of financial statements in accordance with
GAAP.

(g) Maintenance of Properties, Etc. Cause all of its and the Consolidated
Group’s properties that are used or useful in the conduct of its business or the
business of any member of the Consolidated Group to be maintained and kept in
good condition, repair and working order and supplied with all necessary
equipment, and cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of the Borrowers
may be necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times, except, in each case, where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

(h) Guaranties.

(x) Cause (i) subject to clause (y) below, Synergy and its Material Subsidiaries
organized in England and Wales, (ii) on or prior to the Closing Date, US HoldCo,
US Parent and US AcquisitionCo and (iii) from time to time after the Effective
Date, each other Material Subsidiary of the Reporting Entity (other than Synergy
and its Subsidiaries) that is or becomes a Domestic Subsidiary (other than a
Receivables Subsidiary), in each case, to guarantee the Guaranteed Obligations
pursuant to a joinder hereto substantially in the form of Exhibit D or any other
form agreed by the Administrative Agent.

(y) In no event shall Synergy or its Material Subsidiaries organized in England
and Wales be required to provide a guaranty hereunder prior to January 15, 2016,
and no such guaranty will be required on or at any time after such date if New
HoldCo is treated as a United States corporation for United States federal tax
purposes at such time. If New HoldCo is treated as a United States corporation
for United States federal tax purposes after any such guarantees from Synergy or
its Material Subsidiaries are provided, each such guarantee shall terminate
automatically and each such guarantee will be void ab initio.

(i) Transactions with Affiliates. Conduct, and cause each member of the
Consolidated Group to conduct, all material transactions otherwise permitted
under this Agreement with any of their Affiliates (excluding the members of the
Consolidated Group) on terms that are fair and reasonable and no less favorable
to the Reporting Entity or such Subsidiary than it would obtain in a comparable
arm’s-length transaction with a Person not an Affiliate; provided that the
restrictions of this Section 5.01(i) shall not apply to the following:

(i) the payment of dividends or other distributions (whether in cash, securities
or other property) with respect to any Equity Interests in a member of the
Consolidated Group, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in such Person or any option, warrant or other right
to acquire any such Equity Interests in such Person;

 

-73-



--------------------------------------------------------------------------------

(ii) payment of, or other consideration in respect of, compensation to, the
making of loans to and payment of fees and expenses of and indemnities to
officers, directors, employees or consultants of a member of the Consolidated
Group and payment, or other consideration in respect of, directors’ and
officers’ indemnities;

(iii) transactions pursuant to any agreement to which a member of the
Consolidated Group is a party on the date hereof and set forth in Schedule
5.01(i);

(iv) transactions with joint ventures for the purchase or sale of property or
other assets and services entered into in the ordinary course of business and in
a manner consistent with past practices;

(v) transactions ancillary to or in connection with the Transactions;

(vi) transactions approved by a majority of Disinterested Directors of the
Borrowers or of the relevant member of the Consolidated Group in good faith; or

(vii) any transaction in respect of which the Borrowers deliver to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Borrowers (or the board of directors of the relevant
member of the Consolidated Group) from an accounting, appraisal or investment
banking firm that is in the good faith determination of the Borrowers qualified
to render such letter, which letter states that such transaction is on terms
that are no less favorable to the Borrowers or the relevant member of the
Consolidated Group, as applicable, than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.

(j) Reporting Requirements. Furnish to the Administrative Agent for further
distribution to the Lenders:

(i) within 45 days after the end of each of the first three quarters of each
fiscal year of STERIS (or after the Company Merger, New HoldCo, as applicable,
the “Reporting Entity”), a Consolidated balance sheet of the Consolidated Group
as of the end of such quarter and Consolidated statements of income and cash
flows of the Consolidated Group for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified by
the Chief Financial Officer, the Controller or the Treasurer of Reporting Entity
as having been prepared in accordance with GAAP (subject to the absence of
footnotes and year-end audit adjustments);

(ii) within 90 days after the end of each fiscal year of the Reporting Entity, a
copy of the annual audit report for such year for the Consolidated Group,
containing a Consolidated balance sheet of the Consolidated Group as of the end
of such fiscal year and Consolidated statements of income and cash flows of the
Consolidated Group for such fiscal year, in each case accompanied by an
unqualified opinion or an opinion reasonably acceptable to the Required Lenders
by Ernst & Young LLP or other independent public accountants of recognized
national standing;

 

-74-



--------------------------------------------------------------------------------

(iii) simultaneously with each delivery of the financial statements referred to
in subclauses (j)(i) and (j)(ii) of this Section 5.01, a certificate of the
Chief Financial Officer, the Controller or the Treasurer of the Reporting Entity
that no Default or Event of Default has occurred and is continuing (or if such
event has occurred and is continuing the actions being taken by the Reporting
Entity to cure such Default or Event of Default), including, if such covenant is
tested at such time, setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03;

(iv) as soon as possible and in any event within five days after any Responsible
Officer of a Borrower shall have obtained knowledge of the occurrence of each
Default continuing on the date of such statement, a statement of the Chief
Financial Officer, the Controller or the Treasurer of the applicable Borrower
setting forth details of such Default and the action that the Borrowers have
taken and propose to take with respect thereto;

(v) promptly after the sending or filing thereof, copies of all reports that the
Reporting Entity sends to any of its securityholders, in their capacity as such,
and copies of all reports and registration statements that members of the
Consolidated Group file with the Securities and Exchange Commission or any
national securities exchange (excluding routine reports filed with the New York
Stock Exchange and any reports filed with the Regulatory News Service to satisfy
London Stock Exchange Requirements);

(vi) promptly after a Responsible Officer of a Borrower obtains knowledge of the
commencement thereof, notice of all actions, suits, investigations, litigations
and proceedings before any court, governmental agency or arbitrator affecting
the Consolidated Group of the type described in Section 4.01(f)(b); and

(vii) such other information respecting the Consolidated Group as any Lender
through the Administrative Agent may from time to time reasonably request.

(k) The Scheme and Related Matters. The Reporting Entity shall (or shall cause
the applicable member of the Consolidated Group to):

(i) [Reserved].

(ii) Provide evidence that a Scheme Circular or (if the Synergy Acquisition is
effected by way of a Takeover Offer) a Takeover Offer Document is issued and
dispatched as soon as is reasonably practicable and in any event within 28 days
(or such longer period as may be agreed with the Panel) after the issuance of a
Press Release or Offer Press Announcement, as applicable unless, during that
period New HoldCo has elected to convert the Synergy Acquisition from a Scheme
to a Takeover Offer, or vice versa (in which case the Scheme Circular or
Takeover Offer Document, as applicable shall be issued and dispatched as soon as
is reasonably practicable and in any event within 28 days (or such longer period
as may be agreed with the Panel) after the issuance of the relevant Press
Release or Offer Press Announcement, as applicable).

 

-75-



--------------------------------------------------------------------------------

(iii) Comply in all material respects with the City Code (subject to any waivers
or dispensations granted by the Panel) and all other applicable laws and
regulations in relation to any Takeover Offer or Scheme.

(iv) Except as consented to by the Administrative Agent in writing and save to
the extent that following the issue of a Press Release or an Offer Press
Announcement New HoldCo elects to proceed with the Synergy Acquisition by way of
Takeover Offer or Scheme respectively, ensure that (i) if the Synergy
Acquisition is effected by way of a Scheme, the Scheme Circular corresponds in
all material respects to the terms and conditions of the Scheme as contained in
the Press Release to which it relates or (ii) if the Synergy Acquisition is
effected by way of a Takeover Offer, the Takeover Offer Document corresponds in
all material respects to the terms and conditions of the Takeover Offer as
contained in the corresponding Offer Press Announcement, subject in the case of
a Scheme to any variation required by the Court and in either such case to any
variations required by the Panel or which are not materially adverse to the
interests of the Lenders (or where the prior written consent of the
Administrative Agent has been given).

(v) Ensure that the Scheme Documents or, if the Synergy Acquisition is effected
by way of a Takeover Offer, the Offer Documents, provided to the Administrative
Agent contain all the material terms and conditions of the Scheme or Takeover
Offer, as at that date, as applicable.

(vi) Not make or approve any increase in the Cash Consideration per Synergy
Share or make any acquisition of any Synergy Share (including pursuant to a
Takeover Offer) at a price that is higher than the price per Synergy Share
stated in the Original Press Release, unless such increase in price is not
materially adverse to the interests of the Lenders (or where the prior written
consent of the Administrative Agent has been given); provided, however, that any
increase in the Cash Consideration composed of Equity Interests of New HoldCo
shall not be deemed to be materially adverse to the interests of the Lenders.

(vii) Except as consented to by the Administrative Agent in writing, not amend
or waive (i) any term of the Scheme Documents or the Takeover Offer Documents,
as applicable, in a manner materially adverse to the interests of the Lenders
from those in the Original Press Release, as the case may be, or (ii) if the
Synergy Acquisition is proceeding as a Takeover Offer, the Acceptance Condition,
save for, in the case of clause (i), any amendment or waiver required by the
Panel, the City Code, a court or any other applicable law, regulation or
regulatory body.

(viii) Not take any action which would require New HoldCo to make a mandatory
offer for the Synergy Shares in accordance with Rule 9 of the City Code.

 

-76-



--------------------------------------------------------------------------------

(ix) Provide the Administrative Agent with copies of each Offer Document and
such information as it may reasonably request regarding, in the case of a
Takeover Offer, the current level of acceptances subject to any confidentiality,
legal, regulatory or other restrictions relating to the supply of such
information.

(x) Promptly deliver to the Administrative Agent the receiving agent certificate
issued under Rule 10 of the City Code (where the Synergy Acquisition is being
pursued pursuant to a Takeover Offer), any written agreement between a Borrower
or its Affiliates and Synergy to the extent material to the interests of the
Lenders in relation to the consummation of the Acquisitions (in each case, upon
such documents or agreements being entered into by a member of the Consolidated
Group), and all other material announcements and documents published by New
HoldCo or delivered by New HoldCo to the Panel pursuant to the Takeover Offer or
Scheme (other than the cash confirmation) and all legally binding agreements
entered into by New HoldCo in connection with a Takeover Offer or Scheme, in
each case to the extent New HoldCo, acting reasonably, anticipates they will be
material to the interests of the Lenders in connection with the Transactions,
except to the extent it is prohibited by legal (including contractual) or
regulatory obligations from doing so.

(xi) In the event that a Scheme is switched to a Takeover Offer or vice versa,
(which New HoldCo shall be entitled to do on multiple occasions; provided that
it complies with the terms of this Agreement), except as consented to by the
Administrative Agent in writing, ensure that (A) where the Synergy Acquisition
is then proceeding by way of a Takeover Offer, the terms and conditions
contained in the Offer Document include the Acceptance Condition and (B) the
conditions to be satisfied in connection with the Synergy Acquisition and
contained in the Offer Documents or the Scheme Documents (whichever is
applicable) are otherwise consistent in all material respects with those
contained in the Offer Documents or Scheme Documents (whichever applied to the
immediately preceding manner in which it was proposed that the Synergy
Acquisition would be effected) (to the extent applicable for the legal form of a
Takeover Offer or Scheme, as the case may be), in each case other than (i) in
the case of clause (B), any changes permitted or required by the Panel, the City
Code or the Court or that are required to reflect the change in legal form to a
Takeover Offer or Scheme or (ii) changes that could have been made to the Scheme
or a Takeover Offer in accordance with the relevant provisions of this Agreement
or which reflect the requirements of the terms of this Agreement and the manner
in which the Synergy Acquisition may be effected, including without limitation,
Section 3.02(e) and including changes to the price per Synergy Share which are
made in accordance with the relevant provisions of this Agreement or any other
agreement between New HoldCo and/or STERIS and the Administrative Agent.

(xii) In the case of a Takeover Offer, (i) not declare the Takeover Offer
unconditional as to acceptances until the Acceptance Condition has been
satisfied and (ii) promptly upon New HoldCo acquiring Synergy Shares which
represent not less than 90% in nominal value of the Synergy Shares to which the
Takeover Offer relates, ensure that, within the time limits required under the
UK Companies Act, notices under section 979 of the UK Companies Act in respect
of Synergy Shares that New HoldCo has not yet agreed to directly or indirectly
acquire are issued.

 

-77-



--------------------------------------------------------------------------------

(xiii) In the case of a Scheme, within 90 days after the Scheme Effective Date
and, in relation to a Takeover Offer, within 90 days after the Closing Date,
procure that such action as is necessary is taken to de-list the Synergy Shares
from the Official List of the Financial Conduct Authority and to cancel trading
in the Synergy Shares on the main market for listed securities of the London
stock exchange and as soon as reasonably practicable thereafter, and subject
always to the UK Companies Act, use its reasonable endeavors to re-register
Synergy as a private limited company.

(xiv) In the case of a Scheme, upon the occurrence of the Scheme Effective Date
New HoldCo shall own (directly or indirectly) 100% of the Synergy Shares.

(l) OFAC and FCPA. The Loan Parties shall ensure and shall cause each member of
the Consolidated Group and their respective officers and directors (in their
capacity as officers and directors, as applicable, of members of the
Consolidated Group) to ensure that, to their knowledge, the proceeds of any
Advances shall not be used by such Persons (i) to fund any activities or
business of or with any Embargoed Person, or in any country or territory, that
at the time of such funding is the target of any Sanctions, (ii) in any other
manner that would result in a violation of any Sanctions by the Agents, Lenders,
STERIS or any member of the Consolidated Group or (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws.

(m) Repayment of Existing Debt. (A) On or prior to the Closing Date, refinance,
prepay, repay, redeem, satisfy and discharge or defease (including, with respect
to the Existing STERIS Notes and Existing Synergy Notes the provision for the
repayment or constructive discharge thereof (including any principal, interest
and any applicable make-whole amount)) all of the Existing Debt or (B) make
provisions for the actions described in clause (A) substantially
contemporaneously with the Closing Date, except in each case for Existing Debt
that (i) is only owed or guaranteed by members of the Consolidated Group that
are Borrowers or Guarantors and (ii) does not benefit from any material terms
that are more favorable in any material respect than those provided to the
Lenders under this Agreement; provided that STERIS shall not be required to take
any of the foregoing action with respect to the Existing STERIS Notes to the
extent such Existing STERIS Notes have the terms of the Existing STERIS Notes as
amended on the date hereof.

(n) Post-Closing. Promptly following the Closing Date, wind up, dissolve or
liquidate or cause the winding up, dissolution or liquidation of Foreign Parent.

Information required to be delivered pursuant to subsections (i), (ii) and
(v) of Section 5.01(j) above shall be deemed to have been delivered if such
information, or one or more annual or quarterly or other reports or proxy
statements containing such information, shall have been posted and available on
the website of the Securities and Exchange Commission at

 

-78-



--------------------------------------------------------------------------------

http://www.sec.gov (and a confirming electronic correspondence is delivered or
caused to be delivered by the applicable Borrower to the Administrative Agent
providing notice of such availability). Information required to be furnished
pursuant to this Section 5.01 may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent. The Borrowers
hereby acknowledge that the Administrative Agent and/or the Joint Lead Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar secure
electronic system (the “Platform”).

Certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrowers or
their respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrowers hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC”; (x) by marking Borrower
Materials “PUBLIC,” the Borrowers shall be deemed to have authorized the
Administrative Agent and the Lenders to treat the Borrower Materials as not
containing any material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent the Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.08); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designed “Public Side Information”; and (z) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrowers shall be under no obligation to
mark any Borrower Materials “PUBLIC.”

SECTION 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Reporting Entity will not
and will not permit any member of the Consolidated Group to:

(a) Liens, Etc. Create, assume or suffer to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock), whether now owned or
hereafter acquired; provided that this Section shall not apply to the following:

(i) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP;

(ii) other statutory, common law or contractual Liens incidental to the conduct
of its business or the ownership of its property and assets that (A) were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

 

-79-



--------------------------------------------------------------------------------

(iii) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(iv) deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety bonds (other than bonds related
to judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(v) Liens on property or assets to secure obligations owing to any member of the
Consolidated Group;

(vi) (A) purchase money Liens on fixed assets or for the deferred purchase price
of property; provided that such Lien is limited to the purchase price and only
attaches to the property being acquired and (B) capital leases;

(vii) easements, zoning restrictions or other minor defects or irregularities in
title of real property not interfering in any material respect with the use of
such property in the business of any member of the Consolidated Group;

(viii) Liens existing on the date of this Agreement and set forth on Schedule
5.02(a)(viii) hereto;

(ix) any Lien granted to Agent, for the benefit of the Lenders;

(x) Liens on Receivables Related Assets of a Receivables Subsidiary in
connection with the sale of such Receivables Related Assets pursuant to
Section 5.02(f)(iii) hereof;

(xi) in addition to the Liens permitted herein, additional Liens, so long as the
aggregate principal amount of all Debt and other obligations secured by such
Liens, when taken together with, without duplication, the principal amount of
all Debt of Subsidiaries that are not Guarantors incurred pursuant to
Section 5.02(e)(viii) below, does not exceed an amount equal to 8.5% of the
Consolidated Total Assets at the time such Debt or other obligation is created
or incurred;

(xii) Permitted Encumbrances;

(xiii) any Lien existing on any property or asset prior to the acquisition
thereof by any member of the Consolidated Group or existing on any property or
assets of any Person at the time such Person becomes a Subsidiary after the
Effective Date; provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, and (ii) such Lien does not apply to any other property or
assets of any member of the Consolidated Group (other than Persons who become
members of the Consolidated Group in connection with such acquisition);

 

-80-



--------------------------------------------------------------------------------

(xiv) Liens arising in connection with any margin posted related to Hedge
Agreements entered other than for speculative purposes;

(xv) any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clauses (vi),
(viii), (xi) and (xiii) of this Section 5.02(a); provided that (x) the principal
amount of the obligations secured thereby shall be limited to the principal
amount of the obligations secured by the Lien so extended, renewed or replaced
(and, to the extent provided in such clauses, extensions, renewals and
replacements thereof), (y) such Lien shall be limited to all or a part of the
assets that secured the obligation so extended, renewed or replaced and (z) in
the case of any extension, renewal or replacement (or successive renewals or
replacements) in whole or in part of any Lien referred to in clause (xi) of this
Section 5.02(a) such extension, renewal or replacement (or successive renewals
or replacements) shall utilize basket capacity under such clause (xi) prior to
any excess amount not permitted thereunder being permitted under this clause
(xv); and

(xvi) Liens on the products and proceeds (including, without limitation,
insurance condemnation and eminent domain proceeds) of and accessions to, and
contract or other rights (including rights under insurance policies and product
warranties) derivative of or relating to, property subject to Liens under any of
the paragraphs of this Section 5.02(a).

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (other than Unrestricted
Margin Stock) (whether now owned or hereafter acquired) to, any Person, except
that:

(i) any member of (x) the Consolidated Group other than the Borrowers may merge
or consolidate with or into or (y) the Consolidated Group may convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets to, in each case of clause
(x) and (y), any other member of the Consolidated Group;

(ii) any Borrower may merge or consolidate with or into any other Person
(including, but not limited to, any member of the Consolidated Group) so long as
(A) such Borrower is the surviving entity or (B) the surviving entity shall
succeed, by agreement, including an agreement where such succession occurs by
operation of law, in any case reasonably satisfactory in substance to the
Administrative Agent (and such agreement shall be provided to the Administrative
Agent prior to the closing of such merger or consolidation), to all of the
businesses and operations of such Borrower and shall assume all of the rights
and obligations of such Borrower under this Agreement and the other Loan
Documents;

(iii) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into another Person, convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or

 

-81-



--------------------------------------------------------------------------------

substantially all of its assets so long as (A) the consideration received in
respect of such merger, consolidation, conveyance, transfer, lease or other
disposition is at least equal to the fair market value of such assets as
determined in good faith by the Reporting Entity and (B) no Material Adverse
Effect would reasonably be expected to result from such merger, consolidation,
conveyance, transfer, lease or other disposition; and

(iv) any member of the Consolidated Group (other than the Borrowers) may merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets to another Person to effect (A) a transaction permitted by
Section 5.02(f) (other than clause (vii)(ii) thereof) or (B) a merger or
consolidation with or into such Person where such merger or consolidation
results in such Person or the entity into which such Person is merged or
consolidated becoming a member of the Consolidated Group;

provided, in the cases of clauses (i), (ii) and (iii) hereof, that no Default or
Event of Default (or, during the Certain Funds Period, no Certain Funds Default)
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom; and provided, further, that nothing herein shall
restrict any merger, consolidation, conveyance, transfer, lease or other
disposition made in connection with the Acquisitions.

(c) Accounting Changes. Change the Reporting Entity’s fiscal year-end from
March 31 of each calendar year.

(d) Change in Nature of Business. Make any material change in the nature of the
business of the Consolidated Group, taken as a whole, from that carried out by
STERIS and its Subsidiaries (other than Synergy and its Subsidiaries) on the
Effective Date and, following completion of the Synergy Acquisition, by Synergy
and its Subsidiaries on the Closing Date; it being understood that this
Section 5.02(d) shall not prohibit (i) the Transactions or (ii) members of the
Consolidated Group from conducting any business or business activities
incidental or related to such business as carried on as of the Effective Date
(in the case of STERIS and its Subsidiaries other than Synergy and its
Subsidiaries) or as of the Closing Date (in the case of Synergy and its
Subsidiaries) or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

(e) Subsidiary Indebtedness. Permit any member of the Consolidated Group that is
not a Borrower or a Guarantor to incur any Debt of any kind; provided, that this
Section shall not apply to any of the following (without duplication):

(i) Debt incurred under the Loan Documents;

(ii) Debt of any member of the Consolidated Group to any member of the
Consolidated Group; provided that such Debt shall not have been transferred to
any other Person (other than to any member of the Consolidated Group);

 

-82-



--------------------------------------------------------------------------------

(iii) Debt outstanding on the Effective Date and set forth on Schedule 5.02(e)
and any extension, renewal, refinancing, refunding, replacement or restructuring
(or successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part),
provided that the outstanding principal amount of any such Debt may only be
increased to the extent any such increase is permitted to be incurred under any
other clause of this Section 5.02(e);

(iv) (i) Debt of any member of the Consolidated Group incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including capital leases and any Debt assumed in connection with the acquisition
of any such assets (provided that such Debt is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Debt does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets) and (ii) any
extension, renewal, refinancing, refunding, replacement or restructuring (or
successive extensions, renewals, refinancings, refundings, replacements or
restructurings) of any such Debt from time to time (in whole or in part);
provided, that the aggregate principal amount of Debt permitted by this clause
(iv) shall not exceed $75,000,000;

(v) Debt under or related to Hedge Agreements entered into for non-speculative
purposes;

(vi) letters of credit, bank guarantees, warehouse receipts or similar
instruments issued to support performance obligations and trade letters of
credit (other than obligations in respect of other Debt) in the ordinary course
of business;

(vii) Debt of Receivables Subsidiaries in respect of Permitted Receivables
Facilities in an aggregate principal amount at any time outstanding not to
exceed $250,000,000;

(viii) (i) any other Debt (not otherwise permitted under this Agreement), and
(ii) any extension, renewal, refinancing, refunding, replacement or
restructuring (or successive extensions, renewals, refinancings, refundings,
replacements or restructurings) of Debt outstanding under this clause (viii),
provided that, the aggregate principal amount of (1) all Debt incurred under
this clause (viii) and (2) without duplication, all Debt and other obligations
secured by Liens incurred under Section 5.02(a)(xi) shall not exceed 8.5% of
Consolidated Total Assets at the time such Debt is incurred (except that
refinancing Debt incurred in reliance on clause (ii) of this
Section 5.02(e)(viii) will in any event be permitted (but will utilize basket
capacity under this clause (viii)) so long as the principal amount of such Debt
does not exceed the principal amount of the Debt refinanced);

(ix) Debt owed to any officers or employees of any member of the Consolidated
Group; provided that the aggregate principal amount of all such Debt shall not
exceed $10,000,000 at any time outstanding;

 

-83-



--------------------------------------------------------------------------------

(x) guarantees of any Debt permitted pursuant to this Section 5.02(e);

(xi) Debt in respect of bid, performance, surety bonds or completion bonds
issued for the account of any member of the Consolidated Group in the ordinary
course of business, including guarantees or obligations of any member of the
Consolidated Group with respect to letters of credit supporting such bid,
performance, surety or completion obligations;

(xii) Debt incurred or arising from or as a result of agreements providing for
indemnification, deferred payment obligations, purchase price adjustments,
earn-out payments or similar obligations;

(xiii) Debt in connection with overdue accounts payable, which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP;

(xiv) Debt arising or incurred as a result of or from the adjudication or
settlement of any litigation or from any arbitration or mediation award or
settlement, in any case involving any member of the Consolidated Group; provided
that the judgment, award(s) and/or settlements to which such Debt relates would
not constitute an Event of Default under Section 6.01(f);

(xv) Debt in respect of netting services, automatic clearing house arrangements,
employees’ credit or purchase cards, overdraft protections and similar
arrangements in each case incurred in the ordinary course of business; and

(xvi) (i) Debt of any Person which becomes a Subsidiary after the Effective Date
or is merged with or into or consolidated or amalgamated with any member of the
Consolidated Group after the Effective Date and Debt expressly assumed in
connection with the acquisition of an asset or assets from any other Person;
provided that (A) such Debt existed at the time such Person became a Subsidiary
or of such merger, consolidation, amalgamation or acquisition and was not
created in anticipation thereof, (B) immediately after such Person becomes a
Subsidiary or such merger, consolidation, amalgamation or acquisition, (x) no
Default shall have occurred and be continuing and (y) the Reporting Entity shall
be in compliance with Section 5.03 on a pro forma basis and (C) such Debt is not
(a) Debt of Synergy or its Subsidiaries outstanding under the Existing Synergy
Credit Agreement, (b) the Existing Synergy Notes, (c) Debt of Synergy or its
Subsidiaries characterized as capital leases to the extent such Debt is in
excess of $75,000,000 or (d) other Debt of Synergy or its Subsidiaries to the
extent such Debt is in excess of $30,000,000; and (ii) any extension, renewal,
refinancing, refunding, replacement or restructuring (or successive extensions,
renewals, refinancings, refundings, replacements or restructurings) of any such
Debt from time to time (in whole or in part), provided that the outstanding
principal amount of any such Debt may only be increased to the extent any such
increase is permitted to be incurred under any other clause of this
Section 5.02(e).

 

-84-



--------------------------------------------------------------------------------

(f) Dispositions. Convey, sell, assign, transfer or otherwise dispose of (each a
“Disposition”) any of its property or assets outside the ordinary course of
business, other than to any member of the Consolidated Group, except for:

(i) Dispositions of assets and property that are (i) obsolete, worn, damaged,
uneconomic or otherwise deemed by any member of the Consolidated Group to no
longer be necessary or useful in the operation of such member of the
Consolidated Group’s current or anticipated business or (ii) replaced by other
assets or property of similar suitability and value;

(ii) Dispositions of cash and Cash Equivalents;

(iii) Dispositions of accounts receivable (i) in connection with the compromise
or collection thereof, (ii) deemed doubtful or uncollectible in the reasonable
discretion of any member of the Consolidated Group, (iii) obtained by any member
of the Consolidated Group in the settlement of joint interest billing accounts,
(iv) granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in connection with the compromise or collection
thereof and not in connection with any financing transaction or (v) in
connection with a Permitted Receivables Facility;

(iv) any other Disposition (not otherwise permitted under this Agreement) of any
assets or property; provided that after giving effect thereto, the Reporting
Entity would be in pro forma compliance with the covenants set forth in
Section 5.03;

(v) Dispositions by any member of the Consolidated Group of all or any portion
of any Subsidiary that is not a Material Subsidiary;

(vi) leases, licenses, subleases or sublicenses by any member of the
Consolidated Group of intellectual property in the ordinary course of business;

(vii) Dispositions arising as a result of (i) the granting or incurrence of
Liens permitted under Section 5.02(a) or (ii) transactions permitted under
Section 5.02(b) (other than Section 5.02(b)(iii)) of this Agreement;

(viii) any Disposition or series of related Dispositions that does not
individually or in the aggregate exceed $5,000,000;

(ix) Dispositions constituting terminations or expirations of leases, licenses
and other agreements in the ordinary course of business; and

(x) contributions of assets in the ordinary course of business to joint ventures
entered into in the ordinary course of business.

 

-85-



--------------------------------------------------------------------------------

SECTION 5.03 Financial Covenants.

(a) Beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the four consecutive fiscal quarter period ending as of such date to exceed,
for the last day of the first two full fiscal quarters ending after the Closing
Date, 3.75 to 1.00, and for the last day of each fiscal quarter thereafter, 3.50
to 1.00.

(b) Beginning on the last day of the first full fiscal quarter ending after the
Closing Date and on the last day of each fiscal quarter ending thereafter, the
Reporting Entity will not permit, as of the last day of any such fiscal quarter,
the ratio of Consolidated EBITDA to Consolidated Interest Expense for the period
of four fiscal quarters ending on such date, to be less than 3.00:1.00.

SECTION 5.04 Limitations on Activities of Certain Entities During the Certain
Funds Period and Prior to the Closing Date. During the Certain Funds Period and
immediately prior to the Closing Date, New HoldCo, US HoldCo, Foreign Parent, US
AcquisitionCo and US Parent shall not take any actions other than those arising
in connection with, or related or incidental to, the Transactions (including any
actions contemplated pursuant to this Agreement).

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) any Loan Party, as applicable, shall fail (i) to pay any principal of any
Advance when the same becomes due and payable or (ii) to pay any interest on any
Advance or make any payment of fees or other amounts payable under this
Agreement within five Business Days after the same becomes due and payable; or

(b) (i) any representation or warranty made by a Loan Party herein or in any
other Loan Document or by a Loan Party (or any of its officers or directors) in
connection with this Agreement or in any certificate or other document furnished
pursuant to or in connection with this Agreement, if any, in each case shall
prove to have been incorrect in any material respect when made or deemed made or
(ii) any failure to make a representation or warranty on the Closing Date when
such representation or warranty would otherwise be required to be made and the
applicable Borrower has delivered notice to the Administrative Agent informing
the Administrative Agent of such election; or

(c) (i) a Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(d)(i), 5.01(j)(iv), 5.01(k), 5.01(m),
5.02(a), 5.02(b), 5.02(d), 5.02(e), 5.02(f), 5.03 or 5.04 or (ii) a Borrower
shall fail to perform or observe any term, covenant or agreement contained in
Section 5.01(e) or clauses (i)-(iii) or (v)-(vii) of Section 5.01(j) if such
failure shall remain unremedied for 10 Business Days after written notice
thereof shall have been given to such Borrower by the Administrative Agent or
any Lender, or

 

-86-



--------------------------------------------------------------------------------

(iii) a Borrower or any other Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document, if any, in
each case on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to
such Borrower by the Administrative Agent or any Lender; or

(d) a Borrower, any Guarantor or any Significant Subsidiary shall fail to pay
any principal of or premium or interest on any Material Indebtedness of such
Borrower, or such Guarantor or such Significant Subsidiary, respectively, when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; it being understood and agreed that notwithstanding the
foregoing, the prepayment of any Existing Debt as a result of the occurrence of
the Acquisitions and the Non-Contravention Exception will not result in an Event
of Default under this clause (d); provided that this clause (d) will apply to
the extent there is a failure to make any such prepayment when the same becomes
due and payable; or

(e) any Loan Party or any Significant Subsidiary shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Loan Party or
any Significant Subsidiary seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), such proceeding shall remain undismissed or unstayed for a
period of 60 days; or the Loan Party or any Significant Subsidiary shall take
any corporate action to authorize any of the actions set forth above in this
Section 6.01(e); or

(f) any one or more judgments or orders for the payment of money in excess of
the greater of (x) $75,000,000 and (y) 2% of Consolidated Total Assets shall be
rendered against a Loan Party or any Significant Subsidiary and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 60 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that,
for purposes of determining whether an Event of Default has occurred under this
Section 6.01(f), the amount of any such judgment or order shall be reduced to
the extent that (A) such judgment or order is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (B) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of, such judgment or order; or

 

-87-



--------------------------------------------------------------------------------

(g) (i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of Voting Stock of the Reporting Entity (or other
securities convertible into or exchangeable for such Voting Stock) representing
50% or more of the combined voting power of all Voting Stock of the Reporting
Entity (on a fully diluted basis), except as contemplated by the Acquisitions;
or (ii) during any period of up to 24 consecutive months, commencing after the
date of this Agreement, a majority of the members of the board of directors of
the Reporting Entity shall not be Continuing Directors; or

(h) one or more of the following shall have occurred or is reasonably expected
to occur, which in each case would reasonably be expected to result in a
Material Adverse Effect: (i) any ERISA Event with respect to any Plan; (ii) the
partial or complete withdrawal of the Reporting Entity or any ERISA Affiliate
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or

(i) this Agreement (including the Guaranty set forth in Article VIII) shall
cease to be valid and enforceable against the Loan Parties (except to the extent
it is terminated in accordance with its terms) or a Loan Party shall so assert
in writing;

then, and in any such event (subject to Section 3.04), the Administrative Agent
(i) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrowers, declare the obligation of each Lender to make Advances
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrowers, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrowers; provided,
however, (but for the avoidance of doubt, always subject to Section 3.04), that
in the event of an Event of Default under Section 6.01(e), (A) the Commitment of
each Lender shall automatically be terminated and (B) the Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrowers.

Notwithstanding anything in this Agreement to the contrary, for a period
commencing on the Closing Date and ending on the date falling 120 days after the
Closing Date (the “Clean-up Date”), notwithstanding any other provision of any
Loan Document, any breach of covenants, misrepresentation or other default which
arises with respect to the Synergy Group will be

 

-88-



--------------------------------------------------------------------------------

deemed not to be a breach of representation or warranty, a breach of covenant or
an Event of Default, as the case may be, if:

(i) it is capable of remedy and reasonable steps are being taken to remedy it;

(ii) the circumstances giving rise to it have not been procured or authorized by
the Borrowers knowingly in breach of this Agreement;

(iii) it is not reasonably likely to have a material adverse effect on the
Reporting Entity and its Subsidiaries, on a consolidated basis; and

(iv) it is not a breach of Section 5.01(h) or 5.01(m).

If the relevant circumstances are continuing on or after the Clean-up Date,
there shall be a breach of representation or warranty, breach of covenant or
Event of Default, as the case may be, notwithstanding the above.

ARTICLE VII

THE AGENTS

SECTION 7.01 Authorization and Action. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders and neither the Borrowers nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

SECTION 7.02 Administrative Agent Individually. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 7.03 Duties of Administrative Agent; Exculpatory Provisions. The
Administrative Agent shall have no duties or obligations except those expressly
set forth herein

 

-89-



--------------------------------------------------------------------------------

and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 6.01 and 9.01) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall not be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be

 

-90-



--------------------------------------------------------------------------------

genuine and to have been signed, sent or otherwise authenticated by the proper
Person or Persons. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to have been made by the
proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Advance. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 7.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 7.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrowers. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrowers,
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

-91-



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 2.14(k) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by each Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between such Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article VII
and Section 9.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.08 [Reserved.]

SECTION 7.09 Other Agents. None of the Lenders identified on the facing page or
signature pages of this Agreement as an “arranger,” “book runner,” “syndication
agent” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

-92-



--------------------------------------------------------------------------------

ARTICLE VIII

GUARANTY

SECTION 8.01 Guaranty. Subject to Section 5.01(h)(y), each Guarantor, on a joint
and several basis, absolutely, unconditionally and irrevocably guarantees to the
Administrative Agent for the ratable benefit of the Lender Parties (defined
below) (the “Guaranty”), as a guarantee of payment and not merely as a guarantee
of collection, prompt payment when due, whether at stated maturity, upon
acceleration, demand or otherwise, and at all times thereafter, of all existing
and future indebtedness and liabilities, whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary, of the Borrowers to the Lenders and the
Administrative Agent (collectively the “Lender Parties”) arising under this
Agreement or any other Loan Document, including all renewals, extensions and
modifications thereof (collectively, the “Guaranteed Obligations”). This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than payment in full in cash).

SECTION 8.02 No Termination. Except as permitted under Section 8.08, this
Guaranty is a continuing and irrevocable guaranty of all Guaranteed Obligations
now or hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations (other than contingent indemnification obligations not
yet due and payable) and any other amounts payable under this Guaranty are
indefeasibly paid and performed in full and the Commitments have terminated.

SECTION 8.03 Waiver by the Guarantors. Each Guarantor waives notice of the
acceptance of this Guaranty and of the extension or continuation of the
Guaranteed Obligations or any part thereof. Each Guarantor further waives
presentment, protest, notice, dishonor or default, demand for payment and any
other notices to which the Guarantor might otherwise be entitled other than any
notice required hereunder.

SECTION 8.04 Subrogation. No Guarantor shall exercise any right of subrogation,
reimbursement, exoneration, indemnification or contribution, any right to
participate in any claim or remedy of the Lender Parties or any similar right
with respect to any payment it makes under this Guaranty with respect to the
Guaranteed Obligations until all of the Guaranteed Obligations (other than
contingent indemnification obligations not yet due and payable) have been paid
in full in cash and the Commitments have terminated. If any amount is paid to
the Guarantor in violation of the foregoing limitation, then such amounts shall
be held in trust for the benefit of the Lender Parties and shall forthwith be
paid to the Lender Parties to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

SECTION 8.05 Waiver of Defenses. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
to the extent not

 

-93-



--------------------------------------------------------------------------------

prohibited by applicable law, the Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

(a) any lack of validity or enforceability against the Borrowers of this
Agreement or any agreement or other instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligation of the
Borrowers under or in respect of this Agreement or any other amendment or waiver
of or any consent to departure from this Agreement, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrowers or any other member of the
Consolidated Group or otherwise;

(c) any taking, exchange, release or non-perfection of any collateral or any
taking, release or amendment or waiver of, or consent to departure from, any
other guaranty for all or any of the Guaranteed Obligations;

(d) any manner of application of collateral, if any, or assets, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any collateral or other assets for all or any of the
Guaranteed Obligations;

(e) any change, restructuring or termination of the corporate structure or
existence of a Borrower or other member of the Consolidated Group;

(f) any failure of the Administrative Agent or any Lender to disclose to a
Guarantor any information relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of the Borrowers
now or hereafter known to the Administrative Agent or such Lender (each
Guarantor waiving any duty on the part of the Administrative Agent and the
Lenders to disclose such information);

(g) the release or reduction of liability of any other Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any Lender that might otherwise constitute a defense
available to, or a discharge of, a Borrower, any Guarantor or any other
guarantor or surety (other than defense of payment in full in cash).

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of a Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

SECTION 8.06 Exhaustion of Other Remedies Not Required. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety. Each
Guarantor waives diligence by the Lender Parties and action on delinquency in
respect of the

 

-94-



--------------------------------------------------------------------------------

Guaranteed Obligations or any part thereof, including, without limitation, any
provision of law requiring the Lender Parties to exhaust any right or remedy or
to take any action against a Borrower, any other guarantor or any other Person
or property before enforcing this Guaranty against such Guarantor.

SECTION 8.07 Stay of Acceleration. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, upon any action or proceeding, of a
Borrower or any other Person, or otherwise, all such amounts shall nonetheless
be payable by the Guarantors immediately upon demand by the Administrative Agent
as and to the extent that the Administrative Agent has the right to demand such
amounts pursuant to Section 6.01 hereof.

SECTION 8.08 Release of Guarantees.

(a) If after the Closing Date, New HoldCo receives a credit rating of Baa3 or
higher by Moody’s (with stable or better outlook) and BBB- or higher by Standard
and Poor’s (with stable or better outlook) at any time, each Guarantor (other
than STERIS and New HoldCo) shall automatically without delivery of any
instrument or performance of any act by any party be released from this Guaranty
(for so long as such ratings are maintained at such levels or higher) except to
the extent that any such entity remains an obligor in respect of any Existing
STERIS Notes or other Material Indebtedness, in which case the Guaranty of such
entity shall remain in effect until such indebtedness is repaid or such entity
shall cease to be a guarantor thereof.

(b) A Guarantor (other than STERIS and New HoldCo) shall automatically without
delivery of any instrument or performance of any act by any party be released
from its obligations hereunder (i) upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary of the Reporting Entity, (ii) at such time that such Guarantor is no
longer (x) a Material Subsidiary of STERIS that is a Domestic Subsidiary or
(y) a Material Subsidiary of Synergy that is organized under the laws of England
and Wales; provided that if the Reporting Entity desires such entity to remain a
Guarantor, the Reporting Entity shall notify the Administrative Agent in writing
and such entity shall remain a Guarantor, or (iii) upon the occurrence of the
applicable circumstances set forth in Section 5.01(h)(y), in which case the
applicable guarantee will be void ab initio as set forth therein.

(c) In connection with any release pursuant to this Section 8.08, the
Administrative Agent shall execute and deliver to any Guarantor, at such
Guarantor’s expense, all documents that such Guarantor shall reasonably request
to evidence such release. Any execution and delivery of documents pursuant to
this Section 8.08 shall be without recourse to or warranty by the Administrative
Agent.

SECTION 8.09 Guaranty Limitations. Anything herein to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable foreign, federal and state bankruptcy, insolvency or receivership
laws, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and each Guarantor’s obligations hereunder. This Guaranty does not

 

-95-



--------------------------------------------------------------------------------

apply to any liability to the extent that it would result in this Guaranty
constituting unlawful financial assistance within the meaning of section 678 and
679 of the Companies Act 2006 and, with respect to any Person that becomes a
Guarantor after the date of this Agreement, shall be subject to any limitations
set forth in the joinder hereto pursuant to which such Person shall become a
Guarantor.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Amendments, Etc.

(a) No amendment or waiver of any provision of this Agreement, nor consent to
any departure by a Loan Party therefrom, shall in any event be effective unless
the same shall be in writing and signed by the Required Lenders and the Loan
Parties and acknowledged by the Administrative Agent, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall, unless in writing, do any of the following:

(i) waive any of the conditions specified in Section 3.01, 3.02 or 3.03 unless
signed by each Lender directly and adversely affected thereby;

(ii) increase or extend the Commitments of a Lender or subject a Lender to any
additional obligations, unless signed by such Lender;

(iii) reduce the principal of, or stated rate of interest on, the Advances, the
stated rate at which any fees hereunder are calculated or any other amounts
payable hereunder, unless signed by each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Interest” or to waive any
obligation of a Borrower to pay Default Interest;

(iv) postpone any date fixed for any payment of principal of, or interest on,
the Advances or any fees or other amounts payable hereunder, unless signed by
each Lender directly and adversely affected thereby;

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that, in each case,
shall be required for the Lenders or any of them to take any action hereunder,
unless signed by all Lenders;

(vi) amend this Section 9.01, unless signed by all Lenders; or

 

-96-



--------------------------------------------------------------------------------

(vii) release all or substantially all of the Guarantors from the Guaranty
(except as contemplated by Section 8.08) unless signed by all Lenders,

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement. Notwithstanding the foregoing, the
Administrative Agent and the Borrowers may amend any Loan Document to correct
any errors, mistakes, omissions, defects or inconsistencies, or to effect
administrative changes that are not adverse to any Lender, and such amendment
shall become effective without any further consent of any other party to such
Loan Document other than the Administrative Agent and the Borrowers.

(b) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “all Lenders,” “each Lender” or “each Lender directly and
adversely affected thereby,” the consent of the Required Lenders is obtained,
but the consent of other necessary Lenders is not obtained (any such Lender
whose consent is necessary but not obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement, (i) another bank or other entity (which is
reasonably satisfactory to the Borrowers and the Administrative Agent) shall
agree, as of such date, to purchase at par for cash the Advances and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Acceptance and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date, and (ii) each Borrower shall pay to such Non-Consenting Lender in same day
funds on the day of such replacement all principal, interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by such Borrower
to and including the date of termination. A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 9.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be in
writing (including telecopier) and mailed (including email as permitted under
Section 9.02(b)), telecopied or delivered, if to a Borrower or the
Administrative Agent, to the address, telecopier number or if applicable,
electronic mail address, specified for such Person on Schedule II; or, as to a
Borrower or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrowers and the Administrative Agent. All such notices
and communications shall, when mailed or telecopied, be effective three Business
Days after being deposited in the mails, postage prepaid, or upon confirmation
of receipt (except that if electronic confirmation of receipt is received at a
time that the recipient is not open for business, the applicable notice or
communication shall be effective at the opening of business on the next business
day of the recipient), respectively, except that notices and communications to
the Administrative Agent pursuant to Article II, III or VII shall not be
effective until received by the Administrative Agent. Delivery by telecopier or
other electronic

 

-97-



--------------------------------------------------------------------------------

communication of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrowers, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of a Borrower’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Agent
Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrowers, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

-98-



--------------------------------------------------------------------------------

(d) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that any communication has been posted to the Platform shall
constitute effective delivery of such information, documents or other materials
to such Lender for purposes of this Agreement. Each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to a Borrower or its securities for purposes of United States
federal or state securities laws.

(e) If any notice required under this Agreement is permitted to be made, and is
made, by telephone, actions taken or omitted to be taken in reliance thereon by
the Administrative Agent or any Lender shall be binding upon the Borrowers
notwithstanding any inconsistency between the notice provided by telephone and
any subsequent writing in confirmation thereof provided to the Administrative
Agent or such Lender; provided that any such action taken or omitted to be taken
by the Administrative Agent or such Lender shall have been in good faith and in
accordance with the terms of this Agreement.

(f) With respect to notices and other communications hereunder from a Borrower
to any Lender, such Borrower shall provide such notices and other communications
to the Administrative Agent, and the Administrative Agent shall promptly deliver
such notices and other communications to any such Lender in accordance with
subsection (b) above or otherwise.

SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by applicable law.

SECTION 9.04 Costs and Expenses.

(a) The Reporting Entity agrees to pay, or cause to be paid, upon demand, all
reasonable and documented out-of-pocket costs and expenses of each Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement and the other documents to be
delivered hereunder, including (i) all due diligence, syndication (including
printing and distribution), duplication and messenger costs and (ii) the
reasonable and documented fees and expenses of a single primary counsel (and a
local counsel in each relevant jurisdiction) for the Administrative Agent with
respect thereto and with respect to advising the Agents as to their respective
rights and responsibilities under this Agreement. The Reporting Entity further
agrees to pay, or cause to be paid, upon demand, all reasonable and

 

-99-



--------------------------------------------------------------------------------

documented out-of-pocket costs and expenses of the Agents and the Lenders, if
any, in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of this Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable and documented
fees and expenses of a single primary counsel and an additional single local
counsel in any local jurisdictions for the Agents and the Lenders and, in the
case of an actual or perceived conflict of interest where the Administrative
Agent notifies the Borrowers of the existence of such conflict, one additional
counsel, in connection with the enforcement of rights under this Agreement.

(b) The Reporting Entity agrees to, or to cause the applicable Borrower to,
indemnify and hold harmless each Agent and each Lender and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, penalties, liabilities and expenses (provided, that each
Borrower’s obligations to the Indemnified Parties in respect of fees and
expenses of counsel shall be limited to the reasonable fees and expenses of one
counsel for all Indemnified Parties, taken together, (and, if reasonably
necessary, one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest, of one additional counsel
for all Indemnified Parties, taken together (and, if reasonably necessary, one
local counsel in any relevant jurisdiction) (all such claims, damages, losses,
penalties, liabilities and reasonable expenses being, collectively, the
“Losses”)) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of, or in connection with the preparation for a defense of, any
investigation, litigation or proceeding arising out of, related to or in
connection with (i) this Agreement, any of the transactions contemplated hereby
or the actual or proposed use of the proceeds of the Advances or (ii) the actual
or alleged presence of Hazardous Materials on any property of the Consolidated
Group or any Environmental Action relating in any way to the Consolidated Group,
in each case whether or not such investigation, litigation or proceeding is
brought by the Borrowers, their directors, shareholders or creditors or an
Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated, except to the extent Losses (A) are found in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or any of
its Affiliates (including any material breach of its obligations under this
Agreement), (B) result from any dispute between an Indemnified Party and one or
more other Indemnified Parties (other than against an Agent or Joint Lead
Arranger acting in such a role) or (C) result from the claims of one or more
Lenders solely against one or more other Lenders (and not claims by one or more
Lenders against any Agent acting in its capacity as such except, in the case of
Losses incurred by any Agent or any Lender as a result of such claims, to the
extent such Losses are found in a final, nonappealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any material breach of
its obligations under this Agreement)) not attributable to any actions of a
member of the Consolidated Group and for which the members of the Consolidated
Group otherwise have no liability. The Borrowers further agree that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract, tort or otherwise) to the Borrowers or any of their shareholders or
creditors for or in connection with this Agreement or any of the transactions
contemplated

 

-100-



--------------------------------------------------------------------------------

hereby or the actual or proposed use of the proceeds of the Advances, except to
the extent such liability is found in a final nonappealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence, bad faith or willful misconduct (including any material breach of
its obligations under this Agreement). In no event, however, shall any
Indemnified Party be liable on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings). Notwithstanding the
foregoing, this Section 9.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(c) If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made by a Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of (i) a
payment or Conversion pursuant to Section 2.06, 2.08(d), 2.08(e), 2.10 or 2.12,
(ii) acceleration of the maturity of the Advances pursuant to
Section 6.01, (iii) a payment by an assignee to any Lender other than on the
last day of the Interest Period for such Advance upon an assignment of the
rights and obligations of such Lender under this Agreement pursuant to
Section 9.07 as a result of a demand by such Borrower pursuant to
Section 9.07(b) or (iv) for any other reason, such Borrower shall, upon demand
by such Lender (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional reasonable losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or as a
result of any inability to Convert or exchange in the case of Section 2.08 or
2.12, including, without limitation, any reasonable loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of each Borrower contained in Sections
2.11, 2.14 and 9.04 shall survive the payment in full of principal, interest and
all other amounts payable hereunder.

SECTION 9.05 Right of Setoff. Subject to Section 3.04, upon (a) the occurrence
and during the continuance of any Event of Default and (b) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Affiliate to or for the credit or the
account of the applicable Borrower against any and all of the obligations of
such Borrower now or hereafter existing under this Agreement, whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify such
Borrower after any such setoff and application is made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Lender and its Affiliates under this
Section 9.05 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that such Lender and its Affiliates may
have.

 

-101-



--------------------------------------------------------------------------------

SECTION 9.06 Binding Effect. This Agreement shall become effective upon the
satisfaction (or waiver in accordance with Section 9.01) of the conditions set
forth in Section 3.01 and, thereafter, shall be binding upon and inure to the
benefit of, and be enforceable by, the Loan Parties, the Administrative Agent
and each Lender and their respective successors and permitted assigns, except
that the Loan Parties shall have no right to assign their rights hereunder or
any interest herein without the prior written consent of each Lender, and any
purported assignment without such consent shall be null and void.

SECTION 9.07 Assignments and Participations.

(a) Each Lender may, with the consent of (x) the Borrowers (A) prior to the
funding of the Advances on the Closing Date, in the Borrowers’ sole discretion
(provided that such consent shall be deemed to have been given with respect to
any Person identified to the Administrative Agent in writing by the Borrowers
prior to the Initial Effective Date (the “Pre-Approved Lenders”)) and (B) after
the funding of the Advances on the Closing Date, such consent not to be
unreasonably withheld or delayed, and (y) the Administrative Agent, which
consent shall not be unreasonably withheld or delayed, assign to one or more
Persons (other than natural persons) all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment and the Advances owing to it); provided, that
(A) after the funding of the Advances on the Closing Date, the consent of the
Borrowers shall not be required while an Event of Default has occurred and is
continuing, (B) the consent of the Borrowers shall be deemed given if the
Borrowers shall not have objected within 10 Business Days following its receipt
of written notice of such proposed assignment, and (C) in the case of an
assignment to any other Lender or an Affiliate of any Lender, no such consent
shall be required from (x) the Administrative Agent, (y) the Borrowers with
respect to assignments by any Lender to its Affiliate or to another Lender, or
(z) the Borrowers if (1) the funding of the Advances on the Closing Date has
occurred or (2) a Certain Funds Default has occurred and is continuing, provided
that in each such case notice thereof shall have been given to the Borrowers and
the Administrative Agent.

(b) Upon demand by the Borrowers (with a copy of such demand to the
Administrative Agent) (w) any Defaulting Lender, (x) any Lender that has made a
demand for payment pursuant to Section 2.11 or 2.14, (y) any Lender that has
asserted pursuant to Section 2.08(b) or 2.12 that it is impracticable or
unlawful for such Lender to make Eurocurrency Rate Advances or (z) any Lender
that fails to consent to an amendment or waiver hereunder for which consent of
all Lenders (or all affected Lenders) is required and as to which the Required
Lenders shall have given their consent, will assign to one or more Persons
designated by the Borrowers all of its rights and obligations under this
Agreement (including, without limitation, all of its Commitment and the Advances
owing to it).

 

-102-



--------------------------------------------------------------------------------

(c) In each such case,

(A) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(B) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement associated with a particular Class, the amount
of the Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (or at the Borrower’s option,
the Sterling Equivalents of $10,000,000 and $1,000,000, respectively);

(C) [Reserved];

(D) each such assignment made as a result of a demand by the Borrowers pursuant
to Section 9.07(b) shall be arranged by the Borrowers with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall be either an assignment of all of the rights and obligations of the
assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that, in the aggregate, cover all of the rights and obligations
of the assigning Lender under this Agreement;

(E) no Lender shall be obligated to make any such assignment as a result of a
demand by the Borrowers pursuant to Section 9.07(b), (1) so long as a Default
shall have occurred and be continuing and (2) unless and until such Lender shall
have received one or more payments from one or more assignees in an aggregate
amount at least equal to the aggregate outstanding principal amount of the
Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Reporting Entity or one
or more assignees in an aggregate amount equal to all other amounts accrued to
such Lender under this Agreement (including, without limitation, any amounts
owing under Sections 2.11, 2.14 or 9.04(c)) and (3) unless and until the
Reporting Entity shall have paid (or caused to be paid) to the Administrative
Agent a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; and

(F) the parties to each such assignment (other than, except in the case of a
demand by the Borrowers pursuant to Section 9.07(b), the Borrowers) shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance and, if such assignment
does not occur as a result of a demand by the Borrowers pursuant

 

-103-



--------------------------------------------------------------------------------

to Section 9.07(b) (in which case the Reporting Entity shall pay, or cause to be
paid, the fee required by subclause (E)(3) of Section 9.07(c)), a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it is not a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.

(d) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement,
except that such assigning Lender shall continue to be entitled to the benefit
of Sections 9.04(a) and (b) with respect to matters arising out of the prior
involvement of such assigning Lender as a Lender hereunder (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).

(e) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01(e)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Acceptance;

(iv) such assignee will, independently and without reliance upon any Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement;

(v) [Reserved];

 

-104-



--------------------------------------------------------------------------------

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;
and

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(f) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit B
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrowers.

(g) The Administrative Agent, acting solely for this purpose as the agent of the
Borrowers, shall maintain at its address referred to in Section 9.02(a) a copy
of each Assignment and Acceptance delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the Commitment
of, and principal amount (and stated interest) of the Advances owing to, each
Lender from time to time (the “Register”). The entries in the Register shall be
conclusive and binding for all purposes, absent demonstrable error, and the
Borrowers, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.

(h) Each Lender may sell participations to one or more banks or other entities
(other than the Borrowers or any of their Affiliates or any natural person) in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it) without the consent of the Administrative Agent or the
Borrowers; provided, however, that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment) shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) such Lender shall remain the Lender of any such Advance for all purposes
of this Agreement;

(iv) the Borrowers, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement;

 

-105-



--------------------------------------------------------------------------------

(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement, or any consent to
any departure by the Borrowers herefrom or therefrom, except as to matters
requiring the approval of all the Lenders pursuant to Section 9.01; and

(vi) prior to the funding of the Advances on the Closing Date, no Lender may
sell participations except with the consent of the Borrowers in their sole
discretion.

Each Lender shall promptly notify the Borrowers after any sale of a
participation by such Lender pursuant to this Section 9.07(h); provided that the
failure of such Lender to give notice to the Borrowers as provided herein shall
not affect the validity of such participation or impose any obligations on such
Lender or the applicable participant.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent demonstrable error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(i) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrowers furnished to such Lender by or on behalf of the
Borrowers; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Borrowers received by it from
such Lender as more fully set forth in Section 9.08 and subject to the
requirements of Section 9.08 (it being understood that, notwithstanding anything
to the contrary set forth in such agreement, the Borrowers shall be third party
beneficiaries of such agreement).

(j) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation and the Advances owing to
it) to secure obligations of such Lender, including, without limitation, any
pledge or assignment to secure obligations in favor of any Federal Reserve Bank
in accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any central bank having jurisdiction over such Lender.

 

-106-



--------------------------------------------------------------------------------

SECTION 9.08 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process (provided that the Administrative Agent
or such Lender, as applicable, agrees that it will, to the extent practicable
and other than with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority, notify the Borrowers promptly thereof, unless such
notification is prohibited by law, rule or regulation), (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or any
action or proceeding relating to this Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap or derivative
or similar transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder, (iii) any
rating agency, or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the Borrowers or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a non-confidential basis from a source other
than the Borrowers. Each Lender acknowledges that its ability to disclose
information concerning the Transactions is restricted by the City Code and the
Panel and that this Section 9.08 is subject to those restrictions.

For purposes of this Section, “Information” means this Agreement and the other
Loan Documents and all information received from the Consolidated Group relating
to the Consolidated Group or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a non-confidential basis prior to disclosure by the Consolidated Group. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, but in any case reasonable care.

SECTION 9.09 Debt Syndication during the Certain Funds Period. Each of the
Lenders and the Administrative Agent confirms that it is aware of the terms and
requirements of Practice Statement No. 25 (Debt Syndication during Offer
Periods) issued by the Panel.

SECTION 9.10 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

-107-



--------------------------------------------------------------------------------

SECTION 9.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.12 Jurisdiction, Etc..

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court sitting in New York County or any federal court of the United States of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in any such New York
State court or, to the extent permitted by law, in any such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. The Loan Parties hereby appoint STERIS Corporation,
5960 Heisley Road, Mentor, Ohio 44060-1834, or should it subsequently have its
principal place of business in The City of New York, at such principal place of
business, as their agent for service of process, and agree that service of any
process, summons, notice or document by hand delivery or registered mail upon
such agent shall be effective service of process for any suit, action or
proceeding brought in any court referenced in Section 9.12(b).

SECTION 9.13 Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act.

 

-108-



--------------------------------------------------------------------------------

SECTION 9.14 No Advisory or Fiduciary Responsibility. In its capacity as an
Agent or a Lender, (a) no Agent or Lender has any responsibility except as set
forth herein and (b) no Agent or Lender shall be subject to any fiduciary duties
or other implied duties (to the extent permitted by law to be waived). The
Borrower agrees that it will not take any position or bring any claim against
any Agent or any Lender that is contrary to the preceding sentence.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification
hereof), the Borrowers acknowledge and agree that: (i) the arranging and other
services regarding this Agreement provided by the Agents and the Lenders are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents and the Lenders, on the other hand; (ii) each
Agent and each Lender is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor or agent for the Borrowers or any of their
Affiliates, or any other Person; and (iii) the Agents, the Lenders and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Agent or Lender has any obligation to disclose any of such interests to
the Borrowers or their Affiliates.

SECTION 9.15 Waiver of Jury Trial. Each of the Borrowers and the Guarantors, the
Administrative Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
actions of the Administrative Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

SECTION 9.16 Conversion of Currencies. If, for the purpose of obtaining judgment
in any court, it is necessary to convert a sum owing hereunder in one currency
into another currency, each party hereto agrees, to the fullest extent that it
may effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

The obligations of the Loan Parties in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, each Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss with respect to such Borrower. The
obligations of each Borrower contained in this Section 9.16 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

-109-



--------------------------------------------------------------------------------

SECTION 9.17 Amendment and Restatement and Continuing Effect. This Agreement
constitutes for all purposes an amendment and a restatement of the Existing
Bridge Credit Agreement and as of the Effective Date all commitments and
advances outstanding under the Existing Bridge Credit Agreement shall constitute
Commitments or Advances, respectively, under this Agreement. The Existing Bridge
Credit Agreement, as amended and restated hereby, continues in full force and
effect as so amended and restated by this Agreement. On and after the Effective
Date, the Retiring Borrower shall have no rights or obligations as, and shall
not be, either (i) a Borrower or (ii) a Loan Party under the Existing Bridge
Credit Agreement as amended and restated by this Agreement.

[SIGNATURE PAGES FOLLOW]

 

-110-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

NEW STERIS LIMITED, as a Borrower and as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Director, Senior Vice President, Chief Financial
Officer, Chief Accounting Officer and Treasurer STERIS CORPORATION, as a
Borrower and as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Senior Vice President, Chief Financial Officer
and Treasurer SOLAR US PARENT CO., as Retiring Borrower By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

AMERICAN STERILIZER COMPANY, as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President INTEGRATED MEDICAL SYSTEMS
INTERNATIONAL, INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President ISOMEDIX INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary ISOMEDIX OPERATIONS
INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: Vice President and Secretary STERIS EUROPE, INC.,
as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President STERIS INC., as a Guarantor By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

UNITED STATES ENDOSCOPY GROUP, INC.,

as a Guarantor

By:

/s/ Michael J. Tokich

Name: Michael J. Tokich Title: President

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Administrative Agent and a Lender

By:  

/s/ E. Mark Hardison

Name:   E. Mark Hardison Title:   Senior Vice President

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,      as a Lender By:

/s/ Lisa Whatley

Name: Lisa Whatley Title: Managing Director

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,      as a Lender By:

/s/ Sanya Valeva

Name: Sanya Valeva Title: Senior Vice President

 

Signature Page to

364-Day Bridge Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

135 S La Salle St

Chicago, IL 60603

Attention: Elizabeth Uribe

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated 364-Day Bridge Credit
Agreement, dated as of March 31, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among New STERIS Limited and STERIS Corporation, as Borrowers, Solar US Parent
Co., as Retiring Borrower, Bank of America, N.A., as Administrative Agent, and
the Guarantors and Lenders from time to time party thereto. Capitalized terms
used but not defined herein shall have the meanings assigned to such terms in
the Credit Agreement.

The Borrower executing this notice hereby requests a Borrowing in accordance
with Section 2.02 of the Credit Agreement:

 

  1. On                      (a Business Day).

 

  2. In the aggregate principal amount of         

 

  3. Type of Borrowing (Base Rate Advance or Eurocurrency Rate Advance):
                    

 

  4. Class of Borrowing (Tranche 1 Commitment or Tranche 2 Commitment):
                    

 

  5. Agreed currency:         

 

  6. Initial Interest Period (if a Eurocurrency Rate Advance):      months.

 

  7.

[The location and number of the applicable Borrower’s account to which the
proceeds of the Borrowing are to be disbursed has been previously provided to
the



--------------------------------------------------------------------------------

  Administrative Agent in writing and the Administrative Agent is authorized to
send such proceeds to such account.] [The Borrower hereby designates the
following account for the disbursement of the proceeds of the Borrowing, and the
Administrative Agent is authorized to send such proceeds to the following
account and to disregard any previously provided account instructions when
distributing the proceeds of this Borrowing:                     ]

 

  8. If conditioned on the occurrence of any event, description of such event:
                    

[Signature Page Follows.]



--------------------------------------------------------------------------------

[NEW STERIS LIMITED] [STERIS CORPORATION]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Assignment Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement defined below, receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Assignment Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the letters of credit included in such
facilities5) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5 

Include all applicable sub-facilities.



--------------------------------------------------------------------------------

obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

1. Assignor[s]:                     

[Assignor [is] [is not] a Defaulting Lender]

2. Assignee[s]:                     

[for each Assignee, indicate [Affiliate] of [identify Lender]]

3. Borrower(s):                     

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

5. Credit Agreement: Credit Agreement, dated as of March 31, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among New STERIS Limited and STERIS Corporation, as
Borrowers, Solar US Parent Co., as Retiring Borrower, Bank of America, N.A., as
Administrative Agent, and the Guarantors and Lenders from time to time party
thereto. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

6. Assigned Interest[s]:6

 

Assignor[s]7

   Assignee[s]8    Tranche
Assigned9    Aggregate
Amount of
Commitment
/Loans
for all Lenders10      Amount of
Commitment
/Loans
Assigned      Percentage
Assigned of
Commitment
/Loans11     CUSIP
Number          $                    $                           %             $
                   $                           %             $                
   $                           %   

 

[7. Trade Date:                     ]12

Assignment Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE ASSIGNMENT DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]13

[NAME OF ASSIGNOR] By:  

 

Title:  

 

6  The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

7  List each Assignor, as appropriate.

8  List each Assignee and, if available, its market entity identifier, as
appropriate.

9  Fill in the appropriate Tranche

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the trade date and the Assignment Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the trade date.

13  Add additional signature blocks as needed. Include both fund/pension plan
and manager making the trade (if applicable).



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR] By:

 

Title: ASSIGNEE[S]14 [NAME OF ASSIGNEE] By:

 

Title: [NAME OF ASSIGNEE] By:

 

Title:

 

Consented to and Accepted:

BANK OF AMERICA, N.A., as
Administrative Agent15

By:

 

Title: Consented to: [NEW STERIS LIMITED] [STERIS CORPORATION] By:

 

Title:

 

14  Add additional signature blocks as needed.

15  If required under the Credit Agreement.



--------------------------------------------------------------------------------

[                    ]16

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.07 of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 9.07 of the Credit Agreement), (iii) from and after the Assignment Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to
Section 4.01(e) or 5.01(j) thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i)

 

16 

Describe Credit Agreement at option of Administrative Agent.



--------------------------------------------------------------------------------

it will, independently and without reliance upon the Administrative Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. UK Tax Matters17

2.1 The New Lender confirms, for the benefit of the Administrative Agent and
without any liability to any Loan Party, that it is:

 

  (a) [a Qualifying Lender (other than a Treaty Lender);]

 

  (b) [a Treaty Lender;]

 

  (c) [not a Qualifying Lender].18

2.2 [The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document is either:

 

  (a) a company resident in the United Kingdom for United Kingdom tax purposes;

 

  (b) a partnership each member of which is:

 

  (i) a company so resident in the United Kingdom; or

 

  (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the CTA) the whole of any share of interest payable in respect of that advance
and falls to it by reason of Part 17 of the CTA; or

 

  (c) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account chargeable interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.]19

 

17  The following confirmation should be included, as applicable, in respect of
the assignment of a loan made to New Holdco or any Borrower incorporated or
resident for tax purposes in the United Kingdom.

18  Delete as applicable – each New Lender is required to confirm which of these
three categories it falls within.

19  Include if New Lender comes within paragraph (i)(2) of the definition of
Qualifying Lender.



--------------------------------------------------------------------------------

2.3 [The New Lender confirms that it holds a passport under the HMRC DT Treaty
Passport scheme (reference number [    ]) and is tax resident in [    ]20, so
that interest payable to it by borrowers is generally subject to the full
exception from UK withholding tax, and requests that the Borrower notify:

 

  (a) each relevant Borrower which is a party as a Borrower as at the Transfer
Date; and

 

  (b) each relevant Borrower which becomes a Borrower after the Transfer Date,

that it wishes that scheme to apply to the Credit Agreement.]21]

3. Payments. From and after the Assignment Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Assignment Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Assignment Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Assignment Date to [the][the relevant] Assignee.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

20  Insert jurisdiction of tax residence.

21  Include if New Lender holds a passport under the HMRC DT Treaty Passport
scheme and wishes that scheme to apply to the Credit Agreement.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Bridge Credit
Agreement dated as of March 31, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among New STERIS Limited,
STERIS Corporation, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated 364-Day Bridge Credit
Agreement dated as of March 31, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among New STERIS Limited,
STERIS Corporation, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is
not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

Name:

Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated 364-Day Bridge Credit
Agreement dated as of March 31, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among New STERIS Limited,
STERIS Corporation, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-US Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated 364-Day Bridge Credit
Agreement dated as of March 31, 2015 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among New STERIS Limited,
STERIS Corporation, Bank of America, N.A., as Administrative Agent, and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:

 

Name: Title:

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] GUARANTOR JOINDER AGREEMENT

This Guarantor Joinder Agreement (this “Agreement”) dated as of
[                    ] is made by each of the parties on Schedule I hereto (the
“Additional Guarantors”), in favor of Bank of America, N.A., as Administrative
Agent (in such capacity, the “Administrative Agent”) for the Lenders under the
Credit Agreement referred to below.

RECITALS

WHEREAS, reference is made to the Amended and Restated 364-Day Bridge Credit
Agreement, dated as of March 31, 2015 (as amended, amended and restated,
supplemented or otherwise modified and in effect on the date hereof, the “Credit
Agreement”), among New Steris Limited (“New HoldCo”), as a Borrower, STERIS
Corporation (“STERIS”), as a Borrower, the Guarantors parties thereto from time
to time, the Lenders parties thereto and the Administrative Agent;

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;

WHEREAS, each Additional Guarantor is a Subsidiary of the Reporting Entity;

WHEREAS, the proceeds of the Advances may be used in part to enable the
Borrowers to make valuable transfers to the Additional Guarantors in connection
with the operation of their respective businesses;

WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances; and

Accordingly, the parties hereto agree as follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.

Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a “Guarantor” under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.

Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so



--------------------------------------------------------------------------------

executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile or in a .pdf or
similar file shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 5. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.

 

[                    ]1 By:

 

Name: Title:

Acknowledged:

BANK OF AMERICA, N.A., as Administrative Agent

 

By:

 

Name: Title:

 

1  Insert applicable legal names

 

[Guarantor Joinder Agreement]